Nicor Inc.
Form 10-K
Exhibit 10.85

 
111111111111111111111111111111111111111111111111111111111111111111111111








Agreement


between


Nicor Gas


and


Local Union 19


of the
International Brotherhood
of Electrical Workers








2009 - 2014








111111111111111111111111111111111111111111111111111111111111111111111111


 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
           
ARTICLE
SUBJECT
PAGE
       
Preamble
2
I
Representation and Recognition
2
II
Union–Company Relationship
2
III
Seniority, Promotions, Transfers, Layoffs, Reemployment
4
IV
Hours of Work, Overtime, and Holidays
6
V
Working Conditions
12
VI
Vacations – Leave of Absence
13
VII
Wages
16
VIII
Stewards – Grievances - Arbitration
17
IX
Period of Agreement
20
 
Exhibit A – (Physical and Clerical), Job Classification Index, Time and Rate
Step Schedules
25
 
Exhibit A1 – Pension Bands
46
 
Exhibit B – Promotional Series (Clerical)
48
 
Exhibit B – Lines of Promotion & Demotion (Physical)
54
 
Exhibit C –  Memorandums of Agreement
62
 
Topical Index
88

 
 
1
 

--------------------------------------------------------------------------------

 


PREAMBLE


This Agreement is made by and between Nicor Gas (hereinafter called the
"Company") and Local Union 19 (hereinafter called the "Union") of the
Inter­national Brotherhood of Electrical Workers.  This Agreement shall be
binding upon the parties and their respective successors and assigns.  The
parties hereto agree with each other as follows:


 
ARTICLE I
Representation and Recognition


1.  
The Union, having been duly certified by the National Labor Relations Board, is
hereby recognized by the Company as the sole bargaining representative for all
employees in the job classifications listed in Exhibit A.



2.  
The occupational titles of the employees covered herein are listed in Exhibit A
attached hereto and made a part hereof.



3.  
The Company recognizes authorized representatives of the International
Brotherhood of Electrical Workers Local 19 as repre­sentatives of the
Union.  The Union shall inform the Company, in writing, of names of authorized
representatives.



 
ARTICLE II
Union-Company Relationship


1.  
The management of the Company and the direction of the working forces covered
herein, including the right to hire, suspend, discharge for proper cause,
promote, demote, transfer and layoff because of lack of work or for other proper
reasons, are vested in the Company, except as otherwise specifically provided in
this Agreement.



2.  
In the election conducted by the National Labor Relations Board, the Union has
been duly authorized to make the agreement set out in this Section.  In the
interest of cooperation and harmonious relationship, the Company and the Union
agree that:



(a) All regular and part-time regular employees, other than guards, who on
August 1, 1946, were members of the Union, and all employees, other than guards,
who become members after that date, shall as a condition of employment, maintain
their membership in the Union during the term of this Agreement.  The Union,
their officers and their members, shall not intimidate or coerce employees into
joining the Union.
 
(b) All persons, other than guards, hired after July 31, 1946, shall as a
condition of employment, join the Union after 30 days of employment as a regular
employee and maintain membership in the Union during the term of the Agreement.


(c) The Union will accept into membership any present employees and all persons
hired after July 31, 1946, upon reasonable terms and conditions.  Employees in
job classifications, deemed by the parties to perform the functions of guards,
were excluded from participation in the above mentioned election conducted by
the National Labor Relations Board.


  2
 

--------------------------------------------------------------------------------

 


3.  
The Company agrees that during the period of this Agreement there shall be no
lock-out of members of the Union.  The Union and its membership, individually
and collectively, agree that there shall be no strike, or other interruption of
work, it being the desire of all parties to provide an uninterrupted service to
the public.



4.  
There shall be no discrimination, interference, restraint or coercion by the
Company, or any of its agents, against any employee because of their membership
in the Union or because of any lawful activities on behalf of the Union.



The Union, or its agents, will not solicit members, engage in organization work,
or any other Union activi­ties during the working time of employees except as
provided in Article VIII of this Agreement.


5.  
Neither the Company nor the Union, through their officers, members,
representatives, agents, or committees, shall engage in any activity of any kind
for the purpose of defeating or evading the terms of this Agreement.



6.  
Posting of official Union notices on Company property shall be permitted and
definite space shall be allotted for this purpose.



7.  
The Company and the Union agree that neither shall discriminate among employees
in the application of the provisions of this Agreement because of an employee's
race, color, religion, sex, national origin or disability.  The Company and the
Union also agree that, as provided by applicable laws, neither shall
discriminate among employees in the application of the provisions of this
Agreement because of age.



8.  
The Company will deduct, during the term of this Agreement, regular, monthly
Union membership dues from the wages of each employee from whom the Company has
received an individual, voluntary authorization for such deduction.  Said
authorization shall be irrevocable for a period of one year from the date of
execution thereof by the employee, or until the termination date of this
Agreement, whichever occurs sooner, but if not revoked in the following manner
shall be auto­matically renewed from year to year.  Employees may revoke their
dues deduction authorization forms by sending written notice, by certified mail,
return receipt requested, to the General Manager Labor Relations and Facility
Services of the Company and to the President of the Local Union, postmarked
within ten days following (i) the expiration of any yearly period subsequent to
the date of authorization, or (ii) the date of termination of the applicable
collective bargaining agreement between the Company and the Union, whichever
occurs sooner.  The Company will deduct the union dues bi-weekly, from each
paycheck which is sufficient in amount for such deductions to be made therefrom,
in the amounts specified in writing by the Union.  The Company will remit
immediately said deductions to the Financial Secretary of Local 19, together
with a list of the names of the employees for whom deductions have been made,
the amount deducted for each employee, and the names of any employees who have
quit, been discharged, or otherwise terminated, or who have been hired, since
the prior bi-weekly deductions were made.



The individual voluntary authorization forms for payroll deduction of monthly
union dues and initiation fees shall be presented to new employees by the
Company prior to completion of his/her probationary period.


The Union will indemnify and save the Company harmless against any and all
claims, demands or other forms of liability which may arise out of or by reason
of action taken or not taken by the


  3
 

--------------------------------------------------------------------------------

 


Company in reliance upon the checkoff authorization forms submitted to it and in
accordance with the provisions of this Section.


 
ARTICLE III
Promotions, Transfers, Layoffs, Reemployment


1.  
This Article shall apply to those carried on the payroll as "regular" employees
and “part-time regular” employees and shall not apply to those carried on the
payroll as "temporary" employees.  Regular and part-time regular employees are
engaged without time limitation and temporary employees are engaged for a
limited period in jobs, which will not result in loss of regular employment for
regular and part-time regular employees.



2.  
A new employee, other than one classified as temporary, shall be termed a
"probationary" employee. The probationary period shall be 120 calendar days.
Extensions to the probationary period will be granted by mutual consent.  Upon
the completion of the probationary period the employee shall be placed on the
seniority list as a regular or a part-time regular employee and immediately
credited with the seniority and service, which accumulated during the
probationary period.  A probationary employee may be discharged any time prior
to the end of the proba­tionary period.  The discharge of a probationary
employee shall not be subject to the provisions of Article VIII.



3.  
Length of employment in the Company (or in any predecessor company) shall be
"service."  Service will be in accordance with the Company records but cannot
include time spent in the Company prior to a break in service which has not been
joined.  For promotional purposes, “service” is defined as promotional service
date.



4.  
During the term of this Agreement the Company will supply, to the Union, lists
showing service of regular employees as of January 1, and July 1, of each year.



5.  
Each month the Company will inform the Union of personnel changes within the
bargaining unit.



6.  
A job classification shall be "higher" when it carries a higher schedule
maximum.  "Promotion" shall mean advancement to a higher job classification.



7.  
In cases of promotion to higher job classifications within the bargaining unit,
the factors to be considered shall be ability and service in accordance with
Exhibit B.  Where the ability of the employees under consideration is
substantially equal, the employee highest on the seniority list will be the one
promoted.  In case of promotion, if the employee who is highest on the seniority
list is not selected, the employee shall be informed by the Company of the
reason why he/she was not promoted. The Union will be furnished the names of
employees not promoted in accordance with service.  An employee demoted for
inability to perform satisfactorily the work of his/her job classification shall
not be eligible for promotion for the next 12 months.



Physical employees demoted at their own request will not be eligible for
promotion (other than Star-X) for a 24-month period after the demotion.


Clerical employees who voluntarily demote will not be eligible for a promotion
to any job classification for 24 months after their demotion.


8.  
When a vacancy occurs or when a new position is created within the bargaining
unit above the entrance



4
 

--------------------------------------------------------------------------------

 

 
job classifications, the Company shall post a notice on the bulletin boards in
the seniority unit, for a period of ten calendar days, excluding Sundays, and
holidays, announcing the position open. The entrance job classifications
referred to are those indicated in Exhibit B. Employees desiring to be
considered should make written application to the Human Resource Department,
setting forth their qualifications. Employees who do not make application within
the period of posting of the notice shall have no grievance. Promotion of
employees who apply under this Section 8 shall be in accordance with the factors
set forth in Exhibit B which are applicable to the particular job vacancy
applied for.

 
If no qualified employee is available for the vacancy or newly created job
classification, either from the next lower job classification in the applicable
line of promotion and demotion in Exhibit B or as a result of the bidding
procedure, then the Company may select any employee or hire someone to fill such
job after notifying the Union.


9.  
An employee's choice not to accept a promotion or transfer shall have no effect
upon his/her future opportunities for promotion.



10.  
An employee promoted shall be given a qualifying period up to 90 calendar days
after certifi­cation, or up to 120 calendar days after a promotion without
certification requirements, for determination as to whether or not he/she can
meet the job requirements.  When required, extensions to the qualifying period
may be granted by mutual consent of the Company and the Union.  If it is decided
that the employee who has been selected for promotion is not competent to
perform satisfactorily the work of the new job classification, the employee will
be transferred back to his/her former job classification.



11.  
The Company will afford the senior employee in a job classification a reasonable
opportunity to be trained for the next higher job in his/her line of promotion
and demotion to the extent that the Company finds it practicable to provide such
training, taking into account the job requirements and working conditions
involved.



This policy is predicated on the understanding between the Company and the Union
that such training will not affect the Company's right to assign any work to an
individual at any particular time.


12.  
Whenever it becomes necessary to reduce the number of employees in a job
classification due to lack of work, the Company will negotiate with the Union in
an effort to formulate a program for spreading the work, moving employees
between regions, areas, departments, zones, lines of promotion and demotion or
job classifi­cations, or for other appropriate action.  If the Company and the
Union are unable to agree on such a program within 30 calendar days after the
Union is notified of the situation, the following ground rules shall apply:



(a) Temporary employees first, and then probationary employees shall be laid off
from the classification affected, but shall not have any rights to displace
other employees.


(b) Employees laid off from job classifi­cations will be laid off according to
their service in the job classification.


The procedure to be followed should a layoff occur is as follows:


Employees laid off from their classification may displace the employee with the
least service in the next lowest job classification.  If laid off from the
lowest job classifications, the employee may then


5

--------------------------------------------------------------------------------


 
displace in the following order:


(1) Temporary employee


(2) A probationary employee


(3) The employee with the least service in an equal or lower job classification
provided that the former employee has more service than the latter and can
perform satisfactorily the work of the other job classification.


13.  
Should there be a reduction in force, employees who are the President/Business
Manager, Senior Assistant Business Manager, Vice-President/Recording Secretary
and Business Representative of the Union shall continue to work as long as there
is a job in their own department, in job classifications covered by this
Agreement, which the Officers or Business Representatives are qualified to
perform.  In any such case, the employee whose work the Officer or Business
Representative is qualified to perform shall replace an employee of less
seniority.  The Union shall inform the Company in writing of the names of these
Officers and the Business Representatives.



14.  
In the case of a regular employee or part-time regular employee who has given
long and faithful service and who is unable to carry on his/her regular work to
advantage, the Company will attempt to place such employee on work, which he/she
is able to perform.  In such cases, the other provisions of this Article shall
not apply.



15.  
Any regular employee on a military leave of absence shall, upon reemployment,
have the period of absence added to his/her service at the time of entry into
military service.  A returning veteran shall be placed in a job classification,
in accordance with provisions of appli­cable laws, at the rate of pay and with
the seniority the employee would have attained had he/she not entered military
service.



16.  
A regular employee who may be elected or appointed to an office in the
International Brotherhood of Electrical Workers, or Local Union 19 covered by
this Agreement, which by election or appointment requires his/her absence from
duty with the Company, shall be granted a leave of absence without pay for the
term of office but not in excess of three years, and he/she shall continue to
accumulate seniority and service through­out such term of office and shall, upon
expiration of the leave of absence, be reinstated in accordance with his/her
seniority provided he/she is physically qualified.



17.  
A reasonable number of engineers, or other employees with special experience or
training, may be assigned work at different occupations within the bar­gaining
unit in any department as part of a training period, and while so employed,
shall neither be affected by provisions of this Agreement nor shall their
employment affect the status of other employees covered by this Agreement.



 
ARTICLE IV
Hours of Work, Overtime, and Holidays


1.  
The basic work week shall normally consist of four or five regularly scheduled
basic work days within the work week.  Normally there shall be two regularly
scheduled consecutive days off.  Neither of these two days shall be considered
as part of the basic work week even though an employee is scheduled to work on
either or both of these days.  In cases of a four-day work week, at least two of
the three scheduled RDO’s shall be consecutive.  The basic work day for a
full-time regular employee shall



6
 

--------------------------------------------------------------------------------

 

 
consist of eight hours or ten hours of work which shall be consecutive except
when time out for a meal is scheduled, but presently established exceptions to
the basic work day of eight hours shall be continued in effect unless changed in
accordance with the provisions of this Agreement.

 
These provisions apply to full-time regular employees.
 
2.  
For the purpose of timekeeping, a work week shall begin and end at midnight,
Sunday night.



3.  
For the purpose of timekeeping, the date of which the basic work day is to be
allocated shall be the date on which the majority of the basic work day hours
are worked.  If the hours of a basic work day are evenly divided between two
calendar days, the basic work day shall be allocated to the date on which the
basic work day ends.

 
If, because of the application of this Section, two basic work days are
allocated to the same calendar day, straight time shall be paid for the basic
work day hours of both basic work days.
 
Overtime shall be allocated to the calendar day on which it is worked, except
that all of a period of overtime starting at or after 11:00 p.m. or ending at or
before 1:00 a.m. shall be considered to have been worked on the calendar day on
which the majority of the overtime is worked, or in case such a period of
overtime is divided equally between two calendar days, on the calendar day on
which the period ends.


4.  
A premium of $1.50 per hour shall be paid for the following, but no other hours.



(a) If an employee's basic work day begins before 5:30 a.m., or ends after 8:00
p.m., he/she shall receive this premium for all hours worked during the same
time­keeping day as defined in Section 3 of this Article IV.


(b) If on an employee's regular days off he/she is required to work as a part of
his/her established work schedule and the work period begins before 5:30 a.m.,
or ends after 8:00 p.m., the employee shall receive this premium for all hours
worked during the same time­keeping day as defined in Section 3 of this Article
IV.


(c) If, under the conditions specified above, the premium is to be paid for
hours, which are compensated for at an overtime rate, the applicable overtime
rate shall also be applied to the $1.50 per hour premium.


5.  
A regular employee or part-time regular employee who is scheduled to work on
Sunday as a basic work day shall be paid a premium of 50% computed upon the
basis of his/her basic hourly rate of pay, for the hours worked during such
basic work day; provided that if any other premium (except shift premium) or
overtime rate shall be applic­able to such hours, only the highest individual
premium or overtime rate so applicable shall be paid.  If any regular employee
who is scheduled to work on Sunday as a basic work day works on Sunday during
hours which call for the payment of a shift premium under Section 4 of this
Article IV, he/she shall be paid both the shift premium for such hours and the
Sunday premium herein provided.



For work on Sunday, which is not a part of a basic work day, no Sunday premium
shall be paid, but the appropriate overtime rate, computed upon the basis of the
basic hourly rate of pay, shall be paid.


6.  
“Shift” work is that which regularly operates 24 hours a day, seven days per
week including Sundays and holidays.  An employee who is assigned to such work
shall be designated as a "shift" employee.



7

--------------------------------------------------------------------------------


 
"Semi-shift" work is that which regularly operates in varying degree during the
day or night, including Sun­days and holidays.  An employee who is assigned to
such work shall be designated as a "semi-shift" employee while so assigned.  The
number of "semi-shift" employees and the number of such employees assigned to
Sunday and holiday work shall be kept to the minimum.


All other work shall be classified as "non-shift" and an employee assigned to
such work shall be designated as a "non-shift" employee.  A "non-shift" employee
shall not have Sunday scheduled as a basic workday:


An employee may be changed from one to another of the above categories upon
adequate notice as defined in Section 12 of this Article.


It is recognized that, because of differences in operat­ing requirements, some
job classifications may cover more than one of the types of work listed above.


7.  
Where it is applicable, and within the limits of reasonable operating
procedures, days off shall be rotated. Schedules of such rotation shall be
posted as far in advance as is practicable.  If a schedule is unsatisfactory, it
will be brought to the attention of the Company and a change will be made, if
possible, within the limits of reasonable operating procedures.



8.  
Upon written request of the Union (physical), the Company will establish a
rotating or fixed schedule in any specified work group, which has more than one
schedule of working hours per day.



9.  
To facilitate the rotation of shifts and the rotation of days off, a change in
shift may be made with only eight hours off between leaving one shift and
returning to the next shift.  Such changes shall not result in overtime pay if
they are made in accordance with an established schedule.



10.  
With the consent of their immediate supervisor, employees shall have the
privilege of exchanging shifts within the same work week, by individual
arrangement, provided the change can be accomplished without addi­tional cost to
the Company.



11.  
Presently established daily working hours of the basic work week will be
continued in effect unless changed in accordance with the provisions of this
Article.



12.  
(a) In case of a change in the basic work days of an employee's basic work week,
notice of at least 48 hours will be given prior to the change.  If not given
this notice, the employee will be paid at the overtime rate on the first day of
the new schedule.



 
(b) In case of a change in the daily working hours of the basic work day, notice
of at least 48 hours will be given prior to the change.  If not given this
notice, the employee will be paid at the overtime rate on the first basic work
day of the new schedule for those hours worked outside of his/her  previously
scheduled hours. (NOTE: This provision will also apply if a change in working
hours is scheduled for less than three days within a basic work week without
notice to the employee prior to the start of that basic work week.)



(c) 48 hours' notice will be considered to have been given if the employee is
notified of the proposed change before being released from duty on the second
day preceding the change.
 
8

--------------------------------------------------------------------------------




(d) The provisions of this Section will not apply when a shift change is made
for attendance at training schools.


13.  
Overtime shall be paid at the rate of time and one-half, only after forty (40)
paid hours of the basic work week.  Exceptions to this are:



(a) On holidays, time shall be paid for in accor­dance with the provisions of
Section 24 of this Article.


(b) If the employee works overtime which has been allocated to the calendar day
of his/her first regular day off, double time shall be paid for all overtime
hours which are allocated to the calendar day of the employee's second regular
day off in a week (as defined in Section 2 of Article IV).


An employee working a four (4) day basic schedule will be eligible for double
time if the employee works overtime allocated to the third regular day off.  The
eligibility for double time exists if the employee has worked overtime allocated
to both his/her first and second regular day off.


(c)  Employee hours reported on disability and/or workers compensation are
excluded from the 40 paid hours of the basic work week.


(d) Employees called back for work.  (See Article IV, Section 18).


Overtime shall be computed to the nearest one-half hour.


14.  
An employee shall not be required to take time off during basic work days in
place of overtime worked or to be worked.  However, this shall not prevent
changes in scheduled working hours or work days in accordance with the
provisions of Section 12 of this Article.



15.  
An employee who has worked (a) more than 16 hours continuously, or



(b) at least six hours of overtime in the 12 hour period immediately preceding
his/her basic workday will, upon release, be entitled to an eight-hour rest
period before returning to work.  If a rest period, under the provisions of this
section, extends into a basic workday, the employee will lose no time thereby.


16.  
An employee ordered to remain at a specified location, awaiting a call for
emergency work outside scheduled working hours, shall be paid at the applicable
rate until released.



17.  
As far as practicable, overtime shall be distributed equally among employees in
each work group or job classification, taking into account the qualifications
required and the availability of the employees. Lists of overtime accumulated
for the calendar year will be posted monthly on bulletin boards.  These lists
shall show the equivalent number of straight time hours paid for.



18.  
An employee called back, (with or without pre­vious notice) for work at any time
outside of his/her regular work schedule shall be paid a minimum of four hours
straight time pay.  If pay for the time worked at the applicable overtime rate
exceeds two hours straight time pay, the employee should be paid at the
applicable overtime rate for the hours worked and in addition will be paid a
call-back allowance of two hours at straight time.  In no event shall overtime
pay for the call-out plus the call-back allowance exceed the equivalent of eight
hours at the applicable overtime rate.



9

--------------------------------------------------------------------------------


 
If an employee is called back more than once between two consecutive scheduled
work periods, his/her pay and call-back allowance for such intermittent work
shall not be more than what would have been received had the employee worked
continuously from the starting time of the first call-back until the quitting
time of the last call­back.


The time reporting on the call-back for an employee who operates a company-owned
vehicle shall begin when the employee leaves his/her residence and shall end
when he/she returns home.


An employee shall not be considered to be called back when working overtime
which, without interruption except time out for a meal, immediately precedes or
follows a regular work period.


This section shall not apply to overtime work which is a part of established
work schedules.


19.  
When an employee reports for work at his/her regular daily starting time in
accordance with his/her then existing regular work schedule for basic work days,
and in condition to perform his/her work, the employee will be provided with
work in his/her job classification, or other work, during the hours of his/her
work schedule for that day.  Similarly, when an employee reports for scheduled
overtime work on other than his/her basic work days and in condition to perform
his/her work and if such work is not available, the employee will be paid a
minimum of four hours at straight time.  All this shall not serve to modify the
rights recognized to be in the Company as provided in Section 1 of Article II.



20.  
Employees required to report for work at a Company headquarters shall travel
from Company head­quarters to their work locations on Company time.  If such
employees are required to provide their own transportation from a Company
headquarters to their work location, they will be reimbursed for the cost of
such transportation.

 
Employees required to report directly to a work location within their working
area shall travel to such work location on their own time and at their own
expense.


21.  
During the regularly scheduled working day there shall be a regularly scheduled
meal period not exceeding one hour, except for employees whose work requires
them to be on duty eight hours consecutively, in which case they shall eat at
their work locations.



22.  
When, on a basic work day, an employee is required by the Company to delay
his/her regularly scheduled meal period for more than two hours from the end of
the meal period, the employee shall be paid a premium equal to one-half his/her
straight time rate from the end of his/her regularly scheduled meal period until
permitted to eat.



23.  
(a) An employee who is required to work over­time shall be eligible for a meal
money allowance:

1. After working three hours immediately preceding or three hours immediately
following a basic work day when the basic work schedule is an eight hour day and
two hours immediately preceding or two hours immediately following a basic work
day when the basic work schedule is a ten hour day.  (Overtime shallbe
considered to be immediately preceding or following a basic work day even though
the employee has time out for a meal); or
 
2.  After working ten hours on a regular day off or on a holiday when the
employee was given at least eight hours' advance notice that he/she was to work
overtime on that day. The employee will not be eligible if the time worked is
eight hours but less than ten hours. An employee working less than eight hours
of such overtime shall be covered by Paragraph (a) 3 of this Section; or
 
10

--------------------------------------------------------------------------------




3.  If the overtime does not come under the provisions of Paragraph (1) or (2)
above, but the time worked is two continuous hours or more and extends through,
or is recorded as ending at 12:30 a.m., 6:30 a.m., 12:30 p.m., or 6:30 p.m.
 
(b) If the overtime continues, an employee shall be eligible for another meal
money allowance at the end of each subsequent five hours of overtime worked
after the employee is eligible for his first meal money allowance.


(c) If an employee is eligible for a meal money allowance and can be released to
eat, he/she shall be given an allowance of $8.00 and shall eat on Company
time.  Such meal shall be paid for by the employee.  The meal period will be of
no more than 45 minutes in duration.  If unable to be released from the job, the
Company will give the employee a meal money allowance of $8.00. When requested,
food will be brought to the job, shall be paid for by the employee and shall be
eaten on Company time.


(d) The provisions of this Section shall not apply when the Company and the
Union agree to overtime in connection with basic work days in place of the
em­ployees working overtime on regular days off.


24.  
The following days shall be recognized as holidays:  New Year's Day, Good
Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day, the day
after Thanksgiving, Christmas Eve and Christmas Day.



The Christmas Eve holiday will be celebrated on December 23rd in the calendar
years when Christmas Day falls on either a Saturday or a Sunday and December
22nd when Christmas Day falls on a Monday.


Whenever one of these holidays falls on Sunday, it shall be observed on the
following Monday.  When one of these holidays falls on a Saturday, it shall be
observed as follows:


(a) On the preceding day, Friday, for employees for whom the Saturday upon which
the holiday occurs is a regular day off; and


(b) On the Saturday on which the holiday occurs for employees for whom such
Saturday is a basic workday.


In addition, employees may schedule three “floating” holidays during each
calendar year and a fourth floating holiday during each U.S. Presidential
Election year.


The provisions of this Section shall apply on the day observed by each employee
rather than on the actual holiday, and shall not affect the Company's right to
reschedule an employee's basic work week.


When a holiday is observed on an employee's basic workday, he/she may be given
the day off and shall be paid at his/her basic hourly rate of pay.


However, when an employee works on a holiday which is observed on one of his/her
basic work days, the employee shall be paid at his/her basic hourly rate of pay
for the day and in addition, shall be paid on the following basis for any hours,
which in accordance with the provisions of Section 3 of this Article, are
allocated to the holiday:


(i) Time and one-half for any hours worked during his/her regular schedule for
that basic work day.
 
11

--------------------------------------------------------------------------------


 
(ii) Double time for any hours worked outside of his/her regular schedule for
that basic work day.


When a holiday is observed on an employee's regular day off (Monday to Friday
inclusive), and the employee does not work, he/she shall be paid a day's pay at
his/her basic hourly rate of pay, but if the employee works, he/she shall be
paid in addition at the rate of time and one-half for the first eight hours
worked and double time thereafter for time worked which was allocated to the
holiday.


All provisions of these sections will apply to “floating holidays” as well as
the fixed scheduled holidays.


 
ARTICLE V
Working Conditions


1.  
The Company will continue its present policy of cooperating with its employees
so as to insure that reasonable rules and provisions are made for the safety and
health of employees during the hours of their employment, and changes will be
discussed with repre­sentatives of the Union prior to being put into
effect.  Employees will comply with established safety and health rules and
provisions.  Such rules and provisions shall apply uniformly to all employees
affected.



2.  
In the interest of safety, at the request of the employee involved, an employee
may be accompanied by his/her Steward when called before a formal committee
making an investigation of an accident.  This shall not apply to inquiries made
at the scene of an accident.



3.  
Regular employees shall not be required to do their work outdoors during periods
of continuous significant rain or snow and exceptionally cold weather, except in
cases of emergencies or in the performance of essential duties.



4.  
The Company will furnish such tools, safety devices and other equipment as are
presently being furnished.  The Company will furnish such tools, safety devices,
or other equipment for the sole use of an individual employee when it determines
that this is required for protection of health, and the use of such equipment by
the employee is not of limited or occasional character.  Employees furnished
tools, safety devices and other equipment shall be held responsible for their
return in good condition, allowing for ordinary wear and tear.  The Company
shall provide suitable and safe space for storing tools and equipment furnished
to employees.



5.  
When the Company requires an employee to be away from home overnight or longer,
the Company shall provide necessary lodging and meals, and, if necessary, will
advance the money therefore, and shall furnish his/her round-trip transportation
plus travel time to and from his/her headquarters.  The employee shall have the
opportunity to return to his/her headquarters on days off and holidays not
worked on the above basis.



6.  
The Company agrees that it will not contract any work which is ordinarily and
customarily done by its regular employees if, as a result thereof, it would
become necessary to lay off or reduce the rate of pay of any such employees.



7.  
Supervisors shall not do work of employees included in the bargaining unit
except in emergencies. However, supervisors may assist employees, or substitute
for such employees during temporary absences or inability for other reasons to
perform their work, so long as such substitution will not deprive qualified
employees of employment.

 
12

--------------------------------------------------------------------------------


 
Article VI.
Vacations - Leave of Absence


The sections of this Article pertaining to vacations will become effective March
1, 2009.
 
1.  
In each calendar year, all regular employees who are on the payroll and under
the normal retirement age shall begin to earn vacation in accordance with the
provisions of this Article.



2.  
Vacations will be granted as follows:



(a) Regular Vacation – During the first calendar year of employment, an employee
will begin to earn regular vacation as of the first day of employment up to a
maximum of eighty (80) hours.  Vacation may not be used by the employee until
they successfully complete their probationary period.  Thereafter, the employee
will be allowed a regular vacation of eighty (80) hours in each calendar year.
 
(b) Extra Vacation - A regular employee will begin to earn extra vacation in the
calendar year in which he/she begins their sixth year of service.  Regular and
extra vacation for which an employee is eligible is contained in the table
outlined below.
 
(c) Total Vacation - In no case shall an employee's total earned vacation,
regular and extra, exceed 240 hours except in a year in which deferred vacation,
provided for in Section 11 of this Article, has been elected from the previous
year.


Regular and extra vacation will be as follows:
 
Calendar Year in Which
Employee Completes the
Following Years of Service
   Regular   Hours of Vacation Extra    Total     0 to 1    Max  80            1
to 5 inclusive      80        80    6      80    32    112    7 to 13 inclusive
     80    40    120    14      80    48    128    15      80    56    136    16
     80    64    144    17      80    72    152    18      80    80    160    19
     80    96    176    20      80    104    184    21      80    112    192  
 22 to 25 inclusive      80    120    200    26      80    128    208    27 to
29 inclusive      80    136    216    30 and over      80    160    240  

 
13

--------------------------------------------------------------------------------




3.  
In case a holiday is observed on any day during a full week of an employee's
regular vacation, an additional day off with pay shall be allowed for each such
holiday.  The provisions of Section 24 of Article IV shall apply to all other
holidays observed while an employee is on vacation.



4.  
Regular and extra vacations must be completed during the calendar year in which
they are due unless deferred in accordance with Section 13 of this Article.



5.  
Employees will be paid at their basic hourly rate of pay for their scheduled
basic work days during their vacation.



6.  
Provided the conditions of work are such that the employee's services can be
spared, and with the under­standing that they are subject to change to meet
operating conditions and work requirements, the regular and extra vacation shall
be selected, in each work group, in accordance with service except that:



(a) no extra vacation may be scheduled which would interfere with any employee's
choice of regular vacation, and
 
(b) the selection of a full week of vacation will take precedence over less than
a full week.


(c) Scheduling of ½ day vacation will not take precedence over full day vacation
scheduling.
 
(d) Floating holidays will be scheduled for the year along with employees extra
vacation and under the same rules as govern the scheduling of extra vacation
days.
 
(e) Floating holidays must be used during the calendar year.
 
(f) Employees scheduling a full week of vacation will not be scheduled to work
the weekend before and the weekend after.
 
Deferred vacation, as provided in Section 13 of this Article, shall not
interfere with an employee's choice of regular or extra vacation.  Advance
notice of vacation schedules will be posted on appropriate bulletin boards.


7.  
For vacation purposes, a calendar week shall normally begin and end at midnight,
Sunday night.



8.  
An employee's eligibility for earned vacation shall not be affected by a
prolonged absence while they are on Short Term Disability.  However, employees
will not earn vacation while on Long Term Disability.



Only an employee on the active payroll may be given a vacation.


No extra time will be allowed because of illness during vacation.


9.
Full day vacations of either eight (8) or ten (10) hours (depending on the work
schedule), shall be counted as vacation time unless the employee has less than
eight (8) or ten (10) hours remaining on the schedule.  If that is the case,
then all the remaining hours must be used in a one day period.



10.
Half day vacations will be four (4) hours for employees on an eight (8) hour
regular schedule and five (5) hours for employees on a ten (10) hour regular
schedule.  Part-time employees may schedule vacation equal to 50% of their
scheduled shift.


 
14

--------------------------------------------------------------------------------




11.
Exceptions to Article VI, Section 9 and Section 10 are as follows: For purposes
of approved Family Medical Leave Absences, vacation will be used in increments
as small as a half hour.

 
12.   Regular employees and part-time regular employees who are retiring will be
granted the full vacation for which they have earned before they are added to
the Pension Plan payroll.  However, retiring employees may elect to receive a
vacation allowance for unused earned vacation days for which they were eligible
during the calendar year of retirement.


Regular employees and part-time regular employees eligible for a vacation with
pay and whose employment is terminated before using the entire vacation they
have earned during the current calendar year shall receive a vacation allowance
equal to their basic hourly rate for the number of days for which they are
eligible in excess of the number of days of vacation they have already taken
during the current calendar year.  Employees who terminate employment for any
reason and have used more vacation hours than earned, will be required to repay
the company for the difference at their then current rate of pay.  Employees who
terminate or are terminated from the company during their probationary period
are not eligible for payment.


In the event of termination by death, such vacation allowance shall be paid to
the beneficiary of the deceased employee's Gift Group Life Insurance Policy.


13.  Any employee will be allowed to defer up to forty (40) hours unused earned
vacation in either eight (8) or ten (10) hour increments from one calendar year
to the next without restrictions, except that deferred vacation shall not
interfere with an employees choice of regular or extra vacation.  Employees on
Short Term Disability or Workers Compensation at the end of the year will not be
allowed to defer vacation.


14.   Reasonable time off as required shall be granted to a regular employee and
part-time regular employee in case of the death of the employee's father,
mother, sister, brother, wife, husband, child, grandmother, grandfather,
brother-in-law, sister-­in-law, father-in-law, mother-in-law, grandchild,
son-in-law, or daughter-in-law.  Normally not more than three days of such time
off between the death and burial will be granted without loss of basic hourly
rate of pay.


15.
A regular employee and part-time regular employee will be paid at his/her basic
hourly rate of pay while performing jury service, during his/her basic work week
but such pay shall not be allowed more than once in two consecutive calendar
years.  All fees received for jury service will be retained by the employee.



While on jury service, an employee shall be assigned to work on the day shift
from Monday to Friday, inclusive, and shall be at work during such working hours
when not on jury duty.


16.  A regular employee or part-time regular employee performing court service,
other than jury, under summons or subpoena will, upon notice to the Company, be
paid at his/her basic hourly rate of pay for only the first day of such absence
which occurs in his/her basic work week and will retain all court
fees.  Employees who respond to court service as a result of their outside
employment will not be paid.


17.   If a regular employee or part-time regular employee, upon notice to the
Company, is absent during his/her basic work week to serve as Judge or Clerk in
a public election, under the jurisdiction of election officials, the employee
will be paid the difference between his/her basic hourly rate of pay for that
day and election pay, provided the former is the larger, and will retain all
fees received.
 
15

--------------------------------------------------------------------------------


 
18.  A regular employee and part-time regular employee may, for justifiable
reasons, be granted a leave of absence without pay after reasonable notice to
the Company, provided the conditions of work are such that the employee's
services can be spared.  During these leaves of absence seniority shall
accumulate. If an employee overstays such leave, or accepts employ­ment
elsewhere during such leave without consent of the Company, he/she shall be
considered to have resigned.


19.   Employees who are elected by their Union to serve as delegates to Union
conventions or similar Union meetings shall, after reasonable notices to the
Company, be granted leaves of absence without pay for sufficient time for this
purpose.


 
ARTICLE VII
Wages


1.  
The wage rates for the period of this Agreement shall, subject to the provisions
of Article IX, be those set forth in Exhibit A. (physical and clerical)



2.  
In all cases in which the scheduled maximum provided for in a given job
classification in the attached Exhibit A is lower than the present rate of pay
of an individual in that job classification, there shall be no reduction in the
pay of the individual because of the adoption of the pay schedule.



3.  
When qualified employees are temporarily assigned to and work in a job
classification which is higher than their regular job classification, they shall
be paid for that day at the minimum rate for the higher job classification, or
at a rate based upon their present rate plus $.96 per day, whichever is
greater.  However, no adjustment will be made that would result in a rate higher
than the schedule maximum of the job classification to which they are assigned.



When qualified employees are temporarily assigned to and work in a management
job classification, they shall be paid for that day at a rate based upon their
present rate plus $2.00 per day.


Assignments of four hours or more in an eight hour day and five hours or more in
a ten hour day shall be considered a full day under this Section.  No payment
will be made for such temporary assignments if they amount to less than four
hours in an eight hour day or five hours in a ten hour day.


 The four or five hour requirement for upgrade eligibility will not apply to
employees "called out" to perform work in a higher job classification.


When an employee is training or certifying for promotion and is assigned
productive work in the classification, the provisions of Article VII, Section 3
will apply.  Daily upgrading will be handled within the department.


4.  
An employee returning from a military leave of absence who is re-employed in
his/her former job classifi­cation, or a job classification which is not higher
than his/her former job classification, shall receive the rate of pay provided
for in the then existing time steps of the job classification, taking into
account the time credit which had accrued when he/she left for military service
plus the period of his/her absence because of military service.



5.  
If a regular employee or part-time regular employee becomes disabled and is
unable to perform his/her regular work to advantage, the Company will attempt to
place the employee on work within the employee's capabilities.  In such cases,
if the employee is placed in a job classification with a lower maximum hourly



16
 

--------------------------------------------------------------------------------

 

 
rate, the following conditions will apply:

 
(a) The hourly rate of the employee who is 55 or more years of age at the time
of the transfer to the lower job classification will be frozen.  The employee
will not receive general wage increases until the maximum rate of the job the
employee is performing is equal to the employee's frozen hourly rate of pay.
       
(b) The hourly rate of pay of an employee who is less than 55 years of age will
be reduced by $1.50 per hour immediately after the date of the transfer to the
lower job classification.  On the first anniversary date following the transfer
and on every succeeding anniversary date the employee’s hourly rate will be
reduced by $1.50 per hour.  This reduction will continue until the hourly rate
of the employee is equal to the maximum hourly rate of the job the employee is
performing.  During this period, the employee will not be eligible to receive
general wage increases.
 
(c) When the employee does become eligible to receive a general wage increase,
it will be based on the job being performed at the time the increase is applied.


6.  
New hires in to the physical bargaining unit will be paid 85% of the minimum
rate of the job classification until successful completion of the probationary
period.



7.  
New employees will not be paid for any absences (other than worker’s
compensation) during their probationary period.



8.  
The company will maintain the maximum wage pay differential for employees in the
Call Center Specialist classification hired after April 2000 and the Level 3
position a .17 cents per hour.



9.  
Employees accepting promotions will receive an increase at the time of the
promotion based on 70% of the difference of the maximum rate of the current job
classification and the minimum rate of the promotional job
classification.  After successful completion of the qualifying period, the
employee will receive 100% of the promotional increase.





ARTICLE VIII
Stewards -- Grievances -- Arbitration


1.  
There shall be a reasonable number of Stewards, not to exceed 55 for all
employees covered by this Agreement, who shall be selected by the Local Union
they represent.  Each Steward shall be assigned to a specific work group or work
groups and in general the jurisdiction of one Steward shall not overlap that of
any other Steward.  The Union shall furnish the Company with a list of the names
of the Stewards and the work groups they represent.



The number of Stewards specified may be exceeded by mutual agreement.


2.  
Business Representatives shall be selected by the Local Union they
represent.  The Union shall furnish the Company with a list of the names of the
employees selected as Business Representatives.



The number of Business Representatives specified may be exceeded by mutual
agreement.


3.  
Only regular employees of the Company, employed in the respective work groups
they represent, shall be designated as Stewards and Business Representatives.

 
17

--------------------------------------------------------------------------------


 
4.  
It shall be one of the duties of the Stewards and Business Representatives to
attempt to adjust disputes or differ­ences referred to them by any of the
employees they have been designated to represent.



5.  
Should any dispute or difference arise between the Company and the Union or its
members as to the interpretation or application of any of the provisions of this
Agreement or with respect to job working conditions, the term working conditions
being limited to those elements concerned with the hours when an employee is at
work and the acts required of the employee during such hours, the dispute or
difference shall be settled through the grievance procedure, provided that no
grievance will be considered which is more than 15 calendar days old.  A dispute
as to whether a particular disagreement is a proper subject for the grievance
procedure shall itself be treated as a grievance.



The steps in the grievance procedure are:


Step 1 -- The dispute or difference shall be presented orally by the employee
concerned and discussed with his/her immediate supervisor.  The Steward may
accompany the employee, if the employee so requests.
 
Step 2 --  If the dispute or difference is not adjusted in Step 1, it shall be
reduced to writing and dis­cussed by the Steward with the Manager of the
Department (Region), or to the Department Head (G.O.), as the case may be.  The
Steward may be accompanied by the Business Representative having
jurisdiction.  The number of Company representatives may equal, but shall not
exceed, the number of Union representatives present at the Step 2
discussion.  The appropriate Company representative specified above shall give
his/her written answer within 15 calendar days after the dispute or difference
is presented.


Step 3 -- If the dispute or difference is not adjusted in Step 2, it will be
discussed by the President/Business Manager/Financial Secretary of the Union and
the appropriate Company official.  The President of the Union shall be
accompanied by the Steward involved and the appropriate Business Representative
for the Department in which the employee works.  The appropriate Company
official­ may be accompanied by additional Company representatives equal to the
number of Union representatives accompanying the President of the Union as set
forth above.  The appropriate Company official shall give his/her written answer
within 15 calendar days after the dispute or difference is presented in Step 3.


Step 4 --  If the dispute or difference is not adjusted in Step 3, it shall be
referred by the President of the Union to the General Manager Labor Relations
and Facility Services.  The dispute or difference shall then be discussed within
30 calendar days by a committee composed as follows:


The Representatives of the Union
President/Business Manager
Senior Assistant Business Manager
Appropriate Steward and Business Representatives
 
The Representatives of the Company
The General Manager in charge of Labor Relations.  The Vice President in charge
of the area affected. In the absence of the above specified Company
representative, any principal officer may serve on this committee.  Additional
Company representatives, equal in number to the Union representatives set forth
immediately above.


The General Manager of Labor Relations shall give written answer within 15
calendar days after the 4th Step discussion.
 
18

--------------------------------------------------------------------------------


 
Step 5 -- If the dispute or difference is not satisfactorily settled in Step 4,
it may be referred, at the written request of either party, to an impartial
arbitrator who shall be selected by mutual consent of the Company and the Union
as soon as practicable after receipt of the request for arbitration.  If the
parties do not agree upon the selection of an arbitrator within 15 calendar days
after receipt of the request for arbitration, the Federal Mediation and
Conciliation Service shall be requested to furnish a list of five
arbitrators.  The party request­ing arbitration shall first strike the names of
two persons from the list, and the other party shall then strike two names.  The
remaining name shall be the Arbitrator.  The Company and the Union will have the
right to reject one panel for each grievance scheduled for Arbitration. The
award of the Arbitrator shall be final and binding upon both parties and upon
the employees or employee involved.  The fees and expenses of the Arbitrator,
and any other expenses agreed to by the parties prior to the arbitration, shall
be shared equally by the Company and the Union.  The Arbitrator shall have power
and authority to arbitrate only those matters expressly made subject to
arbitration by the terms of this Agreement, and shall rule only on the issues
submitted to him in writing for arbitration.  The Arbitrator shall have power
only to interpret this Agreement and shall not have power to alter or amend it.


10.  
The time specified for each Step in the grievance procedure may be extended by
mutual agreement.



11.  
Where provision is made in this Article for a Steward to represent the Union at
Steps 1, 2, 3 or 4 in the grievance procedure, in the event of the Steward's
absence or inability to serve, the President of the Union may appoint any other
Steward or Business Representative of the Union as an alternate.  The Company
shall be notified of such appointments.



Where provision is made in this Article for a Business Representative to
represent the Union at Steps 2, 3, or 4 in the grievance procedure, in the event
of the Business Representatives absence or inability to serve, the President of
the Union may appoint any other Business Representative or elected Officer of
the Union as an alternate.  The Company shall be notified of such appointments.
 
Where provision is made in this Article for the President of the Union to
represent the Union at Steps 3 or 4 in the grievance procedure, in the event of
the President's absence or inability to serve, the Senior Assistant Business
Manager of the Union shall take his/her place.


12.  
At each Step above Step 1 in the grievance pro­cedure the answer given by the
Company shall be in writing.  In case the Union is not satisfied with the
Company's reply, it shall present a written request for further consideration to
the Company's representative specified at the next higher step.  The time
allowed at each step will begin with the date of receipt of this request.  If
the Union does not carry the grievance to the next higher step within 15
calendar days after the Company has rendered its decision at any step, the
grievance shall be considered settled and not subject to further discussion.



13.  
A grievance relating to disciplinary suspension or demotion, or discharge for
cause, shall be originated at Step 3 in the grievance procedure within five
calendar days after the disciplinary action is taken.  If the grievance is
upheld, the employee's record shall be cleared of any disciplinary action and
the employee shall be reimbursed for any wages lost as a result of the
disciplinary action originally taken.



14.  
Where practicable, notification of the Union President or Steward shall be given
prior to any disciplinary action resulting in loss of pay or a written record in
the employee's file.  A copy of such written record shall be given to the Union.

 
19

--------------------------------------------------------------------------------


 
15.  
In the event of a dispute or difference, the parties hereto shall continue to
transact and carry on their  business in the same manner as at the time of the
raising of the question or questions in dispute until a settlement is reached
through the grievance or arbitration procedure provided in this Article.



16.  
Pay at their basic hourly rate will be allowed regular employees who are
officially designated Union representatives, or their alternates, as provided
for in this Article, for the basic work days of their basic work week while
engaged in the following steps of the grievance procedure:



Stewards                                                       Steps 1, 2, 3 and
4
Business Representatives                         Steps 2, 3, and 4


 
ARTICLE IX
Period of Agreement


1.  
This Agreement when signed by the proper officials of the Company and the Union
and approved by the President of the Brotherhood shall become effective as of
March 1, 2009, except as otherwise expressly provided.



2.  
The term of this Agreement shall be from March 1, 2009 through February 28,
2014, and shall be considered renewed from term to term of one year after
February 28, 2014, unless a written notice of desire to amend or terminate this
Agreement is given by either party to other at least sixty (60) days prior to
the expiration of the term of this Agreement or any annual renewal period.  In
event such written notice expresses a desire to amend the current Agreement, the
substance of the amendments proposed shall be set forth in writing and accompany
the notice of desire to amend.



3.  
The parties agree to commence negotiations on any proposed amendments not less
than forty (40) days prior to the end of the then current term, and further
agree that if said negotiations are not completed by the expiration date of the
then current Agreement, then the term of that current Agreement shall
automatically be extended so long as negotiations are in progress; however,
either party may terminate the current Agreement after its expiration date on
thirty (30) days' prior written notice to the other party.



4.  
The Company and the Union are parties to the following written supplemental
agreements and memoranda of agreement including those listed in Exhibit C:



(a)  
Supplemental Agreement with respect to Pension Plan effective March 1, 2009
through February 28, 2014.

     

(b)  
Supplemental Agreement with respect to Group Life Insurance Plan, Group
Accidental Death and Dismemberment Plan, Group Medical Expense Insurance Plan
and Dental Assistance Plan effective March 1, 2009 through February 28, 2014.



(c)  
Supplemental Agreement with respect to Nicor Gas Thrift Plan, effective March 1,
2009 through February 28, 2014.



(d)  
Agreement Regarding Union Officials Local 19 (I.B.E.W.) and Nicor Gas Company
revised August 5, 2009

 
20

--------------------------------------------------------------------------------


 
(e)  
Agreement – Active Union Employees Performing Union Business revised August 5,
2009



(f)  
Memorandum of Agreement establishing Utilityman job classification, effective
May 25, 1961



(g)  
Memorandum of Agreement establishing Arc Welder job classification, effective
August 13, 1968



(h)  
Memorandum of Understanding:  Overtime Equalization Provisions dated February 9,
1971



      (i)  
Revised Memorandum of Understanding:  Disabled Employees dated February 1, 1974
and revised February 1, 1985, March 1, 2000 and March 1, 2004



(j)  
Procedures for Testing Candidates for Jobs Requiring Certification dated March
31, 1975 and revised February 1, 1985, July 1, 1997, March 1, 2000, March 1,
2004 and March 1, 2009



(k)  
Gas Welding re-qualification ground rules dated August 1, 1980, revised November
8, 1982, February 1, 1988, March 15, 1991 and May 2000



(l)  
1991 Memorandum of Agreement, General Items N – Coffee Breaks



(m)  
Statements Covering Items of Understanding,  Re:  Two Persons on Steel and
Promotional Sequence dated February 15, 1994 and revised March 1, 2000 and March
1, 2009



(n)  
Memorandum of Agreement, Re:  Per Diem dated March 1, 1997



(o)  
1997 Memorandum of Agreement, Contract Exhibit 5, Exhibit I – Geographic
Locations for Placement of Employee Who Return To Former Job Classification



(p)  
Revision Exhibit III – 1997 Contract Negotiation Memorandum of Agreement as
Revised June 30, 1998 and January 11, 1999  (Incentive plan for Distribution
Plastic Laborers and Distribution Plastic Operators)



(q)  
1997 Memorandum of Agreement, Exhibit I – Revisions to Fleet Management
Department Requirements and the Related Promotional Sequence revised March 4,
1997 and March 1, 2004



(r)  
Memorandum of Understanding:  Part-Time Provisions dated March 4, 1997 and
revised March 1, 2000



(s)  
1997 Memorandum of Agreement, General Items, 18 – Retention of Disciplinary
Memorandums in Employee Personnel Files



(t)  
Memorandum of Understanding:  Eligibility for Physical Bargaining Unit
Promotions dated August 29, 1997 and revised May 13, 2004



(u)  
Schedule of Floating Holidays:  Union Employees (Calendar year in which
employment begins) dated January 9, 1998



(v)  
Memorandum of Understanding:  Fusion Qualification and Re-qualification dated
September 3, 1998



(w)  
Nicor Services – Marketing Project dated March 2, 1999 (Incentive Plan for Nicor
Gas Call Center Employees)

 
21

--------------------------------------------------------------------------------


 
(x)  
Memorandum of Understanding:  NCAT Incentive Program – Training Crews dated
August 2, 1999 and Revised March 1, 2009



(y)  
Memorandum Re:  NCAT incentives and Company called meetings dated August 3, 1999



(z)  
2000 Memorandum of Agreement, Exhibit VI – Overtime Procedures for Physical
Employees in Training dated March 1, 2000



(aa)  
Memorandum of Understanding:  Wage Rates:  Summer Help effective March 1, 2000



(bb)  
Selection of Utility Inspectors dated August 9, 2001.  Revised 2004 Memorandum
of Agreement, Exhibit III, March 1, 2004 and 2009 Memorandum of Agreement,
General Items No. 20 dated March 1, 2009.



(cc)  
Accounting and Finance Clerical Prerequisites dated August 10, 2001



(dd)  
Memorandum of Understanding:  Promotions & Certification Process for part-time
to full-time positions (physical) dated February 18, 2002



(ee)  
Memorandum of Understanding:  System Operations Department – Promotional
Sequence dated June 5, 2002



(ff)  
Memorandum of Understanding, Incentive for Operating Spanish Queue – Customer
Care Call Center dated June 25, 2003



(gg)  
Memorandum - Plastic Services off of Steel Main dated August 12, 2003



(hh)  
2004 Memorandum of Agreement, Exhibit VI:  Memorandum of Understanding:  NCAT
Incentive Program for 1” Plastic Services



(ii)  
2004 Memorandum of Agreement, Exhibit IV – New Operating Department Job
Classifications – Leak Survey Specialist, Sr. Operations Mechanic and Watch and
Protect Locator.



(jj)  
Memorandum of Understanding:  Regarding Sr. Controllers/Mechanics being promoted
to Arc Welder/Senior Specialist Classifications dated December 2005



(kk)  
Memorandum of Understanding:  Revision to Fleet Management Departmental
Requirements and the Related Promotional Sequence, Amended Sections “A,2” and “C
Helpers” revised September 26, 2006



(ll)  
Memorandum:  Incentive Structure for Field Operations Construction Directional
Drilling Crew Utilizing Directional Drilling Equipment dated April 23, 2008



(mm)  
2009 Memorandum of Agreement, Exhibit I – Installation of Mains and Services by
Contractors



(nn)  
2009 Memorandum of Agreement, Exhibit II – Excess Clerical Employee Ground Rules
dated July 12, 1984 and Revised July 19, 1991 and March 1, 2009.

 
22

--------------------------------------------------------------------------------


 
(oo)  
2009 Memorandum of Agreement, Exhibit III – Agreement Regarding Transfers from
Clerical to Meter Reading

 
It is agreed that the above-listed supplemental agree­ments and memoranda of
agreement, where they provide for a fixed term, shall be in effect for the term
therein specified; and that, where they do not provide for a fixed term, they
shall remain in effect for the duration of this Agreement.


5.  
Changes in any current Agreement can be made at any time by mutual consent.



23
 

--------------------------------------------------------------------------------

 
 
For Nicor Gas




 

/s/ RUSS M. STROBEL    Russ M. Strobel, Chairman, President and Chief Executive
Officer  

 




 

/s/ CLAUDIA J. COLALILLO   Claudia J. Colalillo, Senior Vice President Human
Resources and Corporate Communications  

 
 
 

 

/s/ ROCCO J. D'ALESSANDRO   Rocco J. D’Alessandro, Executive Vice President
Operations  

 
 
 

 

/s/ RICHARD L. HAWLEY    Richard L. Hawley, Executive Vice President and Chief
Financial Officer  

 

 
 
For Local Union 19

 
 
 

/s/ ROBERT E. WYRWICKI    Robert E. Wyrwicki, President, Business Manager,
Financial Secretary  

 




 

/s/ ALAN S. TALKINGTON    Alan S. Talkington, Senior Assistant Business Manager
 

 


 
 

/s/ TERRANCE J. HAGGERTY    Terrance J. Haggerty, Vice President, Recording
Secretary  

 





24
 

--------------------------------------------------------------------------------

 


 


 
 
EXHIBIT A
 


PHYSICAL


WAGE RATES


AND


TIME AND RATE STEP SCHEDULES
 


 

  Pension Bands effective for employees hired prior to January 1, 1998.  
Employees hired on or after January 1, 1998 should refer to the Summary   Plan
Description for information pertaining to pension benefits. 

 
                                                                                                                                                                                                                                                 










25
 

--------------------------------------------------------------------------------

 


EXHIBIT A
WAGE RATES FOR PHYSICAL EMPLOYEES
                         
Time and
   
Year 2009
Year 2010
Year 2011
Year 2012
Year 2013
 Rate Steps  
Basic Hourly
Basic Hourly
Basic Hourly
Basic Hourly
Basic Hourly
Schedule
 
Pension
Rates of Pay
Rates of Pay
Rates of Pay
Rates of Pay
Rates of Pay
No.
Job Classification
Band*
Minimum
Maximum
Minimum
Maximum
Minimum
Maximum
Minimum
Maximum
Minimum
Maximum
19
Arc Welder
9
 $32.06
 $ 32.29
 $33.03
 $ 33.26
 $34.19
 $ 34.42
 $35.22
 $ 35.45
 $36.37
 $ 36.60
24
Associate Corrosion Control Technician
1
 $17.38
 $ 17.38
 $17.90
 $ 17.90
 $18.53
 $ 18.53
 $19.09
 $ 19.09
 $19.71
 $ 19.71
12
Controller-hired before 3/22/85
7
 $25.87
 $ 26.37
 $26.60
 $ 27.10
 $27.48
 $ 27.98
 $28.26
 $ 28.76
 $29.13
 $ 29.63
10
Controller-hired after 3/21/85
7
 $24.37
 $ 26.37
 $25.10
 $ 27.10
 $25.98
 $ 27.98
 $26.76
 $ 28.76
 $27.63
 $ 29.63
5
Corrosion Control Field Technician
3
 $18.73
 $ 20.03
 $19.32
 $ 20.62
 $20.03
 $ 21.33
 $20.66
 $ 21.96
 $21.36
 $ 22.66
9
Corrosion Control Technician
5
 $21.98
 $ 23.58
 $22.68
 $ 24.28
 $23.52
 $ 25.12
 $24.27
 $ 25.87
 $25.10
 $ 26.70
20
Distribution Crew Leader
10
 $32.52
 $ 33.02
 $33.50
 $ 34.00
 $34.68
 $ 35.18
 $35.73
 $ 36.23
 $36.90
 $ 37.40
4
Distribution Helper-hired 3/22/85 - 4/4/97
1
 $16.72
 $ 17.22
 $17.24
 $ 17.74
 $17.86
 $ 18.36
 $18.41
 $ 18.91
 $19.02
 $ 19.52
3
Distribution Helper-hired 4/4/97 thru 6/30/04
*1
 $15.30
 $ 15.80
 $15.77
 $ 16.27
 $16.33
 $ 16.83
 $16.83
 $ 17.33
 $17.38
 $ 17.88
2
Distribution Helper-hired after 6/30/04
*
 $13.00
 $ 15.80
 $13.40
 $ 16.27
 $13.88
 $ 16.83
 $14.31
 $ 17.33
 $14.77
 $ 17.88
21
Distribution Mechanic
7
 $21.71
 $ 26.37
 $22.44
 $ 27.10
 $23.32
 $ 27.98
 $24.10
 $ 28.76
 $24.97
 $ 29.63
26
Distribution Plastic Laborer
2
 $18.88
 $ 18.88
 $19.45
 $ 19.45
 $20.13
 $ 20.13
 $20.73
 $ 20.73
 $21.40
 $ 21.40
27
Distribution Plastic Operator
7
 $27.12
 $ 27.12
 $27.93
 $ 27.93
 $28.91
 $ 28.91
 $29.78
 $ 29.78
 $30.75
 $ 30.75
16
Distribution Technician
8
 $30.41
 $ 30.91
 $31.34
 $ 31.84
 $32.45
 $ 32.95
 $33.44
 $ 33.94
 $34.54
 $ 35.04
4
Facility Service Helper-hired 3/22/85-4/4/97
1
 $16.72
 $ 17.22
 $17.24
 $ 17.74
 $17.86
 $ 18.36
 $18.41
 $ 18.91
 $19.02
 $ 19.52
3
Facility Service Helper-hired after 4/4/97
*1
 $15.30
 $ 15.80
 $15.77
 $ 16.27
 $16.33
 $ 16.83
 $16.83
 $ 17.33
 $17.38
 $ 17.88
2
Facility Service Helper-hired after 6/30/04
*
 $13.00
 $ 15.80
 $13.40
 $ 16.27
 $13.88
 $ 16.83
 $14.31
 $ 17.33
 $14.77
 $ 17.88
20
Fleet Management Crew Leader
10
 $32.52
 $ 33.02
 $33.50
 $ 34.00
 $34.68
 $ 35.18
 $35.73
 $ 36.23
 $36.90
 $ 37.40
10
Fleet Mgmt Helper hired 3/21/85 - 4/4/97
7
 $24.37
 $ 26.37
 $25.10
 $ 27.10
 $25.98
 $ 27.98
 $26.76
 $ 28.76
 $27.63
 $ 29.63
3
Fleet Mgmt Helper hired 4/4/97 thru 6/30/04
*1
 $15.30
 $ 15.80
 $15.77
 $ 16.27
 $16.33
 $ 16.83
 $16.83
 $ 17.33
 $17.38
 $ 17.88
2
Fleet Mgmt Helper hired after 6/30/04
*
 $13.00
 $ 15.80
 $13.40
 $ 16.27
 $13.88
 $ 16.83
 $14.31
 $ 17.33
 $14.77
 $ 17.88
21
Fleet Management Mechanic
7
 $21.71
 $ 26.37
 $22.44
 $ 27.10
 $23.32
 $ 27.98
 $24.10
 $ 28.76
 $24.97
 $ 29.63
16
Fleet Management Technician
8
 $30.41
 $ 30.91
 $31.34
 $ 31.84
 $32.45
 $ 32.95
 $33.44
 $ 33.94
 $34.54
 $ 35.04
11
General Corrosion Control Technician
8
 $26.15
 $ 29.15
 $27.02
 $ 30.02
 $28.07
 $ 31.07
 $29.00
 $ 32.00
 $30.04
 $ 33.04
6
General Facility/Property Mechanic
2
 $19.01
 $ 20.01
 $19.60
 $ 20.60
 $20.31
 $ 21.31
 $20.94
 $ 21.94
 $21.64
 $ 22.64
15
G.O. Equipment Mechanic
7
 $28.17
 $ 28.40
 $29.02
 $ 29.25
 $30.04
 $ 30.27
 $30.95
 $ 31.18
 $31.96
 $ 32.19
19
G.O. Equipment Technician
9
 $32.06
 $ 32.29
 $33.03
 $ 33.26
 $34.19
 $ 34.42
 $35.22
 $ 35.45
 $36.37
 $ 36.60
25
Leak Survey Specialist
2
 $18.46
 $ 18.46
 $19.01
 $ 19.01
 $19.68
 $ 19.68
 $20.27
 $ 20.27
 $20.93
 $ 20.93
4
Material Handling Helper-hired 3/22/85-4/4/97
1
 $16.72
 $ 17.22
 $17.24
 $ 17.74
 $17.86
 $ 18.36
 $18.41
 $ 18.91
 $19.02
 $ 19.52



26
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
WAGE RATES FOR PHYSICAL EMPLOYEES
                         
Time and
   
Year 2009
Year 2010
Year 2011
Year 2012
Year 2013
 Rate Steps  
Basic Hourly
Basic Hourly
Basic Hourly
Basic Hourly
Basic Hourly
Schedule
 
Pension
Rates of Pay
Rates of Pay
Rates of Pay
Rates of Pay
Rates of Pay
No.
Job Classification
Band*
Minimum
Maximum
Minimum
Maximum
Minimum
Maximum
Minimum
Maximum
Minimum
Maximum
3
Material Handling Helper-hired 4/4/97-6/30/04
*1
 $15.30
 $ 15.80
 $15.77
 $ 16.27
 $16.33
 $ 16.83
 $16.83
 $ 17.33
 $17.38
 $ 17.88
2
Material Handling Helper-hired after 6/30/04
*
 $13.00
 $ 15.80
 $13.40
 $ 16.27
 $13.88
 $ 16.83
 $14.31
 $ 17.33
 $14.77
 $ 17.88
12
Material Handling Mechanic-before 3/22/85
7
 $25.87
 $ 26.37
 $26.60
 $ 27.10
 $27.48
 $ 27.98
 $28.26
 $ 28.76
 $29.13
 $ 29.63
10
Material Handling Mechanic-3/22/85 thru 4/4/97
7
 $24.37
 $ 26.37
 $25.10
 $ 27.10
 $25.98
 $ 27.98
 $26.76
 $ 28.76
 $27.63
 $ 29.63
26
Material Handling Mechanic - after 4/4/97
2
 $18.88
 $ 18.88
 $19.45
 $ 19.45
 $20.13
 $ 20.13
 $20.73
 $ 20.73
 $21.40
 $ 21.40
7
Meter Reader-hired 2/2/74 - 3/21/85
3
 $21.11
 $ 21.61
 $21.76
 $ 22.26
 $22.54
 $ 23.04
 $23.23
 $ 23.73
 $24.00
 $ 24.50
4
Meter Reader-hired 3/22/85 thru 4/4/97
1
 $16.72
 $ 17.22
 $17.24
 $ 17.74
 $17.86
 $ 18.36
 $18.41
 $ 18.91
 $19.02
 $ 19.52
3
Meter Reader-hired 4/4/97 thru 6/30/04
*1
 $15.30
 $ 15.80
 $15.77
 $ 16.27
 $16.33
 $ 16.83
 $16.83
 $ 17.33
 $17.38
 $ 17.88
2
Meter Reader-hired after 6/30/04
*
 $13.00
 $ 15.80
 $13.40
 $ 16.27
 $13.88
 $ 16.83
 $14.31
 $ 17.33
 $14.77
 $ 17.88
7
Meter Shop Helper-before 3/22/85
3
 $21.11
 $ 21.61
 $21.76
 $ 22.26
 $22.54
 $ 23.04
 $23.23
 $ 23.73
 $24.00
 $ 24.50
4
Meter Shop Helper-3/22/85 thru 4/4/97
1
 $16.72
 $ 17.22
 $17.24
 $ 17.74
 $17.86
 $ 18.36
 $18.41
 $ 18.91
 $19.02
 $ 19.52
3
Meter Shop Helper-hired 4/4/97 thru 6/30/04
*1
 $15.30
 $ 15.80
 $15.77
 $ 16.27
 $16.33
 $ 16.83
 $16.83
 $ 17.33
 $17.38
 $ 17.88
2
Meter Shop Helper-hired after 6/30/04
*
 $13.00
 $ 15.80
 $13.40
 $ 16.27
 $13.88
 $ 16.83
 $14.31
 $ 17.33
 $14.77
 $ 17.88
21
Meter Shop Mechanic
7
 $21.71
 $ 26.37
 $22.44
 $ 27.10
 $23.32
 $ 27.98
 $24.10
 $ 28.76
 $24.97
 $ 29.63
16
Meter Shop Technician
8
 $30.41
 $ 30.91
 $31.34
 $ 31.84
 $32.45
 $ 32.95
 $33.44
 $ 33.94
 $34.54
 $ 35.04
21
Operations Mechanic
7
 $21.71
 $ 26.37
 $22.44
 $ 27.10
 $23.32
 $ 27.98
 $24.10
 $ 28.76
 $24.97
 $ 29.63
16
Operations Technician
8
 $30.41
 $ 30.91
 $31.34
 $ 31.84
 $32.45
 $ 32.95
 $33.44
 $ 33.94
 $34.54
 $ 35.04
13
Semi-Truck Operator
8
 $27.30
 $ 29.30
 $28.16
 $ 30.16
 $29.20
 $ 31.20
 $30.12
 $ 32.12
 $31.15
 $ 33.15
13
Senior Controller
8
 $27.30
 $ 29.30
 $28.16
 $ 30.16
 $29.20
 $ 31.20
 $30.12
 $ 32.12
 $31.15
 $ 33.15
19
Senior Distribution Plastic Operator
9
 $32.06
 $ 32.29
 $33.03
 $ 33.26
 $34.19
 $ 34.42
 $35.22
 $ 35.45
 $36.37
 $ 36.60
21
Senior Facility/Property Mechanic
7
 $21.71
 $ 26.37
 $22.44
 $ 27.10
 $23.32
 $ 27.98
 $24.10
 $ 28.76
 $24.97
 $ 29.63
27
Senior Operations Mechanic
7
 $27.12
 $ 27.12
 $27.93
 $ 27.93
 $28.91
 $ 28.91
 $29.78
 $ 29.78
 $30.75
 $ 30.75
19
Senior Specialist
9
 $32.06
 $ 32.29
 $33.03
 $ 33.26
 $34.19
 $ 34.42
 $35.22
 $ 35.45
 $36.37
 $ 36.60
18
Specialist
9
 $30.96
 $ 31.46
 $31.90
 $ 32.40
 $33.03
 $ 33.53
 $34.03
 $ 34.53
 $35.15
 $ 35.65
19
Storage Arc Welder
9
 $32.06
 $ 32.29
 $33.03
 $ 33.26
 $34.19
 $ 34.42
 $35.22
 $ 35.45
 $36.37
 $ 36.60
19
Storage Controls Tester
9
 $32.06
 $ 32.29
 $33.03
 $ 33.26
 $34.19
 $ 34.42
 $35.22
 $ 35.45
 $36.37
 $ 36.60
20
Storage Crew Leader
10
 $32.52
 $ 33.02
 $33.50
 $ 34.00
 $34.68
 $ 35.18
 $35.73
 $ 36.23
 $36.90
 $ 37.40
7
Storage Helper-hired before 3/22/85
3
 $21.11
 $ 21.61
 $21.76
 $ 22.26
 $22.54
 $ 23.04
 $23.23
 $ 23.73
 $24.00
 $ 24.50
4
Storage Helper-hired 3/22/85 - 4/4/97
1
 $16.72
 $ 17.22
 $17.24
 $ 17.74
 $17.86
 $ 18.36
 $18.41
 $ 18.91
 $19.02
 $ 19.52
3
Storage Helper-hired 4/4/97 thru 6/30/04
*1
 $15.30
 $ 15.80
 $15.77
 $ 16.27
 $16.33
 $ 16.83
 $16.83
 $ 17.33
 $17.38
 $ 17.88


27
 

--------------------------------------------------------------------------------

 

EXHIBIT A
WAGE RATES FOR PHYSICAL EMPLOYEES
                         
Time and
   
Year 2009
Year 2010
Year 2011
Year 2012
Year 2013
 Rate Steps  
Basic Hourly
Basic Hourly
Basic Hourly
Basic Hourly
Basic Hourly
Schedule
 
Pension
Rates of Pay
Rates of Pay
Rates of Pay
Rates of Pay
Rates of Pay
No.
Job Classification
Band*
Minimum
Maximum
Minimum
Maximum
Minimum
Maximum
Minimum
Maximum
Minimum
Maximum
2
Storage Helper hired after 6/30/04
*
 $13.00
 $ 15.80
 $13.40
 $ 16.27
 $13.88
 $ 16.83
 $14.31
 $ 17.33
 $14.77
 $ 17.88
21
Storage Mechanic
7
 $21.71
 $ 26.37
 $22.44
 $ 27.10
 $23.32
 $ 27.98
 $24.10
 $ 28.76
 $24.97
 $ 29.63
17
Storage Technician
9
 $30.95
 $ 31.46
 $31.89
 $ 32.40
 $33.02
 $ 33.53
 $34.02
 $ 34.53
 $35.14
 $ 35.65
6
System Laborer
2
 $19.01
 $ 20.01
 $19.60
 $ 20.60
 $20.31
 $ 21.31
 $20.94
 $ 21.94
 $21.64
 $ 22.64
8
Utility Facility/Property Mechanic
5
 $21.79
 $ 23.79
 $22.50
 $ 24.50
 $23.36
 $ 25.36
 $24.12
 $ 26.12
 $24.97
 $ 26.97
19
Utility Inspector
9
 $32.06
 $ 32.29
 $33.03
 $ 33.26
 $34.19
 $ 34.42
 $35.22
 $ 35.45
 $36.37
 $ 36.60
27
Watch and Protect Locator
7
 $27.12
 $ 27.12
 $27.93
 $ 27.93
 $28.91
 $ 28.91
 $29.78
 $ 29.78
 $30.75
 $ 30.75
                         
*Pension Bands effective for employees hired prior to 1/1/98


28
 

--------------------------------------------------------------------------------

 


SCHEDULES OF BASIC HOURLY RATES OF PAY AND TIME AND RATE STEPS - PHYSICAL      
                  YEAR 2009
Schedule
                       
Number
 
                                                                                         
Rate Step and Cumulative Time    
 3/4
6
1
1 1/2
2
2 1/2
3
3 1/2
4
4 1/2
   
 Minimum
 Months
 Months
 Year
 Years
 Years
 Years
 Years
 Years
 Years
 Years
 
1
 $        12.55
 $        14.76
                   
2
 $        13.01
 $        15.30
 $        15.38
 $        15.46
 $        15.54
 $        15.62
 $        15.71
 $        15.80
       
3
 $        15.30
 
 $        15.38
 $        15.46
 $        15.54
 $        15.62
 $        15.71
 $        15.80
       
4
 $        17.22
 
 $        17.22
 $        17.27
 $        17.32
 $        17.37
 $        17.42
 $        17.48
 $        17.54
 $        17.60
 $        17.66
 
5
 $        18.73
 
 $        18.91
 $        19.09
 $        19.27
 $        19.46
 $        19.65
 $        19.84
 $        20.03
     
6
 $        19.01
 
 $        19.17
 $        19.33
 $        19.50
 $        19.67
 $        19.84
 $        20.01
       
7
 $        21.11
 
 $        21.16
 $        21.21
 $        21.26
 $        21.31
 $        21.37
 $        21.43
 $        21.49
 $        21.55
 $        21.61
 
8
 $        21.79
 
 $        22.01
 $        22.23
 $        22.45
 $        22.67
 $        22.89
 $        23.11
 $        23.33
 $        23.56
 $        23.79
 
9
 $        21.98
 
 $        22.15
 $        22.32
 $        22.50
 $        22.68
 $        22.86
 $        23.04
 $        23.22
 $        23.40
 $        23.58
 
10
 $        24.37
 
 $        24.59
 $        24.81
 $        25.03
 $        25.25
 $        25.47
 $        25.69
 $        25.91
 $        26.14
 $        26.37
 
11
 $        26.15
 
 $        26.48
 $        26.81
 $        27.14
 $        27.47
 $        27.80
 $        28.13
 $        28.47
 $        28.81
 $        29.15
 
12
 $        25.87
 
 $        25.92
 $        25.97
 $        26.02
 $        26.07
 $        26.13
 $        26.19
 $        26.25
 $        26.31
 $        26.37
 
13
 $        27.30
 
 $        27.52
 $        27.74
 $        27.96
 $        28.18
 $        28.40
 $        28.62
 $        28.84
 $        29.07
 $        29.30
 
14
 $        27.81
 $        27.84
 $        27.87
 $        27.90
 $        27.93
 $        27.96
 $        28.00
 $        28.04
       
15
 $        28.17
 $        28.20
 $        28.23
 $        28.26
 $        28.29
 $        28.32
 $        28.36
 $        28.40
       
16
 $        30.41
 
 $        30.46
 $        30.51
 $        30.56
 $        30.61
 $        30.67
 $        30.73
 $        30.79
 $        30.85
 $        30.91
 
17
 $        30.96
 
 $        31.01
 $        31.06
 $        31.11
 $        31.16
 $        31.22
 $        31.28
 $        31.34
 $        31.40
 $        31.46
 
18
 $        30.96
 
 $        31.04
 $        31.12
 $        31.20
 $        31.28
 $        31.37
 $        31.46
       
19
 $        32.06
 $        32.09
 $        32.12
 $        32.15
 $        32.18
 $        32.21
 $        32.25
 $        32.29
       
20
 $        32.52
 
 $        32.57
 $        32.62
 $        32.67
 $        32.72
 $        32.78
 $        32.84
 $        32.90
 $        32.96
 $        33.02
                               
3
6
1
1 1/2
2
2 1/2
3
3 1/2
4
4 1/2
5
 
 Minimum
 Months
 Months
 Year
 Years
 Years
 Years
 Years
 Years
 Years
 Years
 Years
21
 $        21.71
 
 $        22.04
 $        22.37
 $        22.70
 $        23.03
 $        23.36
 $        23.69
 $        24.02
 $        24.35
 $        24.68
 $        25.01
                                           
5 1/2
6
6 1/2
7
                 
 Years
 Years
 Years
 Years
                 
 $        25.34
 $        25.67
 $        26.00
 $        26.37
 
 Rate
                     
22
 $        14.76
                     
23
 $        15.83
                     
24
 $        17.38
                     
25
 $        18.46
                     
26
 $        18.88
                     
27
 $        27.12
                                               
Schedule Numbers 1 & 2 = 4 months
                   


29
 

--------------------------------------------------------------------------------

 


SCHEDULES OF BASIC HOURLY RATES OF PAY AND TIME AND RATE STEPS - PHYSICAL      
                 YEAR 2010
Schedule
                       
Number
 
                                                                                         
Rate Step and Cumulative Time                              
 3/4
6
1
1 1/2
2
2 1/2
3
3 1/2
4
4 1/2
   
 Minimum
 Months
 Months
 Year
 Years
 Years
 Years
 Years
 Years
 Years
 Years
 
1
 $        12.92
 $        15.20
                   
2
 $        13.40
 $        15.77
 $        15.85
 $        15.93
 $        16.01
 $        16.09
 $        16.18
 $        16.27
       
3
 $        15.77
 
 $        15.85
 $        15.93
 $        16.01
 $        16.09
 $        16.18
 $        16.27
       
4
 $        17.74
 
 $        17.79
 $        17.84
 $        17.89
 $        17.94
 $        18.00
 $        18.06
 $        18.12
 $        18.18
 $        18.24
 
5
 $        19.32
 
 $        19.50
 $        19.68
 $        19.86
 $        20.05
 $        20.24
 $        20.43
 $        20.62
     
6
 $        19.60
 
 $        19.76
 $        19.92
 $        20.09
 $        20.26
 $        20.43
 $        20.60
       
7
 $        21.76
 
 $        21.81
 $        21.86
 $        21.91
 $        21.96
 $        22.02
 $        22.08
 $        22.14
 $        22.20
 $        22.26
 
8
 $        22.50
 
 $        22.72
 $        22.94
 $        23.16
 $        23.38
 $        23.60
 $        23.82
 $        24.04
 $        24.27
 $        24.50
 
9
 $        22.68
 
 $        22.85
 $        23.02
 $        23.20
 $        23.38
 $        23.56
 $        23.74
 $        23.92
 $        24.10
 $        24.28
 
10
 $        25.10
 
 $        25.32
 $        25.54
 $        25.76
 $        25.98
 $        26.20
 $        26.42
 $        26.64
 $        26.87
 $        27.10
 
11
 $        27.02
 
 $        27.35
 $        27.68
 $        28.01
 $        28.34
 $        28.67
 $        29.00
 $        29.34
 $        29.68
 $        30.02
 
12
 $        26.60
 
 $        26.65
 $        26.70
 $        26.75
 $        26.80
 $        26.86
 $        26.92
 $        26.98
 $        27.04
 $        27.10
 
13
 $        28.16
 
 $        28.38
 $        28.60
 $        28.82
 $        29.04
 $        29.26
 $        29.48
 $        29.70
 $        29.93
 $        30.16
 
14
 $        28.65
 $        28.68
 $        28.71
 $        28.74
 $        28.77
 $        28.80
 $        28.84
 $        28.88
       
15
 $        29.02
 $        29.05
 $        29.08
 $        29.11
 $        29.14
 $        29.17
 $        29.21
 $        29.25
       
16
 $        31.34
 
 $        31.39
 $        31.44
 $        31.49
 $        31.54
 $        31.60
 $        31.66
 $        31.72
 $        31.78
 $        31.84
 
17
 $        31.89
 
 $        31.94
 $        31.99
 $        32.04
 $        32.09
 $        32.15
 $        32.21
 $        32.27
 $        32.33
 $        32.39
 
18
 $        31.90
 
 $        31.98
 $        32.06
 $        32.14
 $        32.22
 $        32.31
 $        32.40
       
19
 $        33.03
 $        33.06
 $        33.09
 $        33.12
 $        33.15
 $        33.18
 $        33.22
 $        33.26
       
20
 $        33.50
 
 $        33.55
 $        33.60
 $        33.65
 $        33.70
 $        33.76
 $        33.82
 $        33.88
 $        33.94
 $        34.00
                               
3
6
1
1 1/2
2
2 1/2
3
3 1/2
4
4 1/2
5
 
 Minimum
 Months
 Months
 Year
 Years
 Years
 Years
 Years
 Years
 Years
 Years
 Years
21
 $        22.44
 
 $        22.77
 $        23.10
 $        23.43
 $        23.76
 $        24.09
 $        24.42
 $        24.75
 $        25.08
 $        25.41
 $        25.74
                                           
5 1/2
6
6 1/2
7
                 
 Years
 Years
 Years
 Years
 
 Rate
             
 $        26.07
 $        26.40
 $        26.73
 $        27.10
22
 $        15.20
                     
23
 $        16.30
                     
24
 $        17.90
                     
25
 $        19.01
                     
26
 $        19.45
                     
27
 $        27.93
                                               
Schedule Numbers 1 & 2 = 4 months
                   


30
 

--------------------------------------------------------------------------------

 


SCHEDULES OF BASIC HOURLY RATES OF PAY AND TIME AND RATE STEPS - PHYSICAL      
                 YEAR 2011
Schedule
                       
Number
 
                                                                                          
Rate Step and Cumulative Time    
3
6
1
1 1/2
2
2 1/2
3
3 1/2
4
4 1/2
   
 Minimum
 Months
 Months
 Year
 Years
 Years
 Years
 Years
 Years
 Years
 Years
 
1
 $        13.37
 $        15.73
                   
2
 $        13.88
 $        16.33
 $        16.41
 $        16.49
 $        16.57
 $        16.65
 $        16.74
 $        16.83
       
3
 $        16.33
 
 $        16.41
 $        16.49
 $        16.57
 $        16.65
 $        16.74
 $        16.83
       
4
 $        17.86
 
 $        17.91
 $        17.96
 $        18.01
 $        18.06
 $        18.12
 $        18.18
 $        18.24
 $        18.30
 $        18.36
 
5
 $        20.03
 
 $        20.21
 $        20.39
 $        20.57
 $        20.76
 $        20.95
 $        21.14
 $        21.33
     
6
 $        20.31
 
 $        20.47
 $        20.63
 $        20.80
 $        20.97
 $        21.14
 $        21.31
       
7
 $        22.54
 
 $        22.59
 $        22.64
 $        22.69
 $        22.74
 $        22.80
 $        22.86
 $        22.92
 $        22.98
 $        23.04
 
8
 $        23.36
 
 $        23.58
 $        23.80
 $        24.02
 $        24.24
 $        24.46
 $        24.68
 $        24.90
 $        25.13
 $        25.36
 
9
 $        23.52
 
 $        23.69
 $        23.86
 $        24.04
 $        24.22
 $        24.40
 $        24.58
 $        24.76
 $        24.94
 $        25.12
 
10
 $        25.98
 
 $        26.20
 $        26.42
 $        26.64
 $        26.86
 $        27.08
 $        27.30
 $        27.52
 $        27.75
 $        27.98
 
11
 $        28.07
 
 $        28.40
 $        28.73
 $        29.06
 $        29.39
 $        29.72
 $        30.05
 $        30.39
 $        30.73
 $        31.07
 
12
 $        27.48
 
 $        27.53
 $        27.58
 $        27.63
 $        27.68
 $        27.74
 $        27.80
 $        27.86
 $        27.92
 $        27.98
 
13
 $        29.20
 
 $        29.42
 $        29.64
 $        29.86
 $        30.08
 $        30.30
 $        30.52
 $        30.74
 $        30.97
 $        31.20
 
14
 $        29.66
 $        29.69
 $        29.72
 $        29.75
 $        29.78
 $        29.81
 $        29.85
 $        29.89
       
15
 $        30.04
 $        30.07
 $        30.10
 $        30.13
 $        30.16
 $        30.19
 $        30.23
 $        30.27
       
16
 $        32.45
 
 $        32.50
 $        32.55
 $        32.60
 $        32.65
 $        32.71
 $        32.77
 $        32.83
 $        32.89
 $        32.95
 
17
 $        33.02
 
 $        33.07
 $        33.12
 $        33.17
 $        33.22
 $        33.28
 $        33.34
 $        33.40
 $        33.46
 $        33.52
 
18
 $        33.03
 
 $        33.11
 $        33.19
 $        33.27
 $        33.35
 $        33.44
 $        33.53
       
19
 $        34.19
 $        34.22
 $        34.25
 $        34.28
 $        34.31
 $        34.34
 $        34.38
 $        34.42
       
20
 $        34.68
 
 $        34.73
 $        34.78
 $        34.83
 $        34.88
 $        34.94
 $        35.00
 $        35.06
 $        35.12
 $        35.18
                               
3
6
1
1 1/2
2
2 1/2
3
3 1/2
4
4 1/2
5
 
 Minimum
 Months
 Months
 Year
 Years
 Years
 Years
 Years
 Years
 Years
 Years
 Years
21
 $        23.32
 
 $        23.65
 $        23.98
 $        24.31
 $        24.64
 $        24.97
 $        25.30
 $        25.63
 $        25.96
 $        26.29
 $        26.62
                                           
5 1/2
6
6 1/2
7
                 
 Years
 Years
 Years
 Years
                 
 $        26.95
 $        27.28
 $        27.61
 $        27.98
 
 Rate
                     
22
 $        15.73
                     
23
 $        16.87
                     
24
 $        18.53
                     
25
 $        19.68
                     
26
 $        20.13
                     
27
 $        28.91
                                               
Schedule Numbers 1 & 2 = 4 months
                   


31
 

--------------------------------------------------------------------------------

 


SCHEDULES OF BASIC HOURLY RATES OF PAY AND TIME AND RATE STEPS - PHYSICAL      
                 YEAR 2012
Schedule
                       
Number
 
                                                                                         
Rate Step and Cumulative Time    
 3/4
6
1
1 1/2
2
2 1/2
3
3 1/2
4
4 1/2
   
 Minimum
 Months
 Months
 Year
 Years
 Years
 Years
 Years
 Years
 Years
 Years
 
1
 $        13.77
 $        16.20
                   
2
 $        14.31
 $        16.83
 $        16.91
 $        16.99
 $        17.07
 $        17.15
 $        17.24
 $        17.33
       
3
 $        16.83
 
 $        16.91
 $        16.99
 $        17.07
 $        17.15
 $        17.24
 $        17.33
       
4
 $        18.41
 
 $        18.46
 $        18.51
 $        18.56
 $        18.61
 $        18.67
 $        18.73
 $        18.79
 $        18.85
 $        18.91
 
5
 $        20.66
 
 $        20.84
 $        21.02
 $        21.20
 $        21.39
 $        21.58
 $        21.77
 $        21.96
     
6
 $        20.94
 
 $        21.10
 $        21.26
 $        21.43
 $        21.60
 $        21.77
 $        21.94
       
7
 $        23.23
 
 $        23.28
 $        23.33
 $        23.38
 $        23.43
 $        23.49
 $        23.55
 $        23.61
 $        23.67
 $        23.73
 
8
 $        24.12
 
 $        24.34
 $        24.56
 $        24.78
 $        25.00
 $        25.22
 $        25.44
 $        25.66
 $        25.89
 $        26.12
 
9
 $        24.27
 
 $        24.44
 $        24.61
 $        24.79
 $        24.97
 $        25.15
 $        25.33
 $        25.51
 $        25.69
 $        25.87
 
10
 $        26.72
 
 $        26.94
 $        27.16
 $        27.38
 $        27.60
 $        27.82
 $        28.04
 $        28.26
 $        28.49
 $        28.72
 
11
 $        29.00
 
 $        29.33
 $        29.66
 $        29.99
 $        30.32
 $        30.65
 $        30.98
 $        31.32
 $        31.66
 $        32.00
 
12
 $        28.26
 
 $        28.31
 $        28.36
 $        28.41
 $        28.46
 $        28.52
 $        28.58
 $        28.64
 $        28.70
 $        28.76
 
13
 $        30.12
 
 $        30.34
 $        30.56
 $        30.78
 $        31.00
 $        31.22
 $        31.44
 $        31.66
 $        31.89
 $        32.12
 
14
 $        30.56
 $        30.59
 $        30.62
 $        30.65
 $        30.68
 $        30.71
 $        30.75
 $        30.79
       
15
 $        30.95
 $        30.98
 $        31.01
 $        31.04
 $        31.07
 $        31.10
 $        31.14
 $        31.18
       
16
 $        33.44
 
 $        33.49
 $        33.54
 $        33.59
 $        33.64
 $        33.70
 $        33.76
 $        33.82
 $        33.88
 $        33.94
 
17
 $        34.02
 
 $        34.07
 $        34.12
 $        34.17
 $        34.22
 $        34.28
 $        34.34
 $        34.40
 $        34.46
 $        34.52
 
18
 $        34.03
 
 $        34.11
 $        34.19
 $        34.27
 $        34.35
 $        34.44
 $        34.53
       
19
 $        35.22
 $        35.25
 $        35.28
 $        35.31
 $        35.34
 $        35.37
 $        35.41
 $        35.45
       
20
 $        35.73
 
 $        35.78
 $        35.83
 $        35.88
 $        35.93
 $        35.99
 $        36.05
 $        36.11
 $        36.17
 $        36.23
                               
3
6
1
1 1/2
2
2 1/2
3
3 1/2
4
4 1/2
5
 
 Minimum
 Months
 Months
 Year
 Years
 Years
 Years
 Years
 Years
 Years
 Years
 Years
21
 $        24.10
 
 $        24.43
 $        24.76
 $        25.09
 $        25.42
 $        25.75
 $        26.08
 $        26.41
 $        26.74
 $        27.07
 $        27.40
                                           
5 1/2
6
6 1/2
7
                 
 Years
 Years
 Years
 Years
                 
 $        27.73
 $        28.06
 $        28.39
 $        28.76
 
 Rate
                     
22
 $        16.20
                     
23
 $        17.38
                     
24
 $        19.09
                     
25
 $        20.27
                     
26
 $        20.73
                     
27
 $        29.78
                                               
Schedule Numbers 1 & 2 = 4 months
                   


32
 

--------------------------------------------------------------------------------

 


SCHEDULES OF BASIC HOURLY RATES OF PAY AND TIME AND RATE STEPS - PHYSICAL      
                 YEAR 2013                          
Schedule
                       
Number
 
                                                                                          
Rate Step and Cumulative Time      
 3/4
6
1
1 1/2
2
2 1/2
3
3 1/2
4
4 1/2
   
 Minimum
 Months
 Months
 Year
 Years
 Years
 Years
 Years
 Years
 Years
 Years
 
1
 $        14.22
 $        16.73
                   
2
 $        14.77
 $        17.38
 $        17.46
 $        17.54
 $        17.62
 $        17.70
 $        17.79
 $        17.88
       
3
 $        17.38
 
 $        17.46
 $        17.54
 $        17.62
 $        17.70
 $        17.79
 $        17.88
       
4
 $        19.02
 
 $        19.07
 $        19.12
 $        19.17
 $        19.22
 $        19.28
 $        19.34
 $        19.40
 $        19.46
 $        19.52
 
5
 $        21.36
 
 $        21.54
 $        21.72
 $        21.90
 $        22.09
 $        22.28
 $        22.47
 $        22.66
     
6
 $        21.64
 
 $        21.80
 $        21.96
 $        22.13
 $        22.30
 $        22.47
 $        22.64
       
7
 $        24.00
 
 $        24.05
 $        24.10
 $        24.15
 $        24.20
 $        24.26
 $        24.32
 $        24.38
 $        24.44
 $        24.50
 
8
 $        24.97
 
 $        25.19
 $        25.41
 $        25.63
 $        25.85
 $        26.07
 $        26.29
 $        26.51
 $        26.74
 $        26.97
 
9
 $        25.10
 
 $        25.27
 $        25.44
 $        25.62
 $        25.80
 $        25.98
 $        26.16
 $        26.34
 $        26.52
 $        26.70
 
10
 $        27.59
 
 $        27.81
 $        28.03
 $        28.25
 $        28.47
 $        28.69
 $        28.91
 $        29.13
 $        29.36
 $        29.59
 
11
 $        30.04
 
 $        30.37
 $        30.70
 $        31.03
 $        31.36
 $        31.69
 $        32.02
 $        32.36
 $        32.70
 $        33.04
 
12
 $        29.13
 
 $        29.18
 $        29.23
 $        29.28
 $        29.33
 $        29.39
 $        29.45
 $        29.51
 $        29.57
 $        29.63
 
13
 $        31.15
 
 $        31.37
 $        31.59
 $        31.81
 $        32.03
 $        32.25
 $        32.47
 $        32.69
 $        32.92
 $        33.15
 
14
 $        31.56
 $        31.59
 $        31.62
 $        31.65
 $        31.68
 $        31.71
 $        31.75
 $        31.79
       
15
 $        31.96
 $        31.99
 $        32.02
 $        32.05
 $        32.08
 $        32.11
 $        32.15
 $        32.19
       
16
 $        34.54
 
 $        34.59
 $        34.64
 $        34.69
 $        34.74
 $        34.80
 $        34.86
 $        34.92
 $        34.98
 $        35.04
 
17
 $        35.14
 
 $        35.19
 $        35.24
 $        35.29
 $        35.34
 $        35.40
 $        35.46
 $        35.52
 $        35.58
 $        35.64
 
18
 $        35.15
 
 $        35.23
 $        35.31
 $        35.39
 $        35.47
 $        35.56
 $        35.65
       
19
 $        36.37
 $        36.40
 $        36.43
 $        36.46
 $        36.49
 $        36.52
 $        36.56
 $        36.60
       
20
 $        36.90
 
 $        36.95
 $        37.00
 $        37.05
 $        37.10
 $        37.16
 $        37.22
 $        37.28
 $        37.34
 $        37.40
                               
3
6
1
1 1/2
2
2 1/2
3
3 1/2
4
4 1/2
5
 
 Minimum
 Months
 Months
 Year
 Years
 Years
 Years
 Years
 Years
 Years
 Years
 Years
21
 $        24.97
 
 $        25.30
 $        25.63
 $        25.96
 $        26.29
 $        26.62
 $        26.95
 $        27.28
 $        27.61
 $        27.94
 $        28.27
                                           
5 1/2
6
6 1/2
7
                 
 Years
 Years
 Years
 Years
                 
 $        28.60
 $        28.93
 $        29.26
 $        29.63
 
 Rate
                     
22
 $        16.73
                     
23
 $        17.94
                     
24
 $        19.71
                     
25
 $        20.93
                     
26
 $        21.40
                     
27
 $        30.75
                                               
Schedule Numbers 1 & 2 = 4 months
                   


33
 

--------------------------------------------------------------------------------

 







EXHIBIT A


CLERICAL


WAGE RATES


AND


TIME AND RATE STEP SCHEDULES

 
 

  Pension Bands effective for employees hired prior to January 1, 1998.  
Employees hired on or after January 1, 1998 should refer to the Summary    Plan
Description for information pertaining to pension benefits.

 
                                                                                
                                                                                 
                                                                                
 
 
 
 
 
34
 

--------------------------------------------------------------------------------

 


EXHIBIT A
WAGE RATES FOR CLERICAL EMPLOYEES ON THE PAYROLL PRIOR TO MARCH 22, 1985
                         
Time and
   
Year 2009
Year 2010
Year 2011
Year 2012
Year 2013
 Rate Steps  
Basic Hourly
Basic Hourly
Basic Hourly
Basic Hourly
Basic Hourly
Schedule
 
Pension
Rates of Pay
Rates of Pay
Rates of Pay
Rates of Pay
Rates of Pay
No.
Job Classification
Band
Minimum
Maximum
Minimum
Maximum
Minimum
Maximum
Minimum
Maximum
Minimum
Maximum
9
Accounting Clerk
4
 $22.28
$23.27
 $22.98
$23.97
 $23.82
$24.81
 $24.56
$25.55
 $25.39
$26.38
14
Accounting Machine Clerk, Sr. Grade
7
 $26.23
$26.46
 $27.02
$27.25
 $27.97
$28.20
 $28.82
$29.05
 $29.76
$29.99
17
Accounting Records Clerk
8
 $29.57
$29.80
 $30.46
$30.69
 $31.53
$31.76
 $32.48
$32.71
 $33.54
$33.77
17
Auxiliary Equipment Operator
8
 $29.57
$29.80
 $30.46
$30.69
 $31.53
$31.76
 $32.48
$32.71
 $33.54
$33.77
17
CIC Representative
8
 $29.57
$29.80
 $30.46
$30.69
 $31.53
$31.76
 $32.48
$32.71
 $33.54
$33.77
9
Call Center Representative
4
 $22.28
$23.27
 $22.98
$23.97
 $23.82
$24.81
 $24.56
$25.55
 $25.39
$26.38
14
Call Center Representative II
7
 $26.23
$26.46
 $27.02
$27.25
 $27.97
$28.20
 $28.82
$29.05
 $29.76
$29.99
1
Clerk
1
 $14.60
$14.90
 $15.05
$15.35
 $15.59
$15.89
 $16.07
$16.37
 $16.60
$16.90
14
Collector
7
 $26.23
$26.46
 $27.02
$27.25
 $27.97
$28.20
 $28.82
$29.05
 $29.76
$29.99
20
Console Operator
10
 $32.96
$33.19
 $33.95
$34.18
 $35.14
$35.37
 $36.20
$36.43
 $37.38
$37.61
14
Control Clerk
7
 $26.23
$26.46
 $27.02
$27.25
 $27.97
$28.20
 $28.82
$29.05
 $29.76
$29.99
17
Construction Clerk
8
 $29.57
$29.80
 $30.46
$30.69
 $31.53
$31.76
 $32.48
$32.71
 $33.54
$33.77
17
Credit Representative
8
 $29.57
$29.80
 $30.46
$30.69
 $31.53
$31.76
 $32.48
$32.71
 $33.54
$33.77
9
Data Clerk
4
 $22.28
$23.27
 $22.98
$23.97
 $23.82
$24.81
 $24.56
$25.55
 $25.39
$26.38
17
Engineeering Records Clerk
8
 $29.57
$29.80
 $30.46
$30.69
 $31.53
$31.76
 $32.48
$32.71
 $33.54
$33.77
17
Environmental Representative
8
 $29.57
$29.80
 $30.46
$30.69
 $31.53
$31.76
 $32.48
$32.71
 $33.54
$33.77
14
General Accounting Clerk
7
 $26.23
$26.46
 $27.02
$27.25
 $27.97
$28.20
 $28.82
$29.05
 $29.76
$29.99
19
General Analysis Clerk
10
 $32.41
$32.64
 $33.39
$33.62
 $34.57
$34.80
 $35.61
$35.84
 $36.77
$37.00
5
General Clerk
1
 $16.42
$17.02
 $16.93
$17.53
 $17.54
$18.14
 $18.08
$18.68
 $18.69
$19.29
9
General Office Clerk
4
 $22.28
$23.27
 $22.98
$23.97
 $23.82
$24.81
 $24.56
$25.55
 $25.39
$26.38
18
Lead Accounting Clerk
9
 $31.16
$31.39
 $32.10
$32.33
 $33.23
$33.46
 $34.23
$34.46
 $35.35
$35.58
9
Office Machine Operator
4
 $22.28
$23.27
 $22.98
$23.97
 $23.82
$24.81
 $24.56
$25.55
 $25.39
$26.38
18
Office Machine Operator, Sr. Grade
7
 $26.23
$26.46
 $27.02
$27.25
 $27.97
$28.20
 $28.82
$29.05
 $29.76
$29.99
17
Operations Representative
8
 $29.57
$29.80
 $30.46
$30.69
 $31.53
$31.76
 $32.48
$32.71
 $33.54
$33.77
18
Output & Tape Control Clerk
9
 $31.16
$31.39
 $32.10
$32.33
 $33.23
$33.46
 $34.23
$34.46
 $35.35
$35.58
17
Real Estate Representative
8
 $29.57
$29.80
 $30.46
$30.69
 $31.53
$31.76
 $32.48
$32.71
 $33.54
$33.77
9
Secretarial Stenographer I
4
 $22.28
$23.27
 $22.98
$23.97
 $23.82
$24.81
 $24.56
$25.55
 $25.39
$26.38



35
 

--------------------------------------------------------------------------------

 


EXHIBIT A
WAGE RATES FOR CLERICAL EMPLOYEES ON THE PAYROLL PRIOR TO MARCH 22, 1985
 
Time and
   
Year 2009
Year 2010
Year 2011
Year 2012
Year 2013
Rate Steps  
Basic Hourly
Basic Hourly
Basic Hourly
Basic Hourly
Basic Hourly
Schedule
 
Pension
Rates of Pay
Rates of Pay
Rates of Pay
Rates of Pay
Rates of Pay
No.
Job Classification
Band
Minimum
Maximum
Minimum
Maximum
Minimum
Maximum
Minimum
Maximum
Minimum
Maximum
14
Secretarial Stenographer (4 level)
7
 $26.23
$26.46
 $27.02
$27.25
 $27.97
$28.20
 $28.82
$29.05
 $29.76
$29.99
17
Secretarial Stenographer (5 level)
8
 $29.57
$29.80
 $30.46
$30.69
 $31.53
$31.76
 $32.48
$32.71
 $33.54
$33.77
19
Senior Clerk
10
 $32.41
$32.64
 $33.39
$33.62
 $34.57
$34.80
 $35.61
$35.84
 $36.77
$37.00
17
Senior Customer Care Specialist
8
 $29.57
$29.80
 $30.46
$30.69
 $31.53
$31.76
 $32.48
$32.71
 $33.54
$33.77
14
Service Clerk
7
 $26.23
$26.46
 $27.02
$27.25
 $27.97
$28.20
 $28.82
$29.05
 $29.76
$29.99
9
Service Office Clerk
4
 $22.28
$23.27
 $22.98
$23.97
 $23.82
$24.81
 $24.56
$25.55
 $25.39
$26.38
18
Service Representative
9
 $31.16
$31.39
 $32.10
$32.33
 $33.23
$33.46
 $34.23
$34.46
 $35.35
$35.58
17
Special Accounts Clerk, Sr Grade
8
 $29.57
$29.80
 $30.46
$30.69
 $31.53
$31.76
 $32.48
$32.71
 $33.54
$33.77
9
Station Clerk
4
 $22.28
$23.27
 $22.98
$23.97
 $23.82
$24.81
 $24.56
$25.55
 $25.39
$26.38
9
Stores Office Clerk
4
 $22.28
$23.27
 $22.98
$23.97
 $23.82
$24.81
 $24.56
$25.55
 $25.39
$26.38
17
Transmission Representative
8
 $29.57
$29.80
 $30.46
$30.69
 $31.53
$31.76
 $32.48
$32.71
 $33.54
$33.77
17
Treasury Records Clerk
8
 $29.57
$29.80
 $30.46
$30.69
 $31.53
$31.76
 $32.48
$32.71
 $33.54
$33.77
9
Treasury Specialist
4
 $22.28
$23.27
 $22.98
$23.97
 $23.82
$24.81
 $24.56
$25.55
 $25.39
$26.38



36
 

--------------------------------------------------------------------------------

 


EXHIBIT A
WAGE RATES FOR CLERICAL EMPLOYEE ON THE PAYROLL MARCH 22, 1985 THROUGH MAY 16,
1988
 
Time and
   
Year 2009
Year 2010
Year 2011
Year 2012
Year 2013
Rate Steps
 
 
Basic Hourly
Basic Hourly
Basic Hourly
Basic Hourly
Basic Hourly
Schedule
 
Pension
Rates of Pay
Rates of Pay
Rates of Pay
Rates of Pay
Rates of Pay
No.
Job Classification
Band
Minimum
Maximum
Minimum
Maximum
Minimum
Maximum
Minimum
Maximum
Minimum
Maximum
8
Accounting Clerk
4
$19.88
 $ 20.87
$20.51
 $ 21.50
$21.26
 $ 22.25
$21.93
 $ 22.92
$22.67
 $ 23.66
12
Accounting Machine Clerk, Sr. Grade
7
$24.46
 $ 26.46
$25.25
 $ 27.25
$26.20
 $ 28.20
$27.05
 $ 29.05
$27.99
 $ 29.99
17
Accounting Records Clerk
8
$29.57
 $ 29.80
$30.46
 $ 30.69
$31.53
 $ 31.76
$32.48
 $ 32.71
$33.54
 $ 33.77
17
Auxiliary Equipment Operator
8
$29.57
 $ 29.80
$30.46
 $ 30.69
$31.53
 $ 31.76
$32.48
 $ 32.71
$33.54
 $ 33.77
17
CIC Representative
8
$29.57
 $ 29.80
$30.46
 $ 30.69
$31.53
 $ 31.76
$32.48
 $ 32.71
$33.54
 $ 33.77
8
Call Center Representative
4
$19.88
 $ 20.87
$20.51
 $ 21.50
$21.26
 $ 22.25
$21.93
 $ 22.92
$22.67
 $ 23.66
12
Call Center Representative II
7
$24.46
 $ 26.46
$25.25
 $ 27.25
$26.20
 $ 28.20
$27.05
 $ 29.05
$27.99
 $ 29.99
1
Clerk
1
$12.54
 $ 12.84
$12.92
 $ 13.22
$13.38
 $ 13.68
$13.79
 $ 14.09
$14.25
 $ 14.55
12
Collector
7
$24.46
 $ 26.46
$25.25
 $ 27.25
$26.20
 $ 28.20
$27.05
 $ 29.05
$27.99
 $ 29.99
16
Console Operator
10
$32.96
 $ 33.19
$33.95
 $ 34.18
$35.14
 $ 35.37
$36.20
 $ 36.43
$37.38
 $ 37.61
12
Control Clerk
7
$24.46
 $ 26.46
$25.25
 $ 27.25
$26.20
 $ 28.20
$27.05
 $ 29.05
$27.99
 $ 29.99
17
Construction Clerk
8
$29.57
 $ 29.80
$30.46
 $ 30.69
$31.53
 $ 31.76
$32.48
 $ 32.71
$33.54
 $ 33.77
17
Credit Representative
8
$29.57
 $ 29.80
$30.46
 $ 30.69
$31.53
 $ 31.76
$32.48
 $ 32.71
$33.54
 $ 33.77
8
Data Clerk
4
$19.88
 $ 20.87
$20.51
 $ 21.50
$21.26
 $ 22.25
$21.93
 $ 22.92
$22.67
 $ 23.66
17
Engineeering Records Clerk
8
$29.57
 $ 29.80
$30.46
 $ 30.69
$31.53
 $ 31.76
$32.48
 $ 32.71
$33.54
 $ 33.77
17
Environmental Representative
8
$29.57
 $ 29.80
$30.46
 $ 30.69
$31.53
 $ 31.76
$32.48
 $ 32.71
$33.54
 $ 33.77
12
General Accounting Clerk
7
$24.46
 $ 26.46
$25.25
 $ 27.25
$26.20
 $ 28.20
$27.05
 $ 29.05
$27.99
 $ 29.99
15
General Analysis Clerk
10
$32.41
 $ 32.64
$33.39
 $ 33.62
$34.57
 $ 34.80
$35.61
 $ 35.84
$36.77
 $ 37.00
3
General Clerk
1
$13.25
 $ 13.55
$13.65
 $ 13.95
$14.14
 $ 14.44
$14.57
 $ 14.87
$15.05
 $ 15.35
8
General Office Clerk
4
$19.88
 $ 20.87
$20.51
 $ 21.50
$21.26
 $ 22.25
$21.93
 $ 22.92
$22.67
 $ 23.66
13
Lead Accounting Clerk
9
$31.16
 $ 31.39
$32.10
 $ 32.33
$33.23
 $ 33.46
$34.23
 $ 34.46
$35.35
 $ 35.58
8
Office Machine Operator
4
$19.88
 $ 20.87
$20.51
 $ 21.50
$21.26
 $ 22.25
$21.93
 $ 22.92
$22.67
 $ 23.66
12
Office Machine Operator, Sr. Grade
7
$24.46
 $ 26.46
$25.25
 $ 27.25
$26.20
 $ 28.20
$27.05
 $ 29.05
$27.99
 $ 29.99
17
Operations Representative
8
$29.57
 $ 29.80
$30.46
 $ 30.69
$31.53
 $ 31.76
$32.48
 $ 32.71
$33.54
 $ 33.77
18
Output & Tape Control Clerk
9
$31.16
 $ 31.39
$32.10
 $ 32.33
$33.23
 $ 33.46
$34.23
 $ 34.46
$35.35
 $ 35.58
17
Real Estate Representative
8
$29.57
 $ 29.80
$30.46
 $ 30.69
$31.53
 $ 31.76
$32.48
 $ 32.71
$33.54
 $ 33.77
8
Secretarial Stenographer I
4
$19.88
 $ 20.87
$20.51
 $ 21.50
$21.26
 $ 22.25
$21.93
 $ 22.92
$22.67
 $ 23.66



37
 

--------------------------------------------------------------------------------

 


EXHIBIT A
WAGE RATES FOR CLERICAL EMPLOYEE ON THE PAYROLL MARCH 22, 1985 THROUGH MAY 16,
1988
 
Time and
   
Year 2009
Year 2010
Year 2011
Year 2012
Year 2013
Rate Steps
 
 
Basic Hourly
Basic Hourly
Basic Hourly
Basic Hourly
Basic Hourly
Schedule
 
Pension
Rates of Pay
Rates of Pay
Rates of Pay
Rates of Pay
Rates of Pay
No.
Job Classification
Band
Minimum
Maximum
Minimum
Maximum
Minimum
Maximum
Minimum
Maximum
Minimum
Maximum
12
Secretarial Stenographer (4 level)
7
$24.46
 $ 26.46
$25.25
 $ 27.25
$26.20
 $ 28.20
$27.05
 $ 29.05
$27.99
 $ 29.99
17
Secretarial Stenographer (5 level)
8
$29.57
 $ 29.80
$30.46
 $ 30.69
$31.53
 $ 31.76
$32.48
 $ 32.71
$33.54
 $ 33.77
19
Senior Clerk
10
$32.41
 $ 32.64
$33.39
 $ 33.62
$34.57
 $ 34.80
$35.61
 $ 35.84
$36.77
 $ 37.00
17
Senior Customer Care Specialist
8
$29.57
 $ 29.80
$30.46
 $ 30.69
$31.53
 $ 31.76
$32.48
 $ 32.71
$33.54
 $ 33.77
12
Service Clerk
7
$24.46
 $ 26.46
$25.25
 $ 27.25
$26.20
 $ 28.20
$27.05
 $ 29.05
$27.99
 $ 29.99
8
Service Office Clerk
4
$19.88
 $ 20.87
$20.51
 $ 21.50
$21.26
 $ 22.25
$21.93
 $ 22.92
$22.67
 $ 23.66
18
Service Representative
9
$31.16
 $ 31.39
$32.10
 $ 32.33
$33.23
 $ 33.46
$34.23
 $ 34.46
$35.35
 $ 35.58
17
Special Accounts Clerk, Sr Grade
8
$29.57
 $ 29.80
$30.46
 $ 30.69
$31.53
 $ 31.76
$32.48
 $ 32.71
$33.54
 $ 33.77
8
Station Clerk
4
$19.88
 $ 20.87
$20.51
 $ 21.50
$21.26
 $ 22.25
$21.93
 $ 22.92
$22.67
 $ 23.66
8
Stores Office Clerk
4
$19.88
 $ 20.87
$20.51
 $ 21.50
$21.26
 $ 22.25
$21.93
 $ 22.92
$22.67
 $ 23.66
17
Transmission Representative
8
$29.57
 $ 29.80
$30.46
 $ 30.69
$31.53
 $ 31.76
$32.48
 $ 32.71
$33.54
 $ 33.77
17
Treasury Records Clerk
8
$29.57
 $ 29.80
$30.46
 $ 30.69
$31.53
 $ 31.76
$32.48
 $ 32.71
$33.54
 $ 33.77
8
Treasury Specialist
4
$19.88
 $ 20.87
$20.51
 $ 21.50
$21.26
 $ 22.25
$21.93
 $ 22.92
$22.67
 $ 23.66



38
 

--------------------------------------------------------------------------------

 


EXHIBIT A
WAGE RATES FOR CLERICAL EMPLOYEES ON THE PAYROLL ON AND AFTER MAY 17, 1988
 
Time and
   
Year 2009
Year 2010
Year 2011
Year 2012
Year 2013
 Rate Steps  
Basic Hourly
Basic Hourly
Basic Hourly
Basic Hourly
Basic Hourly
Schedule
 
Pension
Rates of Pay
Rates of Pay
Rates of Pay
Rates of Pay
Rates of Pay
No.
Job Classification
Band*
Minimum
Maximum
Minimum
Maximum
Minimum
Maximum
Minimum
Maximum
Minimum
Maximum
4
Accounting Clerk
1
 $15.48
 $ 16.47
 $15.97
 $ 16.96
 $16.56
 $ 17.55
 $17.09
 $ 18.08
 $17.68
 $ 18.67
6
Accounting Machine Clerk, Sr. Grade
3
 $18.73
 $ 20.73
 $19.35
 $ 21.35
 $20.09
 $ 22.09
 $20.75
 $ 22.75
 $21.48
 $ 23.48
10
Accounting Records Clerk
4
 $23.58
 $ 23.81
 $24.29
 $ 24.52
 $25.15
 $ 25.38
 $25.91
 $ 26.14
 $26.76
 $ 26.99
10
Auxiliary Equipment Operator
4
 $23.58
 $ 23.81
 $24.29
 $ 24.52
 $25.15
 $ 25.38
 $25.91
 $ 26.14
 $26.76
 $ 26.99
10
CIC Representative
4
 $23.58
 $ 23.81
 $24.29
 $ 24.52
 $25.15
 $ 25.38
 $25.91
 $ 26.14
 $26.76
 $ 26.99
4
Call Center Representative
1
 $15.48
 $ 16.47
 $15.97
 $ 16.96
 $16.56
 $ 17.55
 $17.09
 $ 18.08
 $17.68
 $ 18.67
6
Call Center Representative II
3
 $18.73
 $ 20.73
 $19.35
 $ 21.35
 $20.09
 $ 22.09
 $20.75
 $ 22.75
 $21.48
 $ 23.48
1
Clerk
1
 $12.54
 $ 12.84
 $12.92
 $ 13.22
 $13.38
 $ 13.68
 $13.79
 $ 14.09
 $14.25
 $ 14.55
6
Collector
3
 $18.73
 $ 20.73
 $19.35
 $ 21.35
 $20.09
 $ 22.09
 $20.75
 $ 22.75
 $21.48
 $ 23.48
16
Console Operator
7
 $27.94
 $ 28.17
 $28.78
 $ 29.01
 $29.79
 $ 30.02
 $30.69
 $ 30.92
 $31.69
 $ 31.92
6
Control Clerk
3
 $18.73
 $ 20.73
 $19.35
 $ 21.35
 $20.09
 $ 22.09
 $20.75
 $ 22.75
 $21.48
 $ 23.48
10
Construction Clerk
4
 $23.58
 $ 23.81
 $24.29
 $ 24.52
 $25.15
 $ 25.38
 $25.91
 $ 26.14
 $26.76
 $ 26.99
10
Credit Representative
4
 $23.58
 $ 23.81
 $24.29
 $ 24.52
 $25.15
 $ 25.38
 $25.91
 $ 26.14
 $26.76
 $ 26.99
2
Customer Care Specialist
1
 $13.49
 $ 16.30
 $13.98
 $ 16.79
 $14.57
 $ 17.38
 $15.10
 $ 17.91
 $15.69
 $ 18.50
4
Data Clerk
1
 $15.48
 $ 16.47
 $15.97
 $ 16.96
 $16.56
 $ 17.55
 $17.09
 $ 18.08
 $17.68
 $ 18.67
10
Engineeering Records Clerk
4
 $23.58
 $ 23.81
 $24.29
 $ 24.52
 $25.15
 $ 25.38
 $25.91
 $ 26.14
 $26.76
 $ 26.99
10
Environmental Representative
4
 $23.58
 $ 23.81
 $24.29
 $ 24.52
 $25.15
 $ 25.38
 $25.91
 $ 26.14
 $26.76
 $ 26.99
6
General Accounting Clerk
3
 $18.73
 $ 20.73
 $19.35
 $ 21.35
 $20.09
 $ 22.09
 $20.75
 $ 22.75
 $21.48
 $ 23.48
15
General Analysis Clerk
7
 $27.50
 $ 27.73
 $28.33
 $ 28.56
 $29.33
 $ 29.56
 $30.22
 $ 30.45
 $31.21
 $ 31.44
3
General Clerk
1
 $13.25
 $ 13.55
 $13.65
 $ 13.95
 $14.14
 $ 14.44
 $14.57
 $ 14.87
 $15.05
 $ 15.35
4
General Office Clerk
1
 $15.48
 $ 16.47
 $15.97
 $ 16.96
 $16.56
 $ 17.55
 $17.09
 $ 18.08
 $17.68
 $ 18.67
13
Lead Accounting Clerk
5
 $24.85
 $ 25.08
 $25.60
 $ 25.83
 $26.50
 $ 26.73
 $27.30
 $ 27.53
 $28.20
 $ 28.43
4
Office Machine Operator
1
 $15.48
 $ 16.47
 $15.97
 $ 16.96
 $16.56
 $ 17.55
 $17.09
 $ 18.08
 $17.68
 $ 18.67
10
Operations Representative
4
 $23.58
 $ 23.81
 $24.29
 $ 24.52
 $25.15
 $ 25.38
 $25.91
 $ 26.14
 $26.76
 $ 26.99
13
Output & Tape Control Clerk
5
 $24.85
 $ 25.08
 $25.60
 $ 25.83
 $26.50
 $ 26.73
 $27.30
 $ 27.53
 $28.20
 $ 28.43
10
Real Estate Representative
4
 $23.58
 $ 23.81
 $24.29
 $ 24.52
 $25.15
 $ 25.38
 $25.91
 $ 26.14
 $26.76
 $ 26.99
4
Secretarial Stenographer I
1
 $15.48
 $ 16.47
 $15.97
 $ 16.96
 $16.56
 $ 17.55
 $17.09
 $ 18.08
 $17.68
 $ 18.67
6
Secretarial Stenographer (4 level)
3
 $18.73
 $ 20.73
 $19.35
 $ 21.35
 $20.09
 $ 22.09
 $20.75
 $ 22.75
 $21.48
 $ 23.48



39
 

--------------------------------------------------------------------------------

 


EXHIBIT A
WAGE RATES FOR CLERICAL EMPLOYEES ON THE PAYROLL ON AND AFTER MAY 17, 1988
 
Time and
   
Year 2009
Year 2010
Year 2011
Year 2012
Year 2013
Rate Steps
 
 
Basic Hourly
Basic Hourly
Basic Hourly
Basic Hourly
Basic Hourly
Schedule
 
Pension
Rates of Pay
Rates of Pay
Rates of Pay
Rates of Pay
Rates of Pay
No.
Job Classification
Band*
Minimum
Maximum
Minimum
Maximum
Minimum
Maximum
Minimum
Maximum
Minimum
Maximum
10
Secretarial Stenographer (5 level)
4
 $23.58
 $ 23.81
 $24.29
 $ 24.52
 $25.15
 $ 25.38
 $25.91
 $ 26.14
 $26.76
 $ 26.99
15
Senior Clerk
7
 $27.50
 $ 27.73
 $28.33
 $ 28.56
 $29.33
 $ 29.56
 $30.22
 $ 30.45
 $31.21
 $ 31.44
10
Senior Customer Care Specialist
4
 $23.58
 $ 23.81
 $24.29
 $ 24.52
 $25.15
 $ 25.38
 $25.91
 $ 26.14
 $26.76
 $ 26.99
7
Sr. Cust Care Specialist (call center after 3/1/00)
3
 $18.98
 $ 22.21
 $19.65
 $ 22.88
 $20.45
 $ 23.68
 $21.16
 $ 24.39
 $21.95
 $ 25.18
6
Service Clerk
3
 $18.73
 $ 20.73
 $19.35
 $ 21.35
 $20.09
 $ 22.09
 $20.75
 $ 22.75
 $21.48
 $ 23.48
4
Service Office Clerk
1
 $15.48
 $ 16.47
 $15.97
 $ 16.96
 $16.56
 $ 17.55
 $17.09
 $ 18.08
 $17.68
 $ 18.67
13
Service Representative
5
 $24.85
 $ 25.08
 $25.60
 $ 25.83
 $26.50
 $ 26.73
 $27.30
 $ 27.53
 $28.20
 $ 28.43
10
Special Accounts Clerk, Sr Grade
4
 $23.58
 $ 23.81
 $24.29
 $ 24.52
 $25.15
 $ 25.38
 $25.91
 $ 26.14
 $26.76
 $ 26.99
4
Station Clerk
1
 $15.48
 $ 16.47
 $15.97
 $ 16.96
 $16.56
 $ 17.55
 $17.09
 $ 18.08
 $17.68
 $ 18.67
4
Stores Office Clerk
1
 $15.48
 $ 16.47
 $15.97
 $ 16.96
 $16.56
 $ 17.55
 $17.09
 $ 18.08
 $17.68
 $ 18.67
10
Transmission Representative
4
 $23.58
 $ 23.81
 $24.29
 $ 24.52
 $25.15
 $ 25.38
 $25.91
 $ 26.14
 $26.76
 $ 26.99
10
Treasury Records Clerk
4
 $23.58
 $ 23.81
 $24.29
 $ 24.52
 $25.15
 $ 25.38
 $25.91
 $ 26.14
 $26.76
 $ 26.99
4
Treasury Specialist
1
 $15.48
 $ 16.47
 $15.97
 $ 16.96
 $16.56
 $ 17.55
 $17.09
 $ 18.08
 $17.68
 $ 18.67
 
*Pension Bands effective for employees hired prior to 1/1/98



40
 

--------------------------------------------------------------------------------

 
 

SCHEDULES OF BASIC HOURLY RATES OF PAY AND TIME AND RATE STEPS - CLERICAL      
                                             YEAR 2009                          
Schedule
                       
Number
   
                                                                                         
Rate Step and Cumulative Time                                                  
 Maximum
     
 3/4
6
1
1 1/2
2
2 1/2
3
3 1/2
4
4 1/2
   
 Minimum
 Months
 Months
 Year
 Years
 Years
 Years
 Years
 Years
 Years
 Years
 
1
 $        12.54
 
 $        12.61
 $        12.68
 $        12.76
 $        12.84
           
2
 $        13.49
 $        13.79
 $        15.31
 $        15.50
 $        15.70
 $        15.90
 $        16.10
 $        16.30
       
3
 $        13.25
 
 $        13.32
 $        13.39
 $        13.47
 $        13.55
           
4
 $        15.48
 
 $        15.64
 $        15.80
 $        15.96
 $        16.13
 $        16.30
 $        16.47
       
5
 $        16.42
 
 $        16.48
 $        16.54
 $        16.60
 $        16.67
 $        16.74
 $        16.81
 $        16.88
 $        16.95
 $        17.02
 
6
 $        18.73
 
 $        19.06
 $        19.39
 $        19.72
 $        20.05
 $        20.39
 $        20.73
       
7
 $        18.98
 
 $        19.33
 $        19.69
 $        20.05
 $        20.41
 $        20.77
 $        21.13
 $        21.49
 $        21.85
 $        22.21
 
8
 $        19.88
 
 $        19.99
 $        20.10
 $        20.21
 $        20.32
 $        20.43
 $        20.54
 $        20.65
 $        20.76
 $        20.87
 
9
 $        22.28
 
 $        22.39
 $        22.50
 $        22.61
 $        22.72
 $        22.83
 $        22.94
 $        23.05
 $        23.16
 $        23.27
 
10
 $        23.58
 $        23.61
 $        23.64
 $        23.67
 $        23.70
 $        23.73
 $        23.77
 $        23.81
       
11
 $        23.58
 
 $        23.60
 $        23.62
 $        23.64
 $        23.66
 $        23.69
         
12
 $        24.46
 
 $        24.68
 $        24.90
 $        25.12
 $        25.34
 $        25.56
 $        25.78
 $        26.00
 $        26.23
 $        26.46
 
13
 $        24.85
 $        24.88
 $        24.91
 $        24.94
 $        24.97
 $        25.00
 $        25.04
 $        25.08
       
14
 $        26.23
 $        26.26
 $        26.29
 $        26.32
 $        26.35
 $        26.38
 $        26.42
 $        26.46
       
15
 $        27.50
 $        27.53
 $        27.56
 $        27.59
 $        27.62
 $        27.65
 $        27.69
 $        27.73
       
16
 $        27.94
 $        27.97
 $        28.00
 $        28.03
 $        28.06
 $        28.09
 $        28.13
 $        28.17
       
17
 $        29.57
 $        29.60
 $        29.63
 $        29.66
 $        29.69
 $        29.72
 $        29.76
 $        29.80
       
18
 $        31.16
 $        31.19
 $        31.22
 $        31.25
 $        31.28
 $        31.31
 $        31.35
 $        31.39
       
19
 $        32.41
 $        32.44
 $        32.47
 $        32.50
 $        32.53
 $        32.56
 $        32.60
 $        32.64
       
20
 $        32.96
 
 $        32.99
 $        33.03
 $        33.07
 $        33.11
 $        33.15
 $        33.19
                                                                               
     
Schedule Number 2 = 4 months
                   
All others = 3 months
                     


41
 

--------------------------------------------------------------------------------

 


SCHEDULES OF BASIC HOURLY RATES OF PAY AND TIME AND RATE STEPS - CLERICAL      
                                           YEAR 2010                          
Schedule
                       
Number
 
                                                                                          
Rate Step and Cumulative Time                                                
 Maximum
     
 3/4
6
1
1 1/2
2
2 1/2
3
3 1/2
4
4 1/2
   
 Minimum
 Months
 Months
 Year
 Years
 Years
 Years
 Years
 Years
 Years
 Years
 
1
 $        12.92
 
 $        12.99
 $        13.06
 $        13.14
 $        13.22
           
2
 $        13.98
 $        14.28
 $        15.80
 $        15.99
 $        16.19
 $        16.39
 $        16.59
 $        16.79
       
3
 $        13.65
 
 $        13.72
 $        13.79
 $        13.87
 $        13.95
           
4
 $        15.97
 
 $        16.13
 $        16.29
 $        16.45
 $        16.62
 $        16.79
 $        16.96
       
5
 $        16.93
 
 $        16.99
 $        17.05
 $        17.11
 $        17.18
 $        17.25
 $        17.32
 $        17.39
 $        17.46
 $        17.53
 
6
 $        19.35
 
 $        19.68
 $        20.01
 $        20.34
 $        20.67
 $        21.01
 $        21.35
       
7
 $        19.65
 
 $        20.00
 $        20.36
 $        20.72
 $        21.08
 $        21.44
 $        21.80
 $        22.16
 $        22.52
 $        22.88
 
8
 $        20.51
 
 $        20.62
 $        20.73
 $        20.84
 $        20.95
 $        21.06
 $        21.17
 $        21.28
 $        21.39
 $        21.50
 
9
 $        22.98
 
 $        23.09
 $        23.20
 $        23.31
 $        23.42
 $        23.53
 $        23.64
 $        23.75
 $        23.86
 $        23.97
 
10
 $        24.29
 $        24.32
 $        24.35
 $        24.38
 $        24.41
 $        24.44
 $        24.48
 $        24.52
       
11
 $        24.29
 
 $        24.31
 $        24.33
 $        24.35
 $        24.37
 $        24.40
         
12
 $        25.25
 
 $        25.47
 $        25.69
 $        25.91
 $        26.13
 $        26.35
 $        26.57
 $        26.79
 $        27.02
 $        27.25
 
13
 $        25.60
 $        25.63
 $        25.66
 $        25.69
 $        25.72
 $        25.75
 $        25.79
 $        25.83
       
14
 $        27.02
 $        27.05
 $        27.08
 $        27.11
 $        27.14
 $        27.17
 $        27.21
 $        27.25
       
15
 $        28.33
 $        28.36
 $        28.39
 $        28.42
 $        28.45
 $        28.48
 $        28.52
 $        28.56
       
16
 $        28.78
 $        28.81
 $        28.84
 $        28.87
 $        28.90
 $        28.93
 $        28.97
 $        29.01
       
17
 $        30.46
 $        30.49
 $        30.52
 $        30.55
 $        30.58
 $        30.61
 $        30.65
 $        30.69
       
18
 $        32.10
 $        32.13
 $        32.16
 $        32.19
 $        32.22
 $        32.25
 $        32.29
 $        32.33
       
19
 $        33.39
 $        33.42
 $        33.45
 $        33.48
 $        33.51
 $        33.54
 $        33.58
 $        33.62
       
20
 $        33.95
 
 $        33.98
 $        34.02
 $        34.06
 $        34.10
 $        34.14
 $        34.18
                                                                               
     
Schedule Number 2 = 4 months
                   
All others = 3 months
                     


42
 

--------------------------------------------------------------------------------

 


 SCHEDULES OF BASIC HOURLY RATES OF PAY AND TIME AND RATE STEPS - CLERICAL      
                                           YEAR 2011                          
Schedule
                       
Number
 
                                                                                          
Rate Step and Cumulative Time                                                  
 Maximum
     
 3/4
6
1
1 1/2
2
2 1/2
3
3 1/2
4
4 1/2
   
 Minimum
 Months
 Months
 Year
 Years
 Years
 Years
 Years
 Years
 Years
 Years
 
1
 $        13.38
 
 $        13.45
 $        13.52
 $        13.60
 $        13.68
           
2
 $        14.57
 $        14.87
 $        16.39
 $        16.58
 $        16.78
 $        16.98
 $        17.18
 $        17.38
       
3
 $        14.14
 
 $        14.21
 $        14.28
 $        14.36
 $        14.44
           
4
 $        16.56
 
 $        16.72
 $        16.88
 $        17.04
 $        17.21
 $        17.38
 $        17.55
       
5
 $        17.54
 
 $        17.60
 $        17.66
 $        17.72
 $        17.79
 $        17.86
 $        17.93
 $        18.00
 $        18.07
 $        18.14
 
6
 $        20.09
 
 $        20.42
 $        20.75
 $        21.08
 $        21.41
 $        21.75
 $        22.09
       
7
 $        20.45
 
 $        20.80
 $        21.16
 $        21.52
 $        21.88
 $        22.24
 $        22.60
 $        22.96
 $        23.32
 $        23.68
 
8
 $        21.26
 
 $        21.37
 $        21.48
 $        21.59
 $        21.70
 $        21.81
 $        21.92
 $        22.03
 $        22.14
 $        22.25
 
9
 $        23.82
 
 $        23.93
 $        24.04
 $        24.15
 $        24.26
 $        24.37
 $        24.48
 $        24.59
 $        24.70
 $        24.81
 
10
 $        25.15
 $        25.18
 $        25.21
 $        25.24
 $        25.27
 $        25.30
 $        25.34
 $        25.38
       
11
 $        25.15
 
 $        25.17
 $        25.19
 $        25.21
 $        25.23
 $        25.26
         
12
 $        26.20
 
 $        26.42
 $        26.64
 $        26.86
 $        27.08
 $        27.30
 $        27.52
 $        27.74
 $        27.97
 $        28.20
 
13
 $        26.50
 $        26.53
 $        26.56
 $        26.59
 $        26.62
 $        26.65
 $        26.69
 $        26.73
       
14
 $        27.97
 $        28.00
 $        28.03
 $        28.06
 $        28.09
 $        28.12
 $        28.16
 $        28.20
       
15
 $        29.33
 $        29.36
 $        29.39
 $        29.42
 $        29.45
 $        29.48
 $        29.52
 $        29.56
       
16
 $        29.79
 $        29.82
 $        29.85
 $        29.88
 $        29.91
 $        29.94
 $        29.98
 $        30.02
       
17
 $        31.53
 $        31.56
 $        31.59
 $        31.62
 $        31.65
 $        31.68
 $        31.72
 $        31.76
       
18
 $        33.23
 $        33.26
 $        33.29
 $        33.32
 $        33.35
 $        33.38
 $        33.42
 $        33.46
       
19
 $        34.44
 $        34.47
 $        34.50
 $        34.53
 $        34.56
 $        34.59
 $        34.63
 $        34.67
       
20
 $        35.14
 
 $        35.17
 $        35.21
 $        35.25
 $        35.29
 $        35.33
 $        35.37
                                                                               
     
Schedule Number 2 = 4 months
                   
All others = 3 months
                     


43
 

--------------------------------------------------------------------------------

 


SCHEDULES OF BASIC HOURLY RATES OF PAY AND  TIME AND RATE STEPS - CLERICAL      
                                           YEAR 2012                          
Schedule
                       
Number
 
                                                                                          
Rate Step and Cumulative Time                                                  
 Maximum
     
 3/4
6
1
1 1/2
2
2 1/2
3
3 1/2
4
4 1/2
   
 Minimum
 Months
 Months
 Year
 Years
 Years
 Years
 Years
 Years
 Years
 Years
 
1
 $        13.79
 
 $        13.86
 $        13.93
 $        14.01
 $        14.09
           
2
 $        15.10
 $        15.40
 $        16.92
 $        17.11
 $        17.31
 $        17.51
 $        17.71
 $        17.91
       
3
 $        14.57
 
 $        14.64
 $        14.71
 $        14.79
 $        14.87
           
4
 $        17.09
 
 $        17.25
 $        17.41
 $        17.57
 $        17.74
 $        17.91
 $        18.08
       
5
 $        18.08
 
 $        18.14
 $        18.20
 $        18.26
 $        18.33
 $        18.40
 $        18.47
 $        18.54
 $        18.61
 $        18.68
 
6
 $        20.75
 
 $        21.08
 $        21.41
 $        21.74
 $        22.07
 $        22.41
 $        22.75
       
7
 $        21.16
 
 $        21.51
 $        21.87
 $        22.23
 $        22.59
 $        22.95
 $        23.31
 $        23.67
 $        24.03
 $        24.39
 
8
 $        21.93
 
 $        22.04
 $        22.15
 $        22.26
 $        22.37
 $        22.48
 $        22.59
 $        22.70
 $        22.81
 $        22.92
 
9
 $        24.56
 
 $        24.67
 $        24.78
 $        24.89
 $        25.00
 $        25.11
 $        25.22
 $        25.33
 $        25.44
 $        25.55
 
10
 $        25.91
 $        25.94
 $        25.97
 $        26.00
 $        26.03
 $        26.06
 $        26.10
 $        26.14
       
11
 $        25.91
 
 $        25.93
 $        25.95
 $        25.97
 $        25.99
 $        26.02
         
12
 $        27.05
 
 $        27.27
 $        27.49
 $        27.71
 $        27.93
 $        28.15
 $        28.37
 $        28.59
 $        28.82
 $        29.05
 
13
 $        27.30
 $        27.33
 $        27.36
 $        27.39
 $        27.42
 $        27.45
 $        27.49
 $        27.53
       
14
 $        28.82
 $        28.85
 $        28.88
 $        28.91
 $        28.94
 $        28.97
 $        29.01
 $        29.05
       
15
 $        30.22
 $        30.25
 $        30.28
 $        30.31
 $        30.34
 $        30.37
 $        30.41
 $        30.45
       
16
 $        30.69
 $        30.72
 $        30.75
 $        30.78
 $        30.81
 $        30.84
 $        30.88
 $        30.92
       
17
 $        32.48
 $        32.51
 $        32.54
 $        32.57
 $        32.60
 $        32.63
 $        32.67
 $        32.71
       
18
 $        34.23
 $        34.26
 $        34.29
 $        34.32
 $        34.35
 $        34.38
 $        34.42
 $        34.46
       
19
 $        35.44
 $        35.47
 $        35.50
 $        35.53
 $        35.56
 $        35.59
 $        35.63
 $        35.67
       
20
 $        36.20
 
 $        36.23
 $        36.27
 $        36.31
 $        36.35
 $        36.39
 $        36.43
                                                                               
     
Schedule Number 2 = 4 months
                   
All others = 3 months
                     


44
 

--------------------------------------------------------------------------------

 


SCHEDULES OF BASIC HOURLY RATES OF PAY AND TIME AND RATE STEPS - CLERICAL      
                                             YEAR 2013                          
Schedule
                       
Number
 
                                                                                         
Rate Step and Cumulative Time                                                  
 Maximum
     
 3/4
6
1
1 1/2
2
2 1/2
3
3 1/2
4
4 1/2
   
 Minimum
 Months
 Months
 Year
 Years
 Years
 Years
 Years
 Years
 Years
 Years
 
1
 $        14.25
 
 $        14.32
 $        14.39
 $        14.47
 $        14.55
           
2
 $        15.69
 $        15.99
 $        17.51
 $        17.70
 $        17.90
 $        18.10
 $        18.30
 $        18.50
       
3
 $        15.05
 
 $        15.12
 $        15.19
 $        15.27
 $        15.35
           
4
 $        17.68
 
 $        17.84
 $        18.00
 $        18.16
 $        18.33
 $        18.50
 $        18.67
       
5
 $        18.69
 
 $        18.75
 $        18.81
 $        18.87
 $        18.94
 $        19.01
 $        19.08
 $        19.15
 $        19.22
 $        19.29
 
6
 $        21.48
 
 $        21.81
 $        22.14
 $        22.47
 $        22.80
 $        23.14
 $        23.48
       
7
 $        21.95
 
 $        22.30
 $        22.66
 $        23.02
 $        23.38
 $        23.74
 $        24.10
 $        24.46
 $        24.82
 $        25.18
 
8
 $        22.67
 
 $        22.78
 $        22.89
 $        23.00
 $        23.11
 $        23.22
 $        23.33
 $        23.44
 $        23.55
 $        23.66
 
9
 $        25.39
 
 $        25.50
 $        25.61
 $        25.72
 $        25.83
 $        25.94
 $        26.05
 $        26.16
 $        26.27
 $        26.38
 
10
 $        26.76
 $        26.79
 $        26.82
 $        26.85
 $        26.88
 $        26.91
 $        26.95
 $        26.99
       
11
 $        26.76
 
 $        26.78
 $        26.80
 $        26.82
 $        26.84
 $        26.87
         
12
 $        27.99
 
 $        28.21
 $        28.43
 $        28.65
 $        28.87
 $        29.09
 $        29.31
 $        29.53
 $        29.76
 $        29.99
 
13
 $        28.20
 $        28.23
 $        28.26
 $        28.29
 $        28.32
 $        28.35
 $        28.39
 $        28.43
       
14
 $        29.76
 $        29.79
 $        29.82
 $        29.85
 $        29.88
 $        29.91
 $        29.95
 $        29.99
       
15
 $        31.21
 $        31.24
 $        31.27
 $        31.30
 $        31.33
 $        31.36
 $        31.40
 $        31.44
       
16
 $        31.69
 $        31.72
 $        31.75
 $        31.78
 $        31.81
 $        31.84
 $        31.88
 $        31.92
       
17
 $        33.54
 $        33.57
 $        33.60
 $        33.63
 $        33.66
 $        33.69
 $        33.73
 $        33.77
       
18
 $        35.35
 $        35.38
 $        35.41
 $        35.44
 $        35.47
 $        35.50
 $        35.54
 $        35.58
       
19
 $        36.56
 $        36.59
 $        36.62
 $        36.65
 $        36.68
 $        36.71
 $        36.75
 $        36.79
       
20
 $        37.38
 
 $        37.41
 $        37.45
 $        37.49
 $        37.53
 $        37.57
 $        37.61
                                                                               
     
Schedule Number 2 = 4 months
                   
All others = 3 months
                     


45
 

--------------------------------------------------------------------------------

 



 
EXHIBIT A1


PENSION BANDS


(Physical and Clerical)


EFFECTIVE MARCH 1, 2009


THROUGH


FEBRUARY 28, 2014




Clerical employees on the payroll on or after May 17, 1988 but prior to April 1,
1994 will be administered for pension purposes according to the Pension Band
applicable to employees hired prior to May 17, 1988.


Pension Bands effective for employees hired prior to January 1, 1998.


Employees hired on or after January 1, 1998 should refer to the Summary Plan
Description for information pertaining to pension benefits.

 


 
46 
 

--------------------------------------------------------------------------------

 
 
Nicor Gas Pension Plan
 
Effective March 1, 2009
(For employees hired prior to January 1, 1998)


The pension band increases are 2% in 2009, 2% in 2010, 2% in 2011, 2% in 2012
and 2% in 2013
The pension bands effective March 1, 2009 through February 28, 2014 will be as
follows:


 
DOLLARS PER MONTH PER YEAR OF SERVICE
 


Pension
Bands
  3/01/2009 thru
   2/28/2010
  3/01/2010 thru
  2/28/2011
  3/01/2011 thru
  2/29/2012
  3/01/2012 thru
  2/28/2013
  3/01/2013 thru
  2/28/2014
 
 Thru 30
 Years
  Service
  Over 30 Years
  Service
 Thru 30
 Years
  Service
  Over 30 Years
  Service
 Thru 30
 Years
 Service
  Over 30 Years
  Service
 Thru 30
 Years
 Service
  Over 30 Years
  Service
 Thru 30
 Years
 Service
  Over 30 Years
   Service
                     
1
 $     30.70
 $     36.84
 $     31.32
 $     37.58
 $     31.94
 $     38.33
 $     32.58
 $     39.10
 $     33.23
 $     39.88
2
 $     36.84
 $     42.95
 $     37.58
 $     43.81
 $     38.33
 $     44.69
 $     39.10
 $     45.58
 $     39.88
 $     46.49
3
 $     39.88
 $     46.05
 $     40.68
 $     46.97
 $     41.49
 $     47.91
 $     42.32
 $     48.87
 $     43.17
 $     49.85
4
 $     49.16
 $     55.26
 $     50.15
 $     56.37
 $     51.15
 $     57.50
 $     52.17
 $     58.65
 $     53.22
 $     59.82
5
 $     52.17
 $     58.32
 $     53.22
 $     59.49
 $     54.28
 $     60.68
 $     55.37
 $     61.89
 $     56.47
 $     63.13
6
 $     58.32
 $     64.49
 $     59.49
 $     65.78
 $     60.68
 $     67.10
 $     61.89
 $     68.44
 $     63.13
 $     69.81
7
 $     61.43
 $     67.55
 $     62.66
 $     68.91
 $     63.92
 $     70.28
 $     65.19
 $     71.69
 $     66.50
 $     73.12
8
 $     67.55
 $     73.68
 $     68.91
 $     75.16
 $     70.28
 $     76.66
 $     71.69
 $     78.19
 $     73.12
 $     79.76
9
 $     70.64
 $     76.72
 $     72.05
 $     78.26
 $     73.49
 $     79.82
 $     74.96
 $     81.42
 $     76.46
 $     83.05
10
 $     73.68
 $     79.83
 $     75.16
 $     81.42
 $     76.66
 $     83.05
 $     78.19
 $     84.71
 $     79.76
 $     86.41





The early retirement supplements between ages 55 and 60 will be as follows:
 

 

DOLLARS PER MONTH PER YEAR OF SERVICE             Age at Retirement  3/01/09
thru 2/28/10  3/01/10 thru 2/28/11 3/01/11 thru 2/29/12  3/01/12 thru 2/28/13
 3/01/13 thru 2/28/14              55  $     23.09  $     23.55  $     24.03
 $     24.51  $     25.00  56  $     23.91  $     24.39  $     24.87  $    
25.37  $     25.88  57  $     24.66  $     25.16  $     25.66  $     26.17
 $     26.70  58  $     25.49  $     26.00  $     26.52  $     27.05  $    
27.59  59  $     26.30  $     26.82  $     27.36  $     27.91  $     28.46      
       The early retirement supplement between ages 60 and 62 will be as
follows:  60 - 62  $ 1,314.13  $ 1,340.41  $ 1,367.22  $ 1,394.56  $ 1,422.45

 
 
47
 

--------------------------------------------------------------------------------

 


 


 
 
EXHIBIT B
 
 


 
 
(CLERICAL)
 
 


 
 
PROMOTIONAL SERIES
 
 
 
 
 
48
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B – CLERICAL
 
1.  
Except as otherwise specified in this exhibit, promotions will be made on the
basis of ability and length of service.  The judging of ability will include
consideration of such factors as appropriate experience, skill and effectiveness
on the job.



2.  
Except as otherwise specified in this exhibit, promotions will be made on a
Company-wide basis.  Clerical employees will receive the rate of pay for a new
job classification not requiring certification effective their first day on the
new job or the 16th working day after the promotion is accepted, whichever
occurs first.  Employees accepting positions requiring certification will be
paid the rate of pay of the new job on the 16th working day after the promotion
is accepted until released.  In no case will the employee be given company time
to visit the job location.  Final acceptance must be made within 24 hours of the
following working day.



3.  
The following job vacancies within the clerical work group will be filled
without length of service being a necessary requirement and the Company’s
selection will not be subject to the grievance procedure.



·  
Call Center Representative, Human Resources Department (Level 3).

·  
Operations Representative (Level 5) – Open selection from level 4.

·  
Transmission Representative (Level 5) – Open selection from level 4.

·  
Console Operator (Level 8)

(1) 
There will be complete flexibility between bargaining unit personnel classified
as Console Operator and management personnel.  Both groups can and will be doing
the same type of work.

(2) 
Company-wide clerical posting and interviewing for selection.

(3) 
Testing as prescribed by the Company.

(4) 
More applicants may be screened than will be actually needed in order to select
the best possible employees.

(5) 
Special training which may be both on and off Company premises.

(6) 
Dropping candidates at any point in the selection process when it becomes
evident that they are not qualified for this type of work.  The qualifying
period will normally not exceed six (6) months.

(7) 
Employees selected for training will not be promoted until they have
successfully completed their training and are accepted for the Console Operator
classification.  The work normally performed by such employees will, when
necessary, be temporarily filled by upgrading while these employees are in
training.



4.  
With the exception of the classifications listed in section 5, the promotional
ground rules for vacancies in the clerical work group are as follows:

a.  
Level 1 employees will be given first consideration for vacancies in level 2 job
classification on the basis of service providing that such employees have the
required skill(s).

 b.  
Level 1, level 2 and level 2A will be combined on the basis of service for
consideration for promotion to level 3 providing that such employees have the
required skill(s).

c.  
Level 1, level 2, level 2A and level 3 will be combined on the basis of service
for consideration for promotion to level 4.

d.  
Level 4 and level 4A employees will be considered on the basis of service for
consideration for promotion to level 5.

 
49

--------------------------------------------------------------------------------


 
 If no qualified employee is available from this level, then to all employees in
the next lower level, etc., through each succeeding level until an employee is
found to fill the job.
 
e.
If no qualified employee is available within these levels, an employee may be
hired to fill the job.

          f.  Employees in lower numerical groups than the employee selected
shall have no grievance.
 
g.  
An employee passed up will, upon inquiry, be informed by the Company of the
reason why she/he was not promoted and may enter a grievance.

 
h.  
All clerical job promotional opportunities, levels 3, 4, and 5 will be posted
for a period of 10 working days.  Confirmation will be sent to each employee who
applied within the 10-day posting period that their application was received.  A
job posting bulletin board will be established in each area.  Employees who
respond to this posting will be contacted in order of seniority.



Promotions – Levels 6 through 8
A.  
Jobs in levels 6 through 8 shall be known as “bid” jobs.  These jobs can best be
filled by persons with a variety of related experience with the Company.

B.  
In making promotions to “bid” jobs, the vacancy will be posted for a period of
ten (10) working days.  Confirmation will be sent to each employee, who applies
within the ten day period that their application was received.  Any interested
employee in a lower level may make written application to the local human
resource department setting forth his/her qualifications.

C.  
Consideration will be given to all bidding employees.  Selections will be made
in accordance with Section 1 of Exhibit B and a point system to be administered
on the following basis:



(1)  
One point to be awarded for each year of service.  (6 months or more of service
before posted date equals one full year credit, less than 6 months receives no
credit.)

(2)  
The Clerical level of the bidding employee will equate to an equivalent number
of points.  (i.e., Level 4 = 4 points, Level 5 = 5 points)

(3)  
The candidate chosen by the selection committee will be awarded points based on
the following:  Level 8 bid jobs – 8 points; level 7 bid jobs – 7 points; Level
6 bid jobs – 5 points; Level 5 bid job – 5 points.  The employee totaling the
greatest number of points will be selected unless the Company determines that
another bidding employee is more qualified.

D.  
If no qualified employee is available as a result of the bidding procedure, then
the Company may select any employee or hire someone to fill such job.

E.  
Employees who do not make application within the period of posting shall have no
grievance.

F.  
An employee passed up under the bidding procedure outlined in this Section will
upon inquiry, be informed by the Company of the reason why she/he was not
promoted and may enter a grievance.



5.      The following jobs will be filled according to the terms of the
specified negotiated agreements:


50
 

--------------------------------------------------------------------------------

 
 
Job Title
Level
Department
Pre-requisite
Selection Agreement
Certification
Senior Clerk
7
Accounts Payable
Micro Computer Accounting
Principles of Accounting I & II
Bid process
Yes
Senior Clerk
7
Gas Transportation
 
Bid process
Yes
Senior Clerk
7
BQA
 
Bid process
Yes
General Analysis Clerk
7
General Accounting
Micro Computer Accounting
Principles of Accounting I & II
Bid process
Yes
General Analysis Clerk
7
HR Administration Support (Payroll)
 
Open selection with first consideration from Level 5 & 6 in HR Administration
Support
 
Service Representative
6
BQA
 
 
Bid process
 
Yes
Service Representative
6
Projects
Micro Computer, Technical Math, Blue Print Reading, Project Management,
Estimates & Cost of Construction, Construction Contracting & Specifications
(must have 4 of 6)
Bid process
Yes
Lead Accounting Clerk
6
Remittance Processing
Micro Computer Accounting
Principles of Accounting I & II
Bid process
Yes
Lead Accounting Clerk
6
Correspondence
 
Bid process
Yes
Lead Accounting Clerk
6
HR Administration Support (Payroll)
 
From Level 5 Accounting Records Clerk in Payroll; if not filled then to bid
process
 
Accounting Analysis Clerk
6
Plant Accounting
Micro Computer Accounting
Principles of Accounting I & II
Level 5’s in Plant Accounting
 
Output X Tape Control Clerk
6
Computer Operations
 
Auxiliary Equipment Operator
 
Treasury Records Clerk
5
Remittance Processing
Micro Computer Accounting
Principles of Accounting I & II
   
Transmission Representative
5
System Operations-Transmission
 
Open selection from Level 4’s
 
Special Accounts Clerk, Senior Grade
5
Accounts Payable
Micro Computer Accounting
Principles of Accounting I & II
   
Special Accounts Clerk, Senior Grade
5
General Accounting
Micro Computer Accounting
Principles of Accounting I & II
   
Special Accounts Clerk, Senior Grade
5
Gas Accounting
Micro Computer Accounting
Principles of Accounting I & II
   
Sr. Customer Care Specialist
5
4A
Contact Center
 
Selection from CCS within 6 months of senior applicant
 
Yes
Operations Representative
5
Locating
 
Open selection from Level 4’s
 
Operations Representative
5
Workload Administration
 
Open selection from Level 4’s
 
Engineering Records Clerk
5
Drafting
 
 
Bid process
 
Credit Representative
5
CCS-Correspondence
 
2000 Agreement
Level 4 BQA ,Senior CCS, CCS and laterals in Credit Representative as of
03/01/00
 



51
 

--------------------------------------------------------------------------------

 
 


Job Title
Level
Department
Pre-requisite
Selection Agreement
Certification
Construction Clerk
5
Field Operations Construction
   
Yes
CIC Representative
5
CCS-BQA
 
2000 Agreement
Level 4 BQA employees, Senior CCS, CCS and laterals in Credit Representative as
of 03/01/00
 
Auxiliary Equipment Operator
5
Computer Operations
 
Bid process
 
Accounting Records Clerk
5
CCS-BQA
CCS-Correspondence
 
2000 Agreement
Level 4 BQA employees, Senior CCS, CCS and laterals in Credit Representative as
of 03/01/00
Yes
Accounting Records Clerk
5
HR Administration Support (Payroll)
 
 
Bid process
 
Accounting Records Clerk
5
Gas Transportation
 
Bid process if the department has a level 6
Yes
Service Clerk
 
4
 
CCS-BQA
 
   
Yes –
Pass CC&B Training
 
 
Service Clerk
 
4
 
CCS-Correspondence
 
   
Yes –
Pass CC&B Training
General Accounting Clerk
 
4
Miscellaneous Billing
Principles of Accounting I & II
   
General Accounting Clerk
4
Money Management
 
Principles of Accounting I & II
   
General Accounting Clerk
4
Accounts Payable
 
Principles of Accounting I & II
   
Collector
4
CCS-Credit Collection
   
 
Yes
Call Center Representative II
4
HR Administration Support
 
From level 3 Call Center Representatives HR Administration Support
 
General Office Clerk
3
BQA
 
From CCS and Level 3 Excess Employees
Yes –
Pass CC&B Training

 
52
 

--------------------------------------------------------------------------------

 


6.      Job Levels
 
Level 1
 
Level 2
 
Level 2A
 
(Entrance Level)
 
(Entrance Level)
(Entrance Level)
 
Clerk
 
General Clerk
Customer Care Specialist
                         
Level 3
     
Level 4
 
Accounting Clerk
     
Accounting Machine Clerk, Senior Grade
Call Center Representative
   
Call Center Representative II
 
Data Clerk
     
Collector
 
General Office Clerk
     
Control Clerk
 
Office Machine Operator
   
Data Entry Operator, Senior Grade
Sales Office Clerk
     
Gas Supply Purchasing Clerk
 
Secretarial Stenographer I
   
General Accounting Clerk
 
Service Office Clerk
     
Office Machine Operator, Senior Grade
Station Clerk
     
Secretarial Stenographer
 
Stores Office Clerk
     
Service Clerk
 
Treasury Specialist
                                 
Level 4A
         
Senior Customer Care Specialist (In
     
Customer Care Call Center after 03/01/00)
                             
Level 5
     
Level 6
 
Accounting Records Clerk
   
Lead Accounting Clerk
 
Auxiliary Equipment Operator
   
Output and Tape Control Clerk
 
CIC Representative
     
Service Representative
 
Construction Clerk
     
Transportation Billing Clerk
 
Credit Representative
         
Engineering Records Clerk
       
Environmental Representative
       
Operations Representative
       
Real Estate Representative
       
Secretarial Stenographer
       
Special Accounts Clerk, Senior Grade
     
Senior Customer Care Specialist (in Customer Care Call Center on or before
03/01/00)
 
Transmission Representative
       
Treasury Records Clerk
                               
Level 7
     
Level 8
 
General Analysis Clerk
   
Console Operator
 
Senior Clerk
         


53
 

--------------------------------------------------------------------------------

 


 
 


 
EXHIBIT B
 
 


 
 
(PHYSICAL)
 


LINES OF PROMOTION
AND DEMOTION
 
 
 
 
 
54
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
LINES OF PROMOTION AND DEMOTION
(PHYSICAL BARGAINING UNIT)
General Notes


1.
Each line of promotion and demotion shall be applied by service time on a
company-wide basis, except as noted.  The lines of promotion and demotion as of
the effective date of March 1, 2009 shall be maintained unless changed by mutual
consent of the Company and Local Union 19.



2. (a)
Future promotions requiring certification will be based on ability, service and
qualifications.  Qualifications will be determined by testing, training and job
experience.  The provisions of Procedures for Testing Candidates for Job
Vacancies Requiring Certification, revised March 1, 2009, shall apply.



 
 (b)
Promotions to all job classifications will be made in accordance with applicable
provisions of this Exhibit B and will be based on ability and service.  Where
the ability and service of candidates for promotion under this paragraph (b) are
substantially equal, the employee with the most service will be the one
promoted.



 
 (c)
Part-time employees promoting to full-time positions will be promoted based on
their seniority with other employees in their previous full-time job
classification.



3.
A vacancy in the Helper classification shall be filled by:



 
A voluntary lateral transfer of a Helper provided the employee has at least 36
months in his/her present Helper assignment, and has not been offered a
promotional opportunity (excluding *X).  The 36-month restriction may be waived
by mutual consent.  When there is more than one lateral in a department, the
Company and the Union will work out the timing of the laterals.



4.
The Company will develop training programs for promotion to all
classifications.  Additionally, the Company will suggest independent courses,
which the employees may pursue to aid in their promotional development.  Such
courses, if approved, would qualify for in-company tuition refund program.



5.
Employees being considered for promotion will be given a training and qualifying
period as provided under Article III, Section 11.  Extensions may be granted by
mutual consent.  A payroll increase will be granted when they have successfully
passed the test and are certified.  Employees who fail to certify or
successfully complete the probationary period will be returned to their former
classification.



6.
Testing agreed to by the Company and Local Union 19 will be implemented for
Meter Readers and Helpers hired after 2007 promoting to a mechanic level job
classification or equivalent.



55
 

--------------------------------------------------------------------------------

 


Promotional Sequence – Operating Department


Title
Comes From
Promotes To
Demotes or Transfers to
Utility Inspector
Companywide bidding
(System Operations – not eligible)
   
Crew Leader
Arc Welder
Distribution Technician
 
 
Arc Welder
Distribution Technician
Arc Welder
 
Distribution Technician
Distribution Plastic Operator
Distribution Mechanic
 
Crew Leader
Distribution Technician
 
Demotes back to former job classification
Sr. Distribution Plastic Operator
Distribution Technician
Watch and Protect Locator
Distribution Plastic Operator
Senior Operations Mechanic
Mechanic (Distribution/Operations)
Distribution Plastic Laborer
Leak Survey Specialist
 
 
Distribution Technician
Watch and Protect Locator
Distribution Plastic Operator
Senior Operations Mechanic
Mechanic (Distribution/Operations)
Distribution Plastic Laborer
Leak Survey Specialist
Technician
 
Mechanic (Distribution/Operations)
Distribution Plastic Operator
Watch and Protect Locator
Senior Operations Mechanic
 
Crew Leader
Sr. Distribution Plastic Operator
Arc Welder
Mechanic (Distribution/Operations)
Distribution Plastic Operator
Watch and Protect Locator
Senior Operations Mechanic
Watch and Protect Locator
Mechanic (Distribution/Operations)
Distribution Plastic Laborer
Leak Survey Specialist
 
Sr. Distribution Plastic Operator
Technician
Mechanic (Distribution/Operations)
Distribution Plastic Laborer
Leak Survey Specialist
Distribution Plastic Operator
Mechanic (Distribution/Operations)
Distribution Plastic Laborer
Leak Survey Specialist
Sr. Distribution Plastic Operator
Arc Welder
Technician
 
Mechanic (Distribution/Operations)
Distribution Plastic Laborer
Leak Survey Specialist
Senior Operations Mechanic
Mechanic (Distribution/Operations)
 
Sr. Distribution Plastic Operator
Technician
 
Mechanic (Distribution/Operations)


56
 

--------------------------------------------------------------------------------

 

Promotional Sequence – Operating Department (continued)


Title
Comes From
Promotes To
Demotes or Transfers to
Mechanic
Distribution Plastic Laborer
Leak Survey Specialist
Meter Reader/Helper
 
Sr. Distribution Plastic Operator
Arc Welder (from Distribution Mechanic)
Technician
Senior Operations Mechanic
Distribution Plastic Operator
Watch and Protect Locator
Distribution Plastic Laborer
Leak Survey Specialist
Helper/Meter Reader
 
Distribution Plastic Laborer
Leak Survey Specialist
Meter Reader/Helper
Sr. Distribution Plastic Operator
Distribution Plastic Operator
Mechanic (Distribution/Operations)
Leak Survey Specialist
Meter Reader/Helper
 
Leak Survey Specialist
 
Meter Reader/Helper
 
Sr. Distribution Plastic Operator
Distribution Plastic Operator
Mechanic (Distribution/Operations)
Distribution Plastic Laborer
Meter Reader/Helper
 
Meter Reader/Helper
 
 
Physical Bargaining Unit Positions above the
Meter Reader/Helper Classification unless noted.
 

 
Individual job classifications part of Operating Department promotional series
limited to laterals and promotions.

57
 

--------------------------------------------------------------------------------

 

Promotional Sequence – System Operations Department


Title
Comes From
Promotes To
Demotes or Transfers to
Senior Specialist
Specialist
 
Specialist
Specialist
Senior Controller
Senior Specialist
Senior Controller
Senior Controller
Controller
Specialist
Controller
Controller
System Laborer
Senior Controller
System Laborer
System Laborer
Helper/Meter Reader
 
Controller
Helper/Meter Reader





Promotional Sequence – Fleet Management Department


Title
Comes From
Promotes To
Demotes or Transfers to
Fleet Management Crew Leader
Fleet Management Technician
 
Fleet Management Technician
Fleet Management Technician
Fleet Management Mechanic
Fleet Management Crew Leader
Fleet Management Mechanic
Fleet Management Mechanic
Helper/Meter Reader
Fleet Management Technician
Helper/Meter Reader
Fleet Management Helper
Helper/Meter Reader
 
Physical Bargaining Unit Positions above the Meter Reader/Helper Classification
unless noted.
Helper/Meter Reader
 

 
58
 

--------------------------------------------------------------------------------

 

Promotional Sequence – Storage Department


Title
Comes From
Promotes To
Demotes or Transfers to
Storage Crew Leader
Storage Arc Welder
Storage Technician
 
Storage Technician
Storage Arc Welder
Storage Mechanic
Storage Technician
Storage Crew Leader
Storage Mechanic
Storage Technician
 
Storage Technician
Storage Mechanic
Storage Arc Welder
Storage Crew Leader
Storage Mechanic
Storage Mechanic
Storage Helper
Storage Technician
Storage Arc Welder
Storage Helper
Storage Helper*
Meter Reader/Helper
 
Physical Bargaining Unit Positions above the Meter Reader/Helper Classification
unless noted.
Meter Reader/Helper
 



*Storage Helpers will have first consideration for promotion to Storage Mechanic






Promotional Sequence – Meter Shop Department


Title
Comes From
Promotes To
Demotes or Transfers to
Meter Shop Technician
Meter Shop Mechanic
 
Meter Shop Mechanic
Meter Shop Mechanic
Meter Shop Helper
Meter Shop Technician
Meter Shop Helper
Meter Shop Helper*
Meter Reader/Helper
 
Physical Bargaining Unit Positions above the Meter Reader/Helper Classification
unless noted.
Meter Reader/Helper
 



*Meter Shop Helpers will have first consideration for promotion to Meter Shop
Mechanic

59
 

--------------------------------------------------------------------------------

 

Promotional Sequence – Material Handling Department


Title
Comes From
Promotes To
Demotes or Transfers to
Semi-truck Operator
Material Handling Mechanic
 
Material Handling Mechanic
Material Handling Mechanic
Material Handling Helper
Semi-truck Operator
Material Handling Helper
Material Handling Helper*
Meter Reader/Helper
 
Physical Bargaining Unit Positions above the Meter Reader/Helper Classification
unless noted.
Meter Reader/Helper
 

 
*Material Handling Helpers will have first consideration for promotion to
Material Handling Mechanic






Promotional Sequence – Facility Services Department


Title
Comes From
Promotes To
Demotes or Transfers to
G.O. Equipment Technician
Senior Facility/Property Mechanic
 
Senior Facility/Property Mechanic
Senior Facility/Property Mechanic
General Facility/Property Mechanic
G.O. Equipment Technician
General Facility/Property Mechanic
General Facility/Property Mechanic
Facility Service Helper
Senior Facility/Property Mechanic
Facility Service Helper
 
Facility Service Helper*
Meter Reader/Helper
Physical Bargaining Unit Positions above the Meter Reader/Helper Classification
unless noted.
Meter Reader/Helper

 
*Facility Service Helpers will have first consideration  for promotion  to
General Facility/Property Mechanic
 
60
 

--------------------------------------------------------------------------------

 

Promotional Sequence – Corrosion Activities Department
 
Title
Comes From
Promotes To
Demotes or Transfers to
General Corrosion Control Technician
Corrosion Control Technician
 
Corrosion Control Technician
Corrosion Control Technician
Corrosion Control Field Technician
General Corrosion Control Technician
Corrosion Control Field Technician
Corrosion Control Field Technician
Associate Corrosion Control Technician
Corrosion Control Technician
Associate Corrosion Control Technician
Associate Corrosion Control Technician
Meter Reader/Helper
 
Corrosion Control Field Technician
Meter Reader/Helper
 


61
 

--------------------------------------------------------------------------------

 

 


 
EXHIBIT C


MEMORANDUMS OF AGREEMENT


BETWEEN


Union Local 19
 


And


Nicor Gas
 
 
 
 
 
62
 

--------------------------------------------------------------------------------

 


MEMORANDUM OF UNDERSTANDING
Between Union Local 19 (IBEW)
and Nicor Gas
(Dated February 9, 1971)




This Memorandum sets forth the understanding reached between the parties during
the course of the 1971 contract negotiations regarding the implementation of the
overtime equalization provisions stated in Article IV, Section 17 (Physical) and
Section 16 (Clerical).
 
The parties agreed and will comply with the following:


 
1.
When employees are improperly bypassed in the assignment of overtime:



 
a.
The Company will not be obligated to pay for work not performed.



 
b.
The bypassed employee will be offered an opportunity to work an equivalent
number of overtime hours within 30 calendar days.



 
c.
The number of employees eligible for consider­ation under item 1(b) is limited
to the number that worked the original assignment.



 
2.
The bi-weekly computer overtime lists will be used as the basis for all call out
procedures.



 
3.
Where items l and 2 conflict with existing procedures they will be superseded by
this Memo­randum.



63
 

--------------------------------------------------------------------------------

 


REVISED MEMORANDUM OF UNDERSTANDING
Between System Local 19 and
Nicor Gas
(Dated February 1, 1974)
(Revised February 1, 1985, March 1, 2000 and March 1, 2004)




This Memorandum sets forth the understanding reached between the parties during
the course of the contract negotiations regarding disabled employees who are
unable to perform the required functions of their job classifications.


1.
The Company will continue to attempt to place such employees on work that they
can satisfac­torily perform.



2.
Such disabled employees may be utilized on work that has been traditionally
available provided they are capable of performing the work.  To this end, it is
essential that Union Local 19 representatives cooperate with the Company to
facilitate such assignments.



3.
If the disabled employee is placed in a lower job classification, the provisions
of Article VII, Sec­tion 5 of the Collective Bargaining Agreements will be
applied.



4.
An employee being administered under the pro­vision of Article VII, Section 5
may transfer or promote to other job classifications in accordance with the
provisions of the Collective Bargaining Agreement.  Such transfer or promotion
will be contingent upon medical proof satisfactory to the Company that the
disabled employee can perform all of the required duties of the new job
classification.

 
In the determination of medical proof, the opinion of the employee's doctor may
differ from the findings of the Company physician. In that event, the Company
will appoint a third physician whose decision will be final.
 
Any disabled employee who transfers from the physical bargaining unit to the
clerical bargaining unit will not be eligible under any circumstances to return
to the physical bargaining unit.


5.
An employee placed in a lower job classification and administered under the
provision of Article VII, Section 5 will receive pension credit for all time
spent in the higher job classification based on the pension band in effect at
the time of retirement.



6.
In the event the Company determines that no work is available, the following
program will be available:



         a.  
Extended Disability Income Plan

 
Disabled employees age 45 or more with at least 23 years of service will be
eligible for extended disability payments equal to 50% of their "final pay"
(average of highest consecutive 5 years).
 
These payments would continue until the earlier of:


(i)    Age 55 or,
  (ii)   the employee receives a Social Security Disability Award.
 
7.
The disability programs outlined in Section 6 is established for employees who:



64
 

--------------------------------------------------------------------------------

 


 
       a.  
are unable to work efficiently because of a disability,



 
       b.  
cannot qualify for the disability provisions of the Retirement Plan.



Illustrative conditions when, with medical evidence, these programs could be
applied are:


The employee is no longer physically or mentally capable of performing his/her
work in an efficient and satisfactory manner;


Though still capable of performing his/her work satisfactorily, the employee is
prevented by chronic illness or physical disability (less than total) from
working regularly to the extent that efficiency of operation is interfered with;


An employee's condition is such that although able to perform the duties of
his/her job effici­ently and satisfactorily, the employee would there­by be
jeopardizing his/her health or that of fellow employees or the public.


65
 

--------------------------------------------------------------------------------

 


PROCEDURES FOR TESTING CANDIDATES FOR JOBS REQUIRING CERTIFICATION
(Dated March 31, 1975)
(Revised February 1, 1985, July 1, 1997, March 1, 2000, March 1, 2004 and March
1, 2009)


On or about January 1 and July 1 of each year, management will determine, based
on workload, whether any vacancies will exist in any classification.  If a
vacancy exists, the following procedures will apply:


1.  
Contacts for job vacancies in all classifications will be made by the Human
Resource Department.



2.  
Entry level employees (Locators, Helpers, Meter Readers) who accept a given
vacancy will have the first five (5) working days in the department where the
vacancy exists to elect to continue with the training and certification
process.  Should the candidate decide during this initial time period to return
to his/her original job classification, the employee will be ineligible to fill
the same vacancy for one year.



3.  
Depending on a candidate’s existing position and whether they are entering the
Distribution Technician, Distribution Mechanic, Operations Mechanic, Senior
Operations Mechanic or Distribution Plastic Operator training and certification,
an evaluation of the candidate’s skills will be assessed. Candidates training
will be administered based on their individual skill needs.



4.  
Candidates will be given an appropriate training period.  Training will consist
of a combination of classroom training, field training and voluntary home
assignments based on the individual’s needs.  Time spent in welding school will
not be included in this training period.  The training periods for
classifications requiring certification are:

 

 
Job Classification
Minimum
Maximum
 
Crew Leader (all classifications)
 
8 continuous weeks
 
Utility Inspector
 
12 continuous weeks
 
Sr. Distribution Plastic Operator
 
To Be Determined
 
Senior Specialist
 
6 continuous weeks
 
Distribution Technician
8
12 continuous weeks
 
Fleet Management Technician
 
12 continuous weeks
 
Storage Technician
 
12 continuous weeks
 
Specialist – Phase I
 
4 continuous weeks
 
                     Phase II
 
5 continuous weeks
 
Distribution Plastic Operator
4
10 continuous weeks
 
Watch & Protect Locator
 
3 continuous weeks
 
Senior Operations Mechanic
2
6 continuous weeks
 
Senior Controller
 
8 continuous weeks
 
Distribution Mechanic
13
15 continuous weeks
 
Fleet Management Mechanic
 
12 continuous weeks
 
Operations Mechanic
8
12 continuous weeks
 
Storage Mechanic – Phase I
 
8 continuous weeks
 
                                     Phase II
 
6 continuous weeks
 
Controller – Phase I
 
4 continuous weeks
 
                      Phase II
 
6 continuous weeks
 
General Facility Property Mechanic
 
12 continuous weeks
 
Senior Facility/Property Mechanic
 
12 continuous weeks
 
Utility Facility/Property Mechanic
 
12 continuous weeks

 


66
 

--------------------------------------------------------------------------------

 


 
Distribution Plastic Laborer
 
8 continuous weeks
 
Leak Survey Specialist
 
8 continuous weeks
 
System Laborer – Phase I
 
3 continuous weeks
 
                                Phase II
 
3 continuous weeks


5.  
At some point within the formal training period, the individual must state that
he/she is ready to begin the certification process. Certification is as follows:

 

 
Job Classification
Minimum
Maximum
 
 
     
Crew Leader (all classifications)
 
30 days to certify
 
Utility Inspector
 
30 days to certify
 
Sr. Distribution Plastic Operator
 
To Be Determined
 
Senior Specialist
 
30 days to certify
 
Distribution Technician
30
60 days to certify
 
Fleet Management Technician
 
60 days to certify
 
Storage Technician
 
60 days to certify
 
Specialist – Phase I
 
30 days to certify
 
                     Phase II
 
30 days to certify
 
Distribution Plastic Operator
14
45 days to certify
 
Watch & Protect Locator
 
14 days to certify
 
Senior Operations Mechanic
 
21 days to certify
 
Senior Controller
 
30 days to certify
 
Distribution Mechanic
42
60 days to certify
 
Fleet Management Mechanic
 
60 days to certify
 
Operations Mechanic
42
60 days to certify
 
Storage Mechanic – Phase I
 
60 days to certify
 
                                    Phase II
 
60 days to certify
 
Controller – Phase I
 
20 days to certify
 
                      Phase II
 
10 days to certify
 
General Facility Property Mechanic
 
60 days to certify
 
Senior Facility Property Mechanic
 
60 days to certify
 
Utility Facility Property Mechanic
 
60 days to certify
 
Distribution Plastic Laborer
 
30 days to certify
 
Leak Survey Specialist
 
14 days to certify
 
System Laborer – Phase I
 
7 days to certify
 
                                Phase II
 
7 days to certify



The candidate may complete his/her certification any time within the scheduled
period. If the employee fails to be certified on his/her first attempt, he/she
will be given a second opportunity within the scheduled period.


67
 

--------------------------------------------------------------------------------

 


6.  
If an entry level employee, for any reason returns to his/her original job
classification following the time period outlined in Section 2 of this
memorandum, the employee will be ineligible to fill any vacancy for one
year.  Any employee, above entry level, who returns to his/her original job
classification, will be ineligible to fill any vacancy for one year.



7.
Certification tests will be administered by management personnel selected by the
Training Department.  The certification will be audited from time to time by the
Union.



8.
When an employee is certified, he/she will be granted a promotional increase in
accordance with the terms of the Collective Bargaining Agreement.



9.
After an employee has been certified, the provisions of Article III, Section 10
(90 day training and qualifying period) shall become effective.



10.  Employees who accept a promotion and are not released within 60 days will
receive a payment of $100.00 upon certification.  In addition, employees will be
paid an additional $50 for
   every 30 days they are delayed from the initial 60 days upon certification.


68

--------------------------------------------------------------------------------


 
STATEMENTS COVERING ITEMS OF UNDERSTANDING
RE: TWO PERSONS ON STEEL AND PROMOTIONAL SEQUENCE
 (Dated February 15, 1994 and
 revised March 1, 2000 and March 1, 2009)




Promotions will be based on ability, qualifications and service.  Qualifications
will be determined by testing, training and job experience.


Meter Readers and Helpers hired after 2007 will be required to pass a test
before being eligible to promote to the mechanic level job classification or
equivalent.


Normally, the installation of plastic services under 2” will be a proper two
person assignment (Laborer and Operator). Normally, the installation of 2”
plastic services will be a proper two person assignment (Crew Leader and
Operator).


Normally, new and replacement of services 2” and over other than 2” plastic
services, and all new and replacement main installations will require more than
two persons with the exception of the installation of 2” or smaller plastic main
which will be a proper two person assignment (Crew Leader and Operator).  Meter
sets, meter move-outs or cross ties, and service valves on risers 1-1/4” or less
would be a proper assignment for one employee (Mechanic or Technician).


Repair of P.A.C. or plastic services under 2” during daylight hours will be a
proper assignment for one employee.  Technician rate will be paid when 2 or more
repairs are made during daylight hours.  Repair of services less than 2” after
dark will be a proper assignment for one person at the Technician
rate.  Employees can continue to call for a second person when needed, day or
night, in lieu of upgrade.
 
Call out for the repair of services less than 2” will be a proper assignment for
two persons.  The Lead Person will be paid the Crew Leader rate, and the second
person will be at the Mechanic rate or above.  During daylight savings time,
call-out for the replacement of services less than 2” will be a proper two
person assignment when plastic is the replacement material.  The Lead Person
will be paid the Crew Leader rate, and the second person will be at the Mechanic
rate or above.  If daylight savings time no longer exists, it will revert to the
same period of time described in months which currently is March through
October.


All other Construction and Maintenance work could be assigned to a two person
crew.  However, additional personnel will be assigned to a particular job
depending on its characteristics.  When blowing gas is a factor in repairs on
underground mains, more than two persons will be utilized, if necessary, to
ensure the protection of the employee and/or the public.  It is recognized that
other work assignments may also require more than two persons.


However, upgrade to Crew Leader will be based on job assignment not size of the
crew.  There will be no upgrade to Crew Leader for the installation of new or
replaced services under 2” or when there is sidewalk and alley openings (unless
the alley opening requires concrete and spoil removal which necessitates a third
person) or when traffic control is required.


69
 

--------------------------------------------------------------------------------

 
 
MEMORANDUM OF AGREEMENT
RE:  PER DIEM ALLOWANCE




The following agreement has been reached, effective March 1, 1997, between the
Company and Union Local 19, regarding the per diem allowance provisions and
other ground rules that affect employees required to be away from home overnight
or longer.
 
1. 
Per diem allowance will be granted as follows:
Amount of Allowance
         
a.
Day of departure from regular reporting center.
$25
         
b.
Day of return to regular reporting center which can be basic work day or an RDO.
$25
         
c.
All other days while away from home.
$35
         
d.
On the day of departure or return, the allowance will be $35 if the departure or
return is two or more hours before or after the employee’s scheduled regular
hours.  The application of these per diem ground rules will supersede any meal
allowance provisions contained in Article IV, Section 23 (a) of the Collective
Bargaining Agreement.  However, in cases involving extended overtime, the meal
allowance provisions of Article VI, Section 23 (b) will become effective after
working seven hours immediately following the employee’s scheduled regular
hours.

 
Should an employee who has worked overtime be ineligible for a meal allowance
because of the previous provisions, the time reporting form should indicate
“meal furnished” to eliminate duplication of payment by Payroll Accounting.
 
2.  
Employees may be scheduled for overtime work while assigned out of town
(example: scheduled ten-hour days for five or six workdays).  In cases involving
inclement weather, employees will be paid for the hours in their basic workday,
and any overtime hours scheduled to precede the regular work day.  Pay for
overtime following the regular workday will be based on hours actually worked.

 
3.  
The per diem allowance will cover all incidental expenses, including telephone
calls.  Where practicable, the WATS line will be made available.

 
70
 

--------------------------------------------------------------------------------

 


Revision Exhibit III – 1997 Contract Negotiation
of Agreement as Revised June 30, 1998




Effective January 11, 1999, the incentive plan for Distribution Plastic Laborers
and Distribution Plastic Operators agreed as part of the 1997 Contract
negotiations and revised June 30, 1998 will be revised as follows:


·  
During the months of January and February and up to March 15th the requirements
for Distribution Plastic crews meeting daily incentives will be reduced by one
service.



·  
On regular scheduled work days, when company called information meetings at the
beginning of the work day last for 1 ½ hours or longer, the number of services
necessary for Distribution Plastic crews to complete for incentive purposes will
be reduced by one.

 
·  
On a daily basis, Distribution Plastic crew members will receive $35.00 for each
service completed that exceeds the number of completed services necessary for
the incentive rate. 


 

 
This payment will be made to eligible Distribution Plastic Operators and
Distribution Plastic Laborers on a quarterly basis, (i.e., payments earned in
January, February and March will be paid in April of that year).

 
·  
Three plastic classification employees who install services utilizing one
digging machine have a base incentive goal of five services in an eight-hour day
and seven services in a ten-hour day.



·  
Three plastic classification employees who install services utilizing two
digging machines will have a base incentive goal of six services in an
eight-hour day and eight services in a ten-hour day.



When two machines are being utilized, at least two members of the three person
plastic crew will be paid the Distribution Operator rate.


Also, part of this agreement is that the company agrees to maintain at least 15
full-time plastic crews and will also have the ability to add up to four
part-time plastic crews to the payroll.
 
No more than two of these part-time crews will be made in each of the two
managerial organized regions.


Also, the union agrees to withdraw grievance 49-98-19 based on the contents of
this agreement.
 
 
/s/ MIKE YOUNGS                                                        
1/11/99                                                                            
/s/ NEIL BROWN                                              1/15/99    
Mike
Youngs                                                                    Date                                                                                
Neil Brown                                                          Date
 
/s/ MIKE
MUSIAL                                                          1/11/99      
Mike Musial                                                                     
Date
 
71

--------------------------------------------------------------------------------


 
Contract Exhibit I
 

REVISIONS TO FLEET MANAGEMENT DEPARTMENT REQUIREMENTS
AND THE RELATED PROMOTIONAL SEQUENCE
(Revised March 4, 1997)
(Revised March 1, 2004)


A.  
General Information



1.  
Uniform Service: Once an employee qualifies to receive this service, it will be
the responsibility of the employee to keep track of the uniforms. Lost items
will be replaced at employee expense. Replacements due to normal wear and tear
will be incurred by the company.

 
2.  
Tools:  The tool allowance will only be used for tools necessary to work on the
company’s fleet. The allowance will be reimbursed with the presentation of a
receipt and verification that the tool is necessary for working on the company
fleet.



The annual tool allowance provision will be improved as follows:


·  
Helpers will be eligible for a $200 tool allowance after possessing or obtaining
two ASE certifications.

·  
The tool allowance for Mechanics, Technicians and Crew Leaders will be increased
to $250 annually.

·  
Employees in the Mechanic, Technician and Crew Leader classifications will be
eligible for an additional $50 to the tool allowance for each ASE certification
they receive and maintain over five up to a maximum of $500.



3.  
A.S.E. Certification:  The company will pay for one preparation class per
employee. The employee will be given two opportunities to certify. Certification
tests are given in May and November of each year. The preparation class is a
four-day class. The company pays for the testing up to two times and will give
the employee company time to take the test.



4.  
Recertification:  Recertification is required every 5 years for employees in the
Fleet Management Department after 3/1/97. All employees will be given two
opportunities to recertify. Recertification testing also takes place in May and
November of each year. The company pays for the recertification testing up to
two times and will give the employee company time to take the test.



5.  
Failure to Recertify:  Employees, on the payroll before 3-1-97, will not be
penalized for failure to recertify. However, promotions to Crew Leader will
require the employee to be A.S.E. certified in 5 mandatory A.S.E.
classifications.

 
72

--------------------------------------------------------------------------------


 
Employees hired after 3/1/97 must recertify. Failure to do so will result in
demotion to the next level in which they are able to meet the A.S.E.
requirements.


 
The mandatory five A.S.E. tests include:

Engine Repair
 
Brakes

 
Electrical/Electronic Systems

 
Engine Performance

 
Suspension and Steering



B.  
Employees prior to March 1, 1997



Will not be subject to demotions and will not be forced to become A.S.E.
certified, except in the case of a Technician promoting to Crew Leader. All
others will, however, be encouraged to attempt to become A.S.E. certified.


Helpers:  Will qualify for uniform service upon contract ratification. They have
the opportunity to qualify for the tool allowance if they become A.S.E.
certified in at least 2 categories form the list of five mandatory categories.
They must pass Nicor Mechanic certification to promote to Mechanic.


Mechanics:  Qualify for both the tool allowance and uniform service at
ratification. Must pass Nicor certification to promote to Technician.


Technicians:  Qualify for both the tool allowance and uniform service at
ratification. Must pass Nicor certification to promote to Crew Leader, and must
pass the 5 mandatory A.S.E. tests listed above to promote to Crew Leader.
Upgrade to Crew Leader would be given to the Technician with the most seniority
who has A.S.E. certified in the 5 mandatory A.S.E. tests (after all technicians
have been given an opportunity to certify). If no technician is A.S.E.
certified, upgrade would go to the senior Technician.


Crew Leaders:  Qualify for both the tool allowance and uniform service at
ratification. Crew Leaders promoted after ratification must attempt to
recertify; however, there will be no penalty or demotion if they fail to
recertify. They must pass the 5 mandatory A.S.E. tests to become Crew Leader.


C.  
Future Promotions/Hires



Employees hired after ratification:  Failure to recertify could result in
demotion and loss of tool allowance and uniform service.


Helpers:  Helpers who transfer to the Fleet Management Department as a Helper
within one year from the date of ratification, will be allowed 12 months from
the date
 
73

--------------------------------------------------------------------------------


 
of their transfer to obtain two A.S.E. certifications. Employees who are unable
to obtain the two A.S.E. certifications will be returned to their prior job
classification.
 
After one year from the date of ratification, Helpers will be required to
possess two A.S.E. certifications before being considered for a transfer to a
Helper position in the Fleet Management Department.


Helpers who pass A.S.E. certification in 2 tests from the mandatory list of 5
will be eligible to receive the $200 tool allowance and the uniform service.
Helpers must pass Nicor certification and A.S.E. certification in at least 4 of
8 tests (3 out of the mandatory list) to promote to the Mechanic level.


Mechanics:  Tool allowance and uniform service will only be provided when A.S.E.
certification in 4 of 8 tests (3 to be from mandatory list of 5) is obtained.
The tool allowance and uniform service will be maintained as long as the
employee recertifies. Failure to recertify will result in demotion to the helper
classification. Employee will not be demoted until 2 recertification attempts
have been made and failed. In addition to A.S.E. certification, each employee
must successfully complete the Nicor Mechanic certification. Must pass Nicor
Technician certification and A.S.E. requirements for Technicians to be qualified
to promote or to upgrade.


Technicians:  Must pass Nicor Technician certification and all A.S.E.
certification tests. Must A.S.E. recertify every five years. Failure to
recertify after two attempts will result in demotion. Tool allowance and uniform
service will continue to be provided as long as the minimum requirements of the
mechanic classification are met. It is possible for a Technician to be demoted
to a helper and lose the tool allowance and uniform service. Upgrade to Crew
Leader will be the Senior Technician who has A.S.E. certified as a Master
Mechanic.


Crew Leader:  Must pass all 8 A.S.E. certification tests to become a Master
Mechanic and promote to Crew Leader. The Nicor Crew Leader certification must be
completed successfully. Must A.S.E. recertify every five years. Crew Leader will
be demoted to the appropriate job classification based on the number of A.S.E.
tests passed, after attempting two re-certifications, if unable to recertify in
all 8. The Senior Technician will be allowed to exhaust both opportunities to
certify before being bypassed for the promotion.
 
74
 

--------------------------------------------------------------------------------

 
 
Memorandum of Understanding
Part-Time Provisions
(Dated March 4, 1997)
(Revised March 1, 2000)




A.
PART-TIME – With the mutual intent to maintain and/or increase the Bargaining
Unit membership, and offer additional flexibility to the Company, the following
part-time language shall apply:



1.  
Physical Bargaining Unit



The number of part-time employees shall be limited to 30% of all Helper
classifications, 30% of all Locators, 25% of the Operations Mechanic
classification, 15% of all other Mechanic classifications, 15% of all Technician
classifications, 30% of Distribution Plastic Operator classification and 30% of
Distribution Plastic Laborer classification.  The above percentages shall be on
a company-wide basis.


2.  
Clerical Bargaining Unit



The clerical classifications other than those classifications in the Customer
Care Call Center shall be limited to 30% of level 1, 30% of level 2, 15% of
level 3, 15% of level 4 classifications, and 20% of the Operations
Representative classification.  In addition, the number of part-time employees
shall be limited to 15%, or two (2), whichever is greater, of the Collector
classification.
 
The total percentage of part-time employees within the Customer Care Call Center
shall be limited to 35% of the Customer Care Specialists
classification.  Part-time employees in the Customer Care Call Center will be
assigned to a fixed day schedule for not less than ninety (90) days.


B.  
This agreement supersedes the part-time provisions dated March 4, 1997.



C.  
The amended agreements dated April 12, 1994, and December 2, 1994, are continued
by mutual agreement.



D.    Staffing


1. The process to be used in filling part-time positions will be completed in
the following manner:


a.  
Voluntary full-time to part-time transfers of present employees in the affected
job classification within the department, into an open and identified part-time
position.  Upon 10 days notice, the company may permanently return those
employees to full-time status based on their service date.  Those affected
employees, who desire to return to part-time, will have the first opportunity to
do so.

 
b.  If additional positions are to be filled, next consideration will be given
to present employees who promote in accordance with Article III of the Clerical
and Physical Collective Bargaining Agreement.
 
c.  Remaining positions will be filled by accepting transfer requests of
qualified employees


75
 

--------------------------------------------------------------------------------

 
 
 before hiring new part-time employees, and must be by mutual consent between
the Union and the Company.
 
E.     Promotions, Transfers, Demotions, and Layoffs


 1. Part-time employees will earn seniority at the same rate as full-time
regular employees.


2.  
New hires into part-time positions, with less seniority than full-time employees
in lower job classifications, will not be eligible to transfer or promote to a
full-time position, or into a like job classification, if an employee in a lower
job classification is eligible for promotion, in accordance with Article III, of
the Collective Bargaining Agreement.



3.  
Incumbent full-time employees, transferring into part-time positions, will be
promoted, based on their seniority, with other employees in their job
classification.



4.  
Incumbent full-time employees, promoting to part-time positions, will be
promoted based on their seniority, with other employees in their previous
full-time job classification.



5.  
In the event it becomes necessary to reduce the number of employees in a job
classification due to lack of work, part-time employees will be affected
according to their service with the company.



F.     Overtime


1.  
Overtime, at the rate of time and one half, of the hourly rate, shall be paid
after forty (40) hours per week.



2.  
Overtime, when required, is the responsibility of full-time employees.  A
part-time employee will not be asked to extend, unless all full-time employees
have, first, been asked to fill those hours on an overtime basis.  Part-time
employees will not be scheduled additional days/hours when 48 hours notice is
not given and full-time employees are available to work.



3.  
In cases of call-outs, all full-time employees will be contacted first.  If
additional personnel are required, part-time employees may be called out.



4.  
Staffing, for holidays, will be done by utilizing full-time employees.  If
additional personnel are required, part-time employees will be contacted.



5.  
Part-time employees shall not be included on regular Sunday shifts, of eight (8)
or ten (10) hours, until all full-time employees have been given the opportunity
for those shifts.



6.  
If part-time employees are not replaced by full-time employees, in extended day
situations which would have resulted in loss of overtime for full-time
employees, the bypassed overtime provisions will apply.



7.  
Upgrade opportunities will be available to full-time regular employees first.

 
76
 

--------------------------------------------------------------------------------

 


G.     Other Provisions


1.  
Part-time regular employees shall, as a condition of employment, join the Union,
in accordance with Article II, of the Collective Bargaining Agreement.



2.  
Full-time regular employees shall not be forced into a part-time position.



3.  
Part-time regular employees will be paid at the rate equivalent to their job
level, as specified in the Collective Bargaining Agreement.



4.  
A full-time position will never be eliminated by utilizing two (2) part-time
employees working back-to-back shifts.



5.  
The Company will provide the Union a monthly list of part-time positions, the
names of the employees who fill those positions, work locations, and hours
worked.



6.  
Part-time regular employees will be covered by the provisions of the Collective
Bargaining Agreement, between Local Union 19 and the Company, with the following
exceptions:



a.  
All part-time regular employees shall work a minimum of twenty (20) hours, per
week, not to exceed 1,500 hours in a calendar year.  If a part-time employee
works more than 1,500 hours, the job will be posted for a full-time position.



b.  
Vacation – part-time employees will be entitled to earn paid vacation time in
accordance with the vacation schedule applicable to regular full-time employees,
prorated, however, for the number of hours in their regular work schedule
relative to a regular forty (40) hour work schedule.  For example, a part-time
employee with more than one year, but less than six years of elapsed time
service, whose regular work schedule is twenty (20) hours per week, will be
entitled to earn forty (40) hours of paid vacation.  As another example, a
part-time employee with more than one year, but less than six years of elapsed
time service, whose regular work schedule is twenty four (24) hours per week,
will be entitled to earn forty eight (48) hours of paid vacation.  Employees
scheduled in excess of 20 hours per week for two consecutive months or more will
be credited with vacation and holiday pay during those months based on scheduled
hours until returned to 20 hours per week.



H.  Benefits


Part-time regular employees are eligible for benefits as described in the
Summary Plan Description for Bargaining Employees.


77

--------------------------------------------------------------------------------


 
Memorandum of Understanding:
Eligibility for Physical Bargaining Unit Promotions
(Revised May 2004)




In order to fill physical bargaining unit promotions in the most efficient
manner, in the future the following ground rules should be followed:


·  
If an employee has been offered the opportunity to fill a vacancy and has
accepted a promotion, the company has no obligation to offer that employee any
other job classification, at the same pay level, unless the employee’s release
from his/her present position has been delayed for more than 20 working days
from the date the employee accepted the promotion. In this case, the company
would then be obligated to offer any new job classification opportunities that
the employee would be eligible for.



·  
If a Helper, Meter Reader or Locator has been offered and has accepted a
promotion and is within the 5 day window to return to his/her former
classification with no penalty, should the employee choose to return he/she will
be eligible to fill the next available lateral posted. However, employees within
the 5 day window may be offered promotional opportunities to a higher job
classification.



These provisions were agreed to by the Company and the Union on August 29, 1997
and revised May 13, 2004.
 
 
 
For the
Company:                                                                                                                                                     
For the Union:
 
/s/ MIKE
YOUNGS                                                                                                                                                 
 /s/ JEFF KENYON                                             
Mike
Youngs                                                                                                                                                              Jeff
Kenyon
Assistant Vice
President                                                                                                                                          President/Business
Manager    
Human Resources and Facility
Services                                                                                                               
IBEW Local 19                                                   
 
78
 

--------------------------------------------------------------------------------

 

Schedule of Floating Holidays:  Union Employees
(Calendar year in which employment begins)




No employee will be granted a floating holiday until he/she has completed the
probationary period (120 days from employment date).


Employees on the payroll as of June 1st – 3 floating holidays


Employees on the payroll as of September 1st who were hired after June 1st – 2
floating holidays


Employees added to the payroll after September 1st are not eligible for any
floating holidays during that calendar year.






/s/ MIKE
YOUNGS                                                                                                                                                                 
Mike
Youngs                                                                                                                                                          
1/9/98

 
79
 

--------------------------------------------------------------------------------

 
 
Memorandum of Understanding
Field Operations Construction Incentive Program – Training Crews
(Dated August 2, 1999 and revised March 1, 2009)




An agreement regarding eligibility for incentives/upgrades for Field Operations
Construction training crews has been reached between Local 19 and the
Company.  The following shall apply when an employee is in training and assigned
to either a two or three person crew:


·  
Where there is an existing Distribution Plastic Crew and the employee(s) in
training is not considered to be part of the crew make-up but is there for
training purposes only, the trainee shall be eligible for:



Ø  
Upgrade to certification title if doing productive work.

 
The trainee is not eligible for incentive upgrade for the day or quarterly
incentive cash pay out(s).


·  
When an employee(s) in training is considered to be part of the make-up of the
Distribution Plastic crew and is able to either work independently or on a
minimum size crew or are not considered an extra person on the crew then the
employee(s) in training will be eligible for all incentive payments.



·  
This agreement will be in effect until March 1, 2014.

 
80

--------------------------------------------------------------------------------


 
Contract Exhibit VI
 
 
Memorandum of Understanding
 
NCAT Incentive Program for 1” Plastic Services
 
 
An agreement regarding eligibility for incentives/upgrades for NCAT crews has
been reached between Local 19 and the Company.  The following shall apply when
NCAT crews are assigned the installation of 1” plastic services.
 
·  
For purposes of eligibility for upgrade & incentives, 1” plastic service
installations completed by Distribution Plastic crews will be considered the
same as having completed two ½” plastic service installations.

 
·  
On a daily basis, Distribution Plastic crews will receive $35.00 for each
service completed that exceed the number of completed services necessary for the
incentive rate.  (This payment will be made to eligible Distribution Plastic
Operators and Distribution Plastic Laborers on a quarterly basis.)

 
81

--------------------------------------------------------------------------------


 
MEMORANDUM OF UNDERSTANDING


REGARDING SENIOR CONTROLLERS/MECHANICS BEING PROMOTED TO ARC WELDER/SENIOR.
SPECIALIST CLASSIFICATIONS


Amended – December 1, 2005


The Company and Union Local 19 have agreed on the following ground rules with
regard to the seniority of a Mechanic and/or Distribution Plastic Operator who
is promoted in the Arc Welder or Senior Specialist classification.


1.  
If a Mechanic and/or Distribution Plastic Operator is promoted to the Arc Welder
classification and, after that promotion, a vacancy occurs at the technician
level that is to be offered to an employee in the Mechanic and/or Distribution
Plastic Operator classification who is junior to the Arc Welder, the Company
will, at that time, certify the Arc Welder as a Distribution Technician.



2.  
If a Senior Controller is promoted to the Senior Specialist classification and,
after that promotion, a vacancy occurs at the Specialist level that is to be
offered to an employee in the Senior Controller classification who is junior to
the Senior Specialist, the Company will, at that time, certify the Senior
Specialist as a Specialist.



3.  
If the employee certifies as a Distribution Technician/Specialist and is later
disqualified as an Arc Welder, the employee will be demoted to the Distribution
Technician/Specialist classification and will maintain his/her same seniority
position.



4.  
If the employee would fail the Distribution Technician/Specialist certification
test and then later is disqualified from the Arc Welder/Senior Specialist
classification, he/she would be demoted back to the Senior Controller, Mechanic
and/or Distribution Plastic Operator classification.



5.  
If the employee fails the Distribution Technician/Specialist certification test,
he/she would be unable to re-certify as a Distribution Technician/Specialist for
24 months.



6.  
*Employees who hold the Sr. Specialist job classification and perform the work
of the Arc Welder and are certified to the Specialist job classification will be
eligible to bid on Sr. Specialist job classification vacancies should a non-Arc
Welder Sr. Specialist job classification vacancy be posted.





*Indicates change – December 1, 2005
 
(Reference:  Memorandum of Understanding dated December 27, 2005 by the Company
and February 15, 2006 by the Union)
 
82

--------------------------------------------------------------------------------




MEMORANDUM OF UNDERSTANDING


REVISION TO FLEET MANAGEMENT DEPARTMENT REQUIREMENTS
AND THE RELATED PROMOTIONAL SEQUENCE
(REVISED SEPTEMBER 26, 2006)


RE: Amended Sections “A, 2” and “C Helpers”


The following agreement has been reached, effective September 26, 2006, between
the Company and Union Local 19, regarding the fleet management helpers in the
Fleet Management Department.


·  
Automotive Service Excellence (A.S.E.) certifications will be waived and not
required as consideration for transfers or new hires into the Fleet Management
Helper position;



·  
Helpers who pass A.S.E. certification in one (1) test from the list of five
mandatory categories will be eligible for uniform service;



·  
Helpers who pass A.S.E. certifications in two (2) tests from the mandatory list
of 5 will be eligible to receive both uniform service and the $200 tool
allowance;



·  
There are no changes to the A.S.E. certification requirements for Fleet
Management Mechanic and Fleet Management Technician.

 
 
 
For the
Company:                                                                                                                                                     
For the Union:
 
/s/ PAT
LOFTUS                                                            9/28/06                                                                              /s/ ROB
WYRWICKI                                        10/2/06          
Pat
Loftus                                                                         dated                                                                                Rob
Wyrwicki                                                    dated
General
Manager                                                                                                                                                      
President    
Labor Relations & Facility
Services                                                                                                                       I.B.E.W.
Local 19         

83
 

--------------------------------------------------------------------------------

 

Incentive Structure for a Designated Field Operations
Construction Directional Drilling Crew Utilizing Directional
Drilling Equipment – 04/23/2008




DATE
HOURS
INCENTIVE
March 16 thru December 31
8 Hour work day
Both crew members are upgraded if 4 services are installed within a day, and
each crew member shall collect an additional $35.00 incentive payment for each
additional service installation thereafter during that day.
March 16 thru December 31
10 hour work day
Both crew members are upgraded if 5 services are installed within a day, and
each crew member shall collect an additional $35.00 incentive payment for each
additional service installation thereafter during that day.
January 1 thru March 15
8 hour work day
Both crew members are upgraded if 3 services are installed within a day, and
each crew member shall collect an additional $35.00 incentive payment for each
additional service installation thereafter during that day.
January 1 thru March 15
10 hour work day
Both crew members are upgraded if 4 services are installed within a day, and
each crew member shall collect an additional $35.00 incentive payment for each
additional service installation thereafter during that day.

 

 
/s/ BOB
GOAD                                                                5/14/08                                                                              /s/ ROB
WYRWICKI                                        5/14/08          
Bob Goad
                                                                         Date 
                                                                                Rob
Wyrwicki                                                    Date
General
Manager                                                                                                                                                      
President    
Field Operations Construction        
                                                                                                                       IBEW
Local 19         


 

84
 

--------------------------------------------------------------------------------

 


Exhibit I

 
Memorandum of Agreement
Dated March 1, 2009


This document will supersede any prior agreements or memorandums pertaining to
the installation of mains and services by contractors.


The Company will notify the Union President regarding plans to work contractors
on overtime installing mains and services.


The Company and the Union agree to the following when contractors work overtime
installing gas mains and services that our employees normally perform.


·  
In situations where the contractor works overtime and the contractor performs
work that normally is performed by our employees, the Company will offer
employees from the reporting center where the work is being performed the
opportunity to work.  The work will be offered as designated below until an
equal number of employees have accepted the work or all employees have been
asked to work.



·  
Reporting Center is defined as the area covered for emergency or scheduled
overtime by employees assigned to a specific company headquarters.



·  
Overtime will be defined as scheduled days of work after the contractor has
worked 40 hours in a calendar week and will not include hours during extended
days as a result of necessities on the job or additional days to make up for
inclement weather.



·  
The work will be offered to our employees within a week after the contractor
works and will be offered to the Nicor employee group most aligned with business
needs as follows:



The overtime will be offered to Field Operations Construction employees when
contractors install new P.E. mains and new P.E. services and then Field
Operations Delivery employees if additional resources are required.  In areas
with no Field Operations Construction employees, the overtime would be offered
to Field Operations Delivery employees.


The overtime will be offered to Field Operations Delivery employees when
contractors are performing public improvement, system improvement and revision
mains and services.


85

--------------------------------------------------------------------------------


 
Exhibit II
 
 
Excess Clerical Employee Ground Rules
Dated July 12, 1984
Revised July 19, 1991
Revised March 1, 2009


It has been agreed between the company and union that excess clerical employees
will not be forced from their previous reporting headquarters beyond the
reasonable distances as set forth below.
 
G.O.
Park Ridge
Crystal Lake
Bellwood
Bellwood
Glen Ellyn
Elgin
Park Ridge
Joliet
Aurora/Yorkville
Schaumburg
Schaumburg
Glen Ellyn
Crystal Lake
Sycamore
Glenwood
Aurora/Yorkville
Schaumburg
Rockford
Crestwood
Sycamore
Elgin
Park Ridge
G.O.
     
*Glen Ellyn
       
Glenwood
Kankakee
Bloomington
Paxton
Crestwood
Glenwood
Paxton
Bloomington
Joliet
Crestwood
Hudson
Kankakee
Kankakee
Joliet
Pontiac
 
G.O.
     
Bellwood
             
Ottawa
Joliet
Glen Ellyn
Sycamore
Joliet
Kankakee
G.O.
Crystal Lake
Yorkville
G.O.
Bellwood
Dixon
Ancona
Ottawa
Park Ridge
G.O.
Troy Grove
Glenwood
Schaumburg
Glen Ellyn
 
Crestwood
Sycamore
Aurora/Yorkville
 
Glen Ellyn
Elgin
Elgin
 
Aurora/Yorkville
           
Dixon
Rockford
   
Rockford
Crystal Lake
   
Sycamore
Elgin
     
Dixon
   

 
Employees promoted to a 3 level position or higher prior to December 31, 1985
will not be forced into the Call Center should they become excess.


*Corrected August 2009


86

--------------------------------------------------------------------------------


 
 
EXHIBIT III

 


AGREEMENT REGARDING TRANSFERS FROM CLERICAL TO METER READING





Employees from clerical levels 1, 2, 2A and 3 may accept positions in meter
reading under the following conditions:




·  
Employees must have 1 ½ years in current position.

·  
If employee’s current rate of pay is greater than current meter reader rate of
pay, the employee’s rate of pay will be reduced to the maximum of the meter
reader job classification which currently is $15.35.

·  
Employee’s whose rate of pay is below the maximum of the meter reader job will
be slotted into the appropriate time and rate step (down) of the meter reader
job classification.

·  
Employees will have a one time opportunity to transfer to the meter reader job
classification.

·  
Employees will be required to pass meter pro training.  If an employee is
unsuccessful in passing meter pro training the employee will not be eligible to
return to the clerical bargaining unit and employment will be terminated.

·  
Employees will be required to complete a 120 day qualifying period after
successful completion of meter pro.  Employees who are unsuccessful will not be
eligible to return to the clerical bargaining unit and employment will be
terminated.

·  
The discharge of an employee in their qualifying period will not be subject to
the provisions of Article VIII.

·  
Employees will not be eligible for time or mileage reimbursements.



This program will expire on July 1, 2011 unless extended by mutual agreement by
the Company and the Union.


87

--------------------------------------------------------------------------------




TOPICAL INDEX
         
Article
Section
Page
A
     
Arbitration
VIII
5
18
       
B
     
Basic Work Day, Definition of
IV
1
6
Basic Work Week, Definition of
IV
1
6
       
C
     
Call-outs/Call-backs
IV
18
9
Contracting Provision
V
6
12
Court Service
VI
16
15
       
D
     
Death in Family
VI
14
15
Demotion
III
7
4
       
E
     
Election Officials
VI
17
15
Exhibit A-Physical Wage Rates
   
25
Exhibit A-Clerical Wage Rates
   
34
Exhibit A1-Pension Bands
   
46
Exhibit B-Clerical Promotional Series
   
48
Exhibit B-Lines of Promotion & Demotion
   
54
Exhibit C-Memorandums of Agreement
   
62
       
G
     
Grievance Procedure
VIII
5
18
       
H
     
Holidays
IV
24
11
       
I
     
Inclement Weather Provisions
V
3
12


88
 

--------------------------------------------------------------------------------

 

TOPICAL INDEX – Continued
 
Article
Section
Page
J
     
Job Classification Index
Exhibit A
 
25
Jury Service
VI
15
15
       
L
     
Layoff Procedure
III
12
5
Leave of Absence, Personal Reasons
VI
18
16
Leave of Absence, Union Business
III
19
16
Lines of Promotion and Demotion-Physical
Exhibit B
 
54
Long and Faithful Service
III
14
6
       
M
     
Meal Allowance Provisions
IV
23
10
Memorandums of Agreement
Exhibit C
 
62
Memorandums of Agreement, Listing
IX
3
20
Military Leave, Return From
VII
4
16
       
N
     
No Strike or Lock-out
II
3
3
Non-discrimination
II
4
3
       
O
     
Overtime, Computation of
IV
3
7
Overtime Equalization
IV
17
9
       
P
     
Pension Bands
Exhibit A1
 
46
Period of Agreement
IX
 
20
Preamble
   
2
Probationary Employee, Definition of
III
2
4
Promotional Series – Clerical
Exhibit B
 
48
Promotions Definition of
III
6
4
Factors to be considered
III
7
4
Training and qualifying period
III
10
5


89
 

--------------------------------------------------------------------------------

 

TOPICAL INDEX – Continued
 
Article
Section
Page
       
R
     
Regular Employee, Definition of
III
1
4
Representation and Recognition
I
1, 2, 3
2
Rest Period
IV
15
9
       
S
     
Safety
V
1
12
Service, Definition of
III
3
4
Shift Change Provision
IV
12
8
Shift Premium
IV
4
7
Stewards, Number of
VIII
1
17
Supplemental Agreements, List of
IX
4
20
Sunday Premium
IV
5
7
       
T
     
Time and Rate Step Schedule (Physical)
Exhibit A
 
29
Time and Rate Step Schedule (Clerical)
Exhibit A
 
41
       
U
     
Union Dues Deduction
II
8
3
Union Membership
II
2
2
Upgrading
VII
3
16
       
V
     
Vacation
     
Days/years of service requirement
VI
2
13
Period
VI
7
14
Scheduling
VI
6
14
Half Day
VI
10
14
Retiring/Terminating employees
VI
12
15
Deferred
VI
13
15
       
W
     
Wage Protection Provisions
     
Physical disabled employees
VII
5
16
Wage Rates, Physical
Exhibit A
 
25
Wage Rates, Clerical
Exhibit A
 
34
Work Schedules, Definition of
IV
6
7


90
 

--------------------------------------------------------------------------------

 